Exhibit 10.21

EXECUTION VERSION

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of March 3, 2014

among

ROUNDY’S SUPERMARKETS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

CREDIT SUISSE AG,

as Administrative Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Documentation Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

BMO CAPITAL MARKETS CORP.,

as Joint Lead Arrangers and Joint Bookrunners,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE ARTICLE 1 DEFINITIONS

Section 1.01.

  Defined Terms    2

Section 1.02.

  Other Definitional Provisions    50

Section 1.03.

  Pro Forma Calculations    51 ARTICLE 2 AMOUNT AND TERMS OF TERM COMMITMENTS

Section 2.01.

  Tranche B Term Loans    53

Section 2.02.

  Repayment of Term Loans    53 ARTICLE 3 [RESERVED]. ARTICLE 4 GENERAL
PROVISIONS APPLICABLE TO LOANS

Section 4.01.

  Borrowing Procedure    54

Section 4.02.

  Optional Prepayments    55

Section 4.03.

  Mandatory Prepayments and Commitment Reductions    56

Section 4.04.

  Conversion and Continuation Options    59

Section 4.05.

  Limitations on Eurodollar Tranches    60

Section 4.06.

  Interest Rates and Payment Dates    60

Section 4.07.

  Computation of Interest and Fees    61

Section 4.08.

  Inability to Determine Interest Rate    61

Section 4.09.

  Pro Rata Treatment and Payments    62

Section 4.10.

  Requirements of Law    64

Section 4.11.

  Taxes    65

Section 4.12.

  Indemnity    70

Section 4.13.

  Change of Lending Office    70

Section 4.14.

  Replacement of Lenders    71

Section 4.15.

  Evidence of Debt    72

Section 4.16.

  Illegality    72 ARTICLE 5 REPRESENTATIONS AND WARRANTIES

Section 5.01.

  Financial Condition    73

 

i



--------------------------------------------------------------------------------

Section 5.02.

  No Change      74   

Section 5.03.

  Corporate Existence; Compliance with Law      74   

Section 5.04.

  Corporate Power; Authorization; Enforceable Obligations      74   

Section 5.05.

  No Legal Bar      75   

Section 5.06.

  Litigation      75   

Section 5.07.

  [Reserved]      75   

Section 5.08.

  Ownership of Property; Liens      75   

Section 5.09.

  Intellectual Property      75   

Section 5.10.

  Taxes      76   

Section 5.11.

  Federal Regulations      76   

Section 5.12.

  Labor Matters      76   

Section 5.13.

  ERISA      76   

Section 5.14.

  Investment Company Act; Other Regulations      76   

Section 5.15.

  Subsidiaries      77   

Section 5.16.

  Use of Proceeds      77   

Section 5.17.

  Environmental Matters      77   

Section 5.18.

  Accuracy of Information, etc.      78   

Section 5.19.

  Security Documents      79   

Section 5.20.

  Solvency      79   

Section 5.21.

  Senior Indebtedness      79   

Section 5.22.

  Regulation H      80   

Section 5.23.

  Sanctioned Persons      80   

Section 5.24.

  Foreign Corrupt Practices Act      80   

Section 5.25.

  Intercreditor Agreements      80    ARTICLE 6    CONDITIONS PRECEDENT   

Section 6.01.

  Conditions to Initial Extension of Credit      80    ARTICLE 7    AFFIRMATIVE
COVENANTS   

Section 7.01.

  Financial Statements      84   

Section 7.02.

  Certificates; Other Information      86   

Section 7.03.

  Payment of Obligations      88   

Section 7.04.

  Maintenance of Existence; Compliance      88   

Section 7.05.

  Maintenance of Property; Insurance      88   

Section 7.06.

  Inspection of Property; Books and Records; Discussions      89   

Section 7.07.

  Notices      89   

Section 7.08.

  Environmental Laws      90   

Section 7.09.

  Additional Collateral, etc.      90   

Section 7.10.

  Further Assurances      93   

Section 7.11.

  Mortgages, etc.      94   

 

ii



--------------------------------------------------------------------------------

Section 7.12.

  Designation of Subsidiaries      95   

Section 7.13.

  Ratings      95   

Section 7.14.

  Use of Proceeds      95    ARTICLE 8    NEGATIVE COVENANTS   

Section 8.01.

  [Reserved]      96   

Section 8.02.

  Indebtedness      96   

Section 8.03.

  Liens      100   

Section 8.04.

  Fundamental Changes      104   

Section 8.05.

  Disposition of Property      104   

Section 8.06.

  Restricted Payments      106   

Section 8.07.

  [Reserved]      108   

Section 8.08.

  Investments      108   

Section 8.09.

  Optional Payments and Modifications of Certain Debt Instruments      111   

Section 8.10.

  Transactions with Affiliates      112   

Section 8.11.

  Sales and Leasebacks      113   

Section 8.12.

  Changes in Fiscal Periods      113   

Section 8.13.

  Negative Pledge Clauses      113   

Section 8.14.

  Clauses Restricting Subsidiary Distributions      114   

Section 8.15.

  Lines of Business      115   

Section 8.16.

  Business of Holdings      115    ARTICLE 9    EVENTS OF DEFAULT    ARTICLE 10
   THE AGENTS   

Section 10.01.

  Appointment      120   

Section 10.02.

  Delegation of Duties      121   

Section 10.03.

  Exculpatory Provisions      121   

Section 10.04.

  Reliance by Agents      121   

Section 10.05.

  Notice of Default      122   

Section 10.06.

  Non-Reliance on Agents and Other Lenders      122   

Section 10.07.

  Indemnification      123   

Section 10.08.

  Agent in Its Individual Capacity      123   

Section 10.09.

  Successor Administrative Agent      124   

Section 10.10.

  Agents Generally      124   

Section 10.11.

  The Lead Arrangers      125   

Section 10.12.

  The Syndication Agent and Documentation Agent      125   

 

iii



--------------------------------------------------------------------------------

Section 10.13.

  Obligations under Specified Hedge Agreements      125   

Section 10.14.

  Intercreditor and Subordination Agreements      125    ARTICLE 11   
MISCELLANEOUS   

Section 11.01.

  Amendments and Waivers      126   

Section 11.02.

  Notices; Electronic Communications      128   

Section 11.03.

  No Waiver; Cumulative Remedies      131   

Section 11.04.

  Survival of Agreement      131   

Section 11.05.

  Payment of Expenses      131   

Section 11.06.

  Successors and Assigns; Participations and Assignments      133   

Section 11.07.

  Adjustments; Set-off      142   

Section 11.08.

  Counterparts      143   

Section 11.09.

  Severability      143   

Section 11.10.

  Integration      143   

Section 11.11.

  GOVERNING LAW      143   

Section 11.12.

  Submission to Jurisdiction; Waivers      143   

Section 11.13.

  Acknowledgments      144   

Section 11.14.

  Releases of Guarantees and Liens      144   

Section 11.15.

  Confidentiality      145   

Section 11.16.

  WAIVERS OF JURY TRIAL      146   

Section 11.17.

  Interest Rate Limitation      146   

Section 11.18.

  Headings      147   

Section 11.19.

  PATRIOT Act      147    ARTICLE 12    ADDITIONAL CREDITS   

Section 12.01.

  Incremental Facilities      147   

Section 12.02.

  Amend and Extend Transactions      149   

Section 12.03.

  Refinancing Amendments      151   

 

SCHEDULES   

Schedule 1.01(a)

   Existing Surveys/ Existing Title Policies

Schedule 1.01(b)

   Real Property

Schedule 1.01(c)

   Commitments

Schedule 5.06

   Litigation

Schedule 5.15

   Subsidiaries

Schedule 5.19(a)

   UCC Filing Jurisdictions

Schedule 5.19(b)

   Mortgage Filing Jurisdictions

Schedule 8.02

   Existing Indebtedness

 

iv



--------------------------------------------------------------------------------

Schedule 8.03

   Existing Liens

Schedule 8.08

   Investments

Schedule 8.10

   Transactions with Affiliates

Schedule 8.13

   Negative Pledge Agreements

Schedule 8.14

   Restrictions on Subsidiary Distributions

 

EXHIBITS  

Exhibit A

  Form of Assignment and Assumption

Exhibit B

  Auction Procedures

Exhibit C

  Form of Borrowing Request

Exhibit D

  Form of Guarantee and Collateral Agreement

Exhibit E

  Form of Mortgage

Exhibit F

  Form of Exemption Certificate

Exhibit G

  Form of Promissory Note

Exhibit H

  Form of Closing Certificate

Exhibit I

  Form of Solvency Certificate

 

v



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of March 3, 2014, among ROUNDY’S SUPERMARKETS, INC., a Wisconsin corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties hereto (each a “Lender” and, collectively, the
“Lenders”), and CREDIT SUISSE AG, as administrative agent and collateral agent
(in any such capacity, together with its successors in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in Section
1.01 hereof;

WHEREAS, the Borrower, Credit Suisse AG, as administrative agent, the several
banks and other financial institutions or entities from time to time parties
thereto and certain other parties are parties to that certain Credit Agreement
dated as of February 13, 2012 (as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Facility”);

WHEREAS, the Borrower intends to repay (the “Refinancing”) the Existing Credit
Facility and has requested that the Lenders make term loans in an aggregate
principal amount equal to $460,000,000 to the Borrower;

WHEREAS, subject to the terms and conditions hereinafter set forth, the Lenders
to the extent of their respective Commitments as defined herein are willing
severally to make the term loans to the Borrower;

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to extend the credit contemplated hereunder, the Borrower has agreed to secure
all of its Obligations by granting to the Administrative Agent, for the benefit
of the Secured Parties, a first priority lien on its Term Priority Collateral
and a second priority lien on its ABL Priority Collateral; and

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to extend the credit contemplated hereunder, the Guarantors have agreed to
guarantee the Obligations and to secure their respective guarantees by granting
to the Administrative Agent, for the benefit of the Secured Parties, a first
priority lien on their respective Term Priority Collateral and a second priority
lien on their respective ABL Priority Collateral;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.01 shall have the respective meanings set forth in this Section 1.01.

“ABL Priority Collateral” shall have the meaning provided in the First Lien
Intercreditor Agreement.

“Acquisition” shall mean, as to any Person, the acquisition by such Person of
(a) Capital Stock of any other Person in a related, complementary or ancillary
line of business as such Person if, after giving effect to the acquisition of
such Capital Stock, such other Person would be a Subsidiary of such Person,
(b) all or substantially all of the assets of any other Person in a related,
complementary or ancillary line of business as such Person, (c) assets
constituting one or more business units (which may include any individual store
or groups of stores) of any other Person used in a related, complementary or
ancillary line of business of such Person or (d) additional Capital Stock of any
Restricted Subsidiary not then held by the Borrower or any other Restricted
Subsidiary.

“Additional Lender” shall mean, at any time, any bank, other financial
institution, institutional investor or other Person (other than a natural person
or a Competitor) that, in any case, is not an existing Lender and that agrees to
provide any portion of any (a) Incremental Term Loans or Incremental Revolving
Commitment in accordance with Section 12.01 or (b) Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with Section
12.03.

“Administrative Agent” shall have the meaning provided in the preamble to this
Agreement.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Affiliate Debt Fund” shall mean an Affiliated Lender that is a bona fide debt
fund or an investment vehicle that is primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course of business and whose managers have independent
fiduciary duties to their investors in such funds or investment vehicles that
are separate from the duties to the Sponsor, Holdings or their respective
Affiliates.

 

2



--------------------------------------------------------------------------------

“Affiliated Lender” shall mean the Sponsor and its Affiliates (other than
Parent, Holdings, the Borrower or its Subsidiaries or any natural person).

“Agents” shall mean, collectively, the Administrative Agent, the Lead Arrangers,
the Syndication Agent and the Documentation Agent.

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the aggregate then unpaid
principal amount of such Lender’s Term Loans.

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“All-in Yield” shall mean, as to any Indebtedness, the yield thereon as
determined in good faith by the Borrower in consultation with the Administrative
Agent and consistent with generally accepted financial practices, whether in the
form of interest rate, margin, original issue discount, up-front fees, rate
floors (provided that with respect to any Indebtedness that includes a
“Eurodollar floor” or “Base Rate floor,” (a) to the extent that the Eurodollar
or Base Rate (without giving effect to any floors in such definitions), as
applicable, on the date that the All-in Yield is being calculated is less than
such floor, the amount of such difference shall be deemed added to the interest
rate margin for such Indebtedness for the purpose of calculating the All-in
Yield and (b) to the extent that the Eurodollar or Base Rate (without giving
effect to any floors in such definitions), as applicable, on the date that the
All-in Yield is being calculated is greater than such floor, then the floor
shall be disregarded in calculating the All-in Yield) or otherwise; provided
that original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the remaining weighted average
life to maturity of such Indebtedness); and provided further that “All-in Yield”
shall not include arrangement, underwriting, structuring, ticking or similar
fees paid to arrangers for such Indebtedness and customary consent fees for an
amendment paid generally to consenting Lenders.

 

3



--------------------------------------------------------------------------------

“Amend and Extend Transaction” shall mean an extension of maturity transaction
described in and effected pursuant to Section 12.02.

“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Loans, 4.75% per annum and (b) with respect to any Base Rate Loans, 3.75% per
annum.

“Approved Fund” shall mean (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an affiliate of such
investment advisor.

“Asset Sale” shall mean any Disposition of Property or series of related
Dispositions of Property (excluding any such Disposition permitted by clause
(a), (b), (c), (d), (e), (g), (h), (i), (j), (l) or (m) of Section 8.05) that
yields gross proceeds to the Borrower or any of the Restricted Subsidiaries
(valued at the initial principal amount thereof, in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value, in the case of other non-cash proceeds) in excess of $3,000,000.

“Assignee” shall have the meaning provided in Section 11.06(b).

“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit A or such other form as shall be approved
by the Administrative Agent and the Borrower.

“Auction Manager” shall mean an investment bank or other financial institution
or advisor of recognized standing selected by the Borrower.

“Auction Procedures” shall mean the auction procedures with respect to non-pro
rata assignments of Term Loans pursuant to Section 11.06(g) or 11.06(h), as
applicable, and as set forth in Exhibit B hereto.

“Available Amount” shall mean, at any time (the “Reference Date”), the sum of
(without duplication):

(a) $30,000,000, plus

(b) 50% of the aggregate amount of the Consolidated Net Income (or, if the
Consolidated Net Income is a loss, minus 100% of the amount of the loss) accrued
on a cumulative basis during the period, taken as one accounting period,
beginning on December 29, 2013 and ending on the last day of the Borrower’s most
recently completed fiscal quarter for which internal financial statements are
available immediately preceding the Reference Date, plus

 

4



--------------------------------------------------------------------------------

(c) the aggregate net cash proceeds, and the fair market value of any assets or
property other than cash, received by the Borrower (other than from a
Subsidiary) after the Closing Date:

(i) from the issuance and sale of its Qualified Capital Stock, including by way
of issuance of its Disqualified Capital Stock or Indebtedness to the extent
since converted into Qualified Capital Stock of the Borrower or any direct or
indirect parent entity thereof, or

(ii) as a contribution to its common equity capital,

provided that any such proceeds, assets or property shall not be included in
clause (c) if any of the foregoing were previously applied for any purpose or
applied in determining the permissibility of a transaction under the Loan
Documents where such permissibility was (or may have been) contingent on receipt
of such amount or utilization of such amount for a specified purpose (other than
the Available Amount), including without limitation, pursuant to the definition
of “Consolidated EBITDA” or Sections 8.06(b), 8.08(r) or 8.09(a); plus

(d) an amount equal to the sum, for all Unrestricted Subsidiaries, of the
following:

(x) the cash return, and the fair market value of any assets or property
received, after the Closing Date, on Investments in an Unrestricted Subsidiary
made after the Closing Date pursuant to the Available Amount as a result of any
sale, repayment, redemption, liquidating distribution or other realization (not
included in Consolidated Net Income) on such Investments, plus

(y) all distributions or dividends to the Borrower or a Restricted Subsidiary
from Unrestricted Subsidiaries (provided that such distributions or dividends
shall be excluded in calculating Consolidated Net Income for purposes of clause
(b)), plus

(z) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the fair market value of the assets less liabilities of an
Unrestricted Subsidiary at the time such Unrestricted Subsidiary is designated a
Restricted Subsidiary, plus

(e) the cash return, and the fair market value of assets or property received,
after the Closing Date, on any other Investment made after the Closing Date
pursuant to the Available Amount, as a result of any sale, repayment,
redemption, liquidating distribution, transfer of assets, payment of dividends,
interest or distributions to the Borrower or any Restricted Subsidiary from any
Unrestricted Subsidiary, or other return of capital or realization (to the
extent not included in Consolidated Net Income) minus

 

5



--------------------------------------------------------------------------------

(f) the aggregate amount of Restricted Payments made pursuant to Section
8.06(g), the aggregate amount of the Available Amount utilized pursuant to
Section 8.08(i), the aggregate amount of the Available Amount utilized pursuant
to Section 8.08(s) and the aggregate amount of the Available Amount utilized
pursuant to Section 8.09(a), in each case immediately prior to, or
contemporaneously with, such time.

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Eurodollar Rate for any day shall be based on the rate determined
on such day at approximately 11 a.m. (London time) by reference to the
Intercontinental Exchange Benchmark Administration (or the successor thereto if
the Intercontinental Exchange Benchmark Administration is no longer making a
LIBOR rate available) Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the Intercontinental Exchange Benchmark Administration (or the
successor thereto if the Intercontinental Exchange Benchmark Administration is
no longer making a LIBOR rate available) as an authorized vendor for the purpose
of displaying such rates), but in any event shall not be less than 1.00% per
annum. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Base Rate shall be determined without
regard to clause (b) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate, as the case may be.

“Base Rate Loans” shall mean Loans the rate of interest applicable to which is
based upon the Base Rate.

“Benefited Lender” shall have the meaning in Section 11.07(a).

 

6



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in Section
11.02.

“Borrower Notice” shall have the meaning provided in Section 7.09(b).

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Date” shall mean any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 4.01 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business” shall have the meaning provided in Section 5.17(b).

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures” shall mean for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Restricted Subsidiaries
for the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries; but
excluding to the extent otherwise included any such expenditure: (i) which is
financed with the Net Cash Proceeds of a Recovery Event as permitted by Section
4.03(b), (ii) relating to the purchase price of an Acquisition or an Investment
permitted under Section 8.08, (iii) made by the Borrower or any Subsidiary
Guarantor as a tenant to finance leasehold improvements, to the extent such
expenditures are reimbursed by the landlord, (iv) to effect any Sale and
Leaseback Transactions permitted under Section 8.11 and (v) that is financed
with the proceeds of a Disposition permitted by Section 8.05(a), Section 8.05(f)
and Section 8.05(k).

 

7



--------------------------------------------------------------------------------

“Capital Lease Obligations” shall mean as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Capital Stock Net Cash Proceeds” shall mean any Net Cash Proceeds contributed
by Parent to Holdings and by Holdings to the Borrower, in each case as cash
common equity; provided that such Net Cash Proceeds shall cease to constitute
Capital Stock Net Cash Proceeds if such Net Cash Proceeds were previously
applied for any purpose or applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose, including, without limitation, pursuant to the definition of
“Available Amount”, “Consolidated EBITDA” or Sections 8.06(b), 8.08(r) or
8.09(a).

“Cash Equivalents” shall mean (a) U.S. Dollars, (b) securities issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within twelve months from the date of acquisition,
(c) certificates of deposit, time or demand deposits, eurodollar time deposits
or overnight bank deposits having maturities of twelve months or less from the
date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000 and a Thomson Bank Watch Rating of at
least B, (d) commercial paper of an issuer rated no lower than A-2 by S&P or P-2
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within twelve months from the
date of acquisition, (e) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (c) of this definition or
recognized securities dealer having combined capital and surplus of not less
than

 

8



--------------------------------------------------------------------------------

$500,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (c) above, (f) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) having one of the two highest rating categories
obtainable from either Moody’s or S&P, (g) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (c) of this definition, or (h) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (g) of this definition.

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule or
regulation after the Closing Date, (b) any change in any Requirement of Law or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of Section
4.10, by any lending office of such Lender or by such Lender’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Closing
Date; provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued, other
than in the case of clauses (x) and (y), any rules, regulations, orders,
requests, guidelines or directives that Lenders are required to comply with
prior to the Closing Date; provided that this exclusion shall not apply if any
of such existing rules, regulations, orders, requests, guidelines or directives
are modified after the Closing Date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Tranche B Term Loans,
Incremental Term Loans, Extended Term Loans (of the same Extension Series) or
Refinancing Term Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Tranche B Term Commitment, an Incremental Term Loan
Commitment, an Incremental Revolving Commitment or a Refinancing Term Loan
Commitment, and when used in reference to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to the applicable Class.

 

9



--------------------------------------------------------------------------------

“CLO” shall mean any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 6.01 shall have been satisfied or waived (in accordance with Section
11.01), which date is March 3, 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitment” shall mean, as to any Lender, such Lender’s Tranche B Term
Commitment, Incremental Term Loan Commitment or Refinancing Term Loan
Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
that is under common control with Holdings or the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes Holdings or the
Borrower and that is treated as a single employer under Section 414 of the Code.

“Communications” shall have the meaning assigned to such term in Section 11.02.

“Competitor” shall mean (x) a Person which is engaged in a business that is
substantially similar to the Borrower or is a competitor of the Borrower or
(y) any Affiliate of such Person described in clause (x) of this definition.

“Conduit Lender” shall mean any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Borrower; provided
that the designation by any Lender of a Conduit Lender shall not relieve the

 

10



--------------------------------------------------------------------------------

designating Lender of any of its obligations to fund a Loan under this Agreement
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender; and provided further that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
Section 4.10, 4.11, 4.12 or 11.05 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated February 2014 and furnished to the Lenders.

“Consolidated Current Assets” shall mean, at any date, all amounts (other than
(i) cash and Cash Equivalents and (ii) amounts related to current or deferred
taxes based on income or profits) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date.

“Consolidated Current Liabilities” shall mean, at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date, but excluding (a) any
Indebtedness (whether principal, interest or otherwise) of the Borrower and the
Restricted Subsidiaries, (b) without duplication of clause (a) above, all
Indebtedness consisting of revolving loans to the extent otherwise included
therein, (c) accruals of any costs or expenses related to restructuring
reserves, (d) deferred revenue and (e) the current portion of pension
liabilities.

“Consolidated EBITDA” shall mean, for any period, the sum of:

(1) Consolidated Net Income, plus

(2) Fixed Charges, to the extent deducted in calculating Consolidated Net
Income, plus

(3) to the extent deducted in calculating Consolidated Net Income and as
determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in conformity with GAAP:

(A) income taxes, including any penalties and interest related to such taxes or
arising from any tax examinations; and

 

11



--------------------------------------------------------------------------------

(B) depreciation, amortization and all other non-cash items reducing
Consolidated Net Income, provided, however, that cash payments made in such
period or in any future period in respect of such non-cash charges, expenses or
losses shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made), less all
non-cash items increasing Consolidated Net Income; plus

(4) without duplication and to the extent deducted in calculating Consolidated
Net Income, any costs, fees, charges and expenses related to any issuance of
Capital Stock, acquisition or disposition of a division or line of business,
recapitalization or the incurrence or repayment of Indebtedness permitted to be
incurred hereunder (whether or not successful), plus

(5) the cash proceeds of any business interruption insurance to the extent such
proceeds are not included in determining Consolidated Net Income for such
period, plus

(6) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Guarantor or net cash proceeds of an issuance of Capital Stock of
Parent (other than Disqualified Capital Stock) solely to the extent that such
net cash proceeds are excluded from the calculation of the Available Amount,
plus

(7) any expenses, charges or other costs of the same nature or type as the
expenses, charges or other costs that were added to “Net income (loss)” to
calculate “Adjusted EBITDA” for fiscal 2012 as set forth in note (4) to the
“Summary Historical Consolidated Financial and Other Data” section of the
Offering Circular for the Second Lien Notes.

“Consolidated Leverage Ratio” shall mean, as at the last day of any period of
four consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated
Total Debt on such day minus the aggregate amount of unrestricted cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries as of such day to
(b) Consolidated EBITDA for such period; provided that for purposes of
determining compliance with the Consolidated Leverage Ratio in connection with
an incurrence of Indebtedness, such unrestricted cash and Cash Equivalents shall
not include the net cash proceeds of such Indebtedness.

“Consolidated Net Income” shall mean, for any period, the aggregate net income
(or loss) of the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP; provided that the
following (without duplication) will be excluded in computing Consolidated Net
Income:

 

12



--------------------------------------------------------------------------------

(1) the net income (but not loss) of any Person that is not a Restricted
Subsidiary, except to the extent of the lesser of:

(x) the dividends or other distributions actually paid in cash (or to the extent
converted into cash) to the Borrower or any of its Restricted Subsidiaries
(subject to clause (3) below) by such Person during such period, and

(y) the Borrower’s pro rata share of such Person’s net income earned during such
period;

(2) any net income (or loss) of any Person acquired in a pooling of interests
transaction for any period prior to the date of such acquisition;

(3) for purposes of determining the Available Amount, the net income (but not
loss) of any Restricted Subsidiary (other than any Guarantor) to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such net income would not have been permitted for the
relevant period by charter or by any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Restricted
Subsidiary;

(4) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to Asset Sales and other dispositions of assets
or Capital Stock or the early extinguishment of Indebtedness, Hedge Agreements
or other derivative instruments;

(5) any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses or charges relating thereto), any non-cash
amortization or impairment expenses and any restructuring expenses, including
any severance expenses, relocation expenses, curtailments or modifications to
pension and post-retirement employee benefit plans, and fees, expenses or
charges relating to stores and facilities closing costs, acquisition integration
costs, stores and facilities opening costs, business optimization costs,
signing, retention or completion bonuses;

(6) the cumulative effect of a change in accounting principles;

(7) any non-cash compensation expense, including any expense realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights;

 

13



--------------------------------------------------------------------------------

(8) (a)(i) the non-cash portion of “straight-line” rent expense less (ii) the
cash portion of “straight-line” rent expense which exceeds the amount expensed
in respect of such rent expense and (b) non-cash gains, losses, income and
expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations;

(9) any currency translation gains and losses related to currency remeasurements
of Indebtedness, and any net loss or gain resulting from Hedge Agreements for
currency exchange or interest rate risk, until such gains or losses are actually
realized (at which time they should be included);

(10) any net after-tax income or loss from discontinued operations;

(11) to the extent covered by insurance and actually reimbursed, or, so long as
such Person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption;

(12) any increase in amortization or depreciation attributable to the write up
of assets associated with the application of purchase accounting in relation to
any consummated acquisition (including the impact on net income (loss) arising
from earn-outs and contingent consideration adjustments), net of taxes;

(13) any fees, costs, charges and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
disposition, recapitalization, Investment, Asset Sale, issuance or repayment of
Indebtedness, issuance of Capital Stock, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated on or prior to the Closing Date, any such transaction
undertaken but not completed and the Refinancing) and any charges or
nonrecurring merger costs incurred during such period as a result of any such
transaction; and

(14) mark-to-market gains or losses as a result of the application of Accounting
Standards Codification Topic 715: Compensation-Retirement Benefits;

provided further that the amount of any payments made in such period under
Section 8.06(c)(ii) shall be deducted in calculating Consolidated Net Income (to
the extent not otherwise deducted in calculating Consolidated Net Income).

 

14



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt” shall mean, at any date, the aggregate
principal amount of all Indebtedness of the types referred to in clauses (a),
(c) and (e) of the definition thereof of the Borrower and the Restricted
Subsidiaries at such date, in each case (i) to the extent that such Indebtedness
should appear on a consolidated balance sheet of the Borrower as determined on a
consolidated basis in accordance with GAAP and (ii) for so long as such
Indebtedness is secured by any assets of the Borrower or any of the Subsidiary
Guarantors on a first-priority basis or otherwise on a basis pari passu with or
senior to the Liens of the Administrative Agent (for the benefit of the Secured
Parties) in the Collateral. For the avoidance of doubt and without limiting the
foregoing, Indebtedness under the Revolving Credit Facility Agreement, the Term
Loans hereunder, any Permitted First Priority Incremental Equivalent Debt, any
Permitted First Priority Refinancing Debt and any other Indebtedness secured on
a senior basis to or on a pari passu basis with the obligations under the
Revolving Credit Facility Agreement or the Obligations hereunder shall be deemed
to be Consolidated Senior Secured Debt.

“Consolidated Senior Secured Leverage Ratio” shall mean, as of the last day of
any period of four consecutive fiscal quarters, the ratio of (a) Consolidated
Senior Secured Debt on such day minus the aggregate amount of unrestricted cash
and Cash Equivalents of the Borrower and its Restricted Subsidiaries as of such
day to (b) Consolidated EBITDA for such period; provided that for purposes of
determining compliance with the Consolidated Senior Secured Leverage Ratio in
connection with an incurrence of Indebtedness, such unrestricted cash and Cash
Equivalents shall not include the net cash proceeds of such Indebtedness.

“Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of all Indebtedness of the types referred to in clauses (a), (c) and
(e) of the definition thereof of the Borrower and the Restricted Subsidiaries at
such date, to the extent the same should appear on a consolidated balance sheet
of the Borrower as determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” shall mean, at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

“Continuing Directors” shall mean the directors of Holdings on the Closing Date
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least a
majority of the then Continuing Directors who were members of such board of
directors at the time of such nomination.

 

15



--------------------------------------------------------------------------------

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control Investment Affiliate” shall mean, as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Corrective Extension Amendment” shall have the meaning provided in Section
12.02(d).

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend (other than pursuant to Section 12.02 hereof),
refund, renew, replace or refinance, in whole or part, existing Term Loans or
any existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided that (i) such extending, refunding, renewing, replacing or refinancing
Indebtedness is in an original aggregate principal amount (or accreted value, if
applicable) not greater than the aggregate principal amount (or accreted value,
if applicable) of the Refinanced Debt except by an amount equal to unpaid
accrued interest and premium thereon and any fees and expenses (including
upfront fees and original issue discount) in connection with such extension,
exchange, modification, refinancing, refunding, renewal or replacement, (ii) in
the case of loans, such Indebtedness has a maturity date not earlier than the
maturity date of such Refinanced Debt, and a Weighted Average Life to Maturity
equal to or greater than that of the Refinanced Debt, (iii) in the case of
notes, the terms of such notes shall not provide for any scheduled repayment,
maturity, mandatory redemption, sinking fund obligation or other payment of
principal prior to the maturity date of the Refinanced Debt (other than
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default
(or, in the case of any bridge financing, subject to prepayments from the
issuance of equity or other indebtedness permitted hereunder customary for
bridge financings), (iv) the pricing, fees, rate floors, discounts and premiums
and, subject to clauses (ii) and (iii) above, optional prepayment or redemption
terms may be as agreed by the Borrower and the other terms and conditions of
such Indebtedness (except as otherwise provided herein)

 

16



--------------------------------------------------------------------------------

are on market terms at the time of issuance thereof (as determined in good faith
by the Borrower), (v) if such Indebtedness is permitted to be secured, such
Indebtedness shall not be secured by any property or assets of Holdings, the
Borrower or any Subsidiary other than the Collateral, (vi) such Indebtedness
shall not be guaranteed by any Affiliate of the Borrower other than the
Guarantors and (vii) such Refinanced Debt shall be repaid, defeased or satisfied
and discharged, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, with 100% of the Net Cash Proceeds of the
applicable Credit Agreement Refinancing Indebtedness.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Proceeds” shall have the meaning provided to such term in Section
4.03(e).

“Default” shall mean any of the events specified in Article 9 whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Derivatives Counterparty” shall have the meaning provided in Section 8.06.

“Disposition” shall mean, with respect to any Property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
six month anniversary of the Latest Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Capital Stock referred to in clause (a) above, in each
case at any time prior to the six month anniversary of the Latest Maturity Date;
provided that (i) if such Capital Stock is issued to any employee or to any plan
for the benefit of employees of the Borrower or its Subsidiaries or by any such
plan to such employees, such Capital

 

17



--------------------------------------------------------------------------------

Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and (ii) Capital Stock will not constitute
Disqualified Capital Stock solely because of provisions giving holders thereof
the right to require repurchase or redemption upon an “asset sale” or “change of
control” occurring prior to the six month anniversary of the then Latest
Maturity Date if those provisions specifically state that repurchase or
redemption pursuant thereto will not be required prior to the repayment in full
of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments.

“Documentation Agent” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as Documentation Agent hereunder.

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

“Domestic Subsidiary” shall mean any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

“Dutch Auction” shall mean an auction conducted by Holdings, the Borrower or an
Affiliated Lender in order to purchase Term Loans as contemplated by Section
11.06(g) or 11.06(h), as applicable, in accordance with the Auction Procedures.

“ECF Percentage” shall mean, with respect to each fiscal year of the Borrower,
(i) 50%, if the Consolidated Leverage Ratio as of the last day of such fiscal
year is greater than 4.00 to 1.00, (ii) 25%, if the Consolidated Leverage Ratio
as of the last day of such fiscal year is equal to or less than 4.00 to 1.00 but
greater than 3.50 to 1.00 and (iii) 0% , if the Consolidated Leverage Ratio as
of the last day of such fiscal year is equal to or less than 3.50 to 1.00.

“Environmental Claims” shall mean any and all actions, suits, demands, demand
letters, claims, liens, written notices of liability, noncompliance or
violation, investigations or adjudicatory or administrative proceedings related
to any violation of, or liability under, any Environmental Law or any permit or
approval issued or required under any such Environmental Law (hereinafter,
“Claim”), including (i) any and all Claims by or before any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other action
or damages pursuant to any applicable Environmental Law and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the release or
threatened release of Hazardous Materials or arising from alleged injury or
threat to human health or safety or the environment.

 

18



--------------------------------------------------------------------------------

“Environmental Laws” shall mean any foreign, federal, state, local or municipal
law, rule, order, regulation, statute, ordinance, code, decree, requirement of
any Governmental Authority or other Requirement of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
any hazardous or toxic substance, material or waste or protection of human
health or the environment, in each case as now or may at any time hereafter be
in effect.

“Equity Investors” shall mean the Sponsor and certain other investors and
management of, and in, Holdings and the Borrower.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Event” shall mean (a) any Reportable Event with respect to a Single
Employer Plan, (b) a determination that any Single Employer Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA),
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Single Employer Plan, (d) the incurrence by Holdings, the Borrower or any of
their Commonly Controlled Entities of any liability under Title IV of ERISA
(other than non delinquent premiums payable to the PBGC under Sections 4006 and
4007 of ERISA), (e) the termination, or the filing of a notice of intent to
terminate, any Single Employer Plan pursuant to Section 4041(c) of ERISA,
(f) the receipt by Holdings, the Borrower or any of their Commonly Controlled
Entities from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Single Employer Plan or Single Employer Plans or to
appoint a trustee to administer any Single Employer Plan, (g) the cessation of
operations at a facility of Holdings, the Borrower or any of their Commonly
Controlled Entities in the circumstances described in Section 4062(e) of ERISA,
(h) conditions contained in Section 303(k)(1)(A) of ERISA for imposition of a
Lien shall have been met with respect to any Single Employer Plan, (i) the
receipt by Holdings, the Borrower or any of their Commonly Controlled Entities
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be Insolvent or in
Reorganization, (j) the occurrence of a non-exempt “prohibited transaction” with
respect to which Holdings, the Borrower or any of their Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which Holdings, the Borrower or any such Subsidiary could otherwise be liable
or (k) any other event or condition with respect to a Single Employer Plan or
Multiemployer Plan that could reasonably be expected to result in liability of
Holdings, the Borrower or any Subsidiary.

 

19



--------------------------------------------------------------------------------

“Eurodollar Base Rate” shall mean, with respect to any borrowing of Eurodollar
Loans for any Interest Period, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the commencement of such Interest Period by
reference to the Intercontinental Exchange Benchmark Administration (or
successor thereto if the Intercontinental Exchange Benchmark Administration is
no longer making a LIBOR rate available) Interest Settlement Rates for deposits
in dollars (as set forth by the Bloomberg Information Service or any successor
thereto or any other readily available service reasonably selected by the
Administrative Agent in consultation with the Borrower that has been nominated
by the Intercontinental Exchange Benchmark Administration (or successor thereto
if the Intercontinental Exchange Benchmark Administration is no longer making a
LIBOR rate available) as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided that
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.

“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

“Eurodollar Rate” shall mean, with respect to any borrowing of Eurodollar Loans
for any Interest Period, an interest rate per annum equal to the greater of
(a) 1.00% per annum and (b) the product of (i) the Eurodollar Base Rate in
effect for such Interest Period and (ii) Statutory Reserves.

“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under a particular Facility with current Interest Periods which begin on the
same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Event of Default” shall mean any of the events specified in Article 9; provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

“Excess Cash Flow” shall mean, for any period, (a) the sum (without duplication)
of (i) the consolidated net income (or loss) of the Borrower and its Restricted
Subsidiaries for such period, adjusted to exclude any gains or losses
attributable to Asset Sales or Recovery Events resulting in a prepayment of the
Term Loans under Section 4.03(b), (ii) depreciation, amortization and other non-

 

20



--------------------------------------------------------------------------------

cash charges or losses deducted in determining such consolidated net income (or
loss) for such period, (iii) the net increase during such period (if any) in
long-term deferred tax accounts of the Borrower and (iv) decreases in
Consolidated Working Capital for such period; minus (b) the sum (without
duplication) of (i) any non-cash gains included in determining such consolidated
net income (or loss) for such period, (ii) increases in Consolidated Working
Capital for such period, (iii) the net decrease during such period (if any) in
long-term deferred tax accounts of the Borrower, (iv) Capital Expenditures made
in cash during such period, except to the extent financed with the proceeds of
Indebtedness (other than revolving loans), equity issuances or contributions,
casualty proceeds, condemnation proceeds or other similar proceeds,
(v) mandatory amortization payments of the Term Loans pursuant to Section
2.02(a)(i) made in cash during such period, (vi) mandatory amortization payments
in respect of the MEDC Loan made in cash during such period, (vii) mandatory
scheduled payments in respect of the capitalized portion of Capital Lease
Obligations paid in cash by the Borrower and the Restricted Subsidiaries during
such period, (viii) the aggregate amount of all regularly scheduled principal
payments of other Funded Debt of the Borrower and the Restricted Subsidiaries
made in cash during such period, but only to the extent that the Funded Debt so
paid by its terms cannot be reborrowed or redrawn and such payments do not occur
in connection with a refinancing of all or any portion of such Funded Debt,
(ix) an amount equal to cash payments made by the Borrower and the Restricted
Subsidiaries during such period in respect of Acquisitions in reliance on
Section 8.08 or Investments in reliance on clause (j) or (s) of Section 8.08,
except to the extent financed with the proceeds of Indebtedness (other than
revolving loans), equity issuances or contributions, casualty proceeds,
condemnation proceeds or other similar proceeds, (x) any cash payments made
during such period pursuant to Restricted Payments permitted under Section
8.06(b) (or any Investment permitted hereunder made in lieu of thereof)
(excluding amounts expended in reliance on the final proviso thereof or financed
with the proceeds of key man life insurance) and Section 8.06(c), (xi) optional
prepayments of Funded Debt (other than the Term Loans) paid in cash during such
period, but only to the extent that the Funded Debt so prepaid by its terms
cannot be reborrowed or redrawn and such prepayments do not occur in connection
with a refinancing of all or a portion of such Funded Debt and (xii) to the
extent not otherwise deducted in the determination of consolidated net income
(or loss) of the Borrower and its Restricted Subsidiaries for such period, cash
payments during such period made by the Borrower or any of its Restricted
Subsidiaries with respect to liabilities in respect of pension plans (including
any multiemployer plans).

“Excess Cash Flow Application Date” shall have the meaning provided in Section
4.03(c).

 

21



--------------------------------------------------------------------------------

“Excluded Indebtedness” shall mean all Indebtedness permitted by Section 8.02,
other than any Credit Agreement Refinancing Indebtedness.

“Excluded Subsidiary” shall mean each (a) Immaterial Subsidiary, (b) Foreign
Subsidiary, (c) Unrestricted Subsidiary, (d) Subsidiary that is prohibited or
restricted by applicable law or by Contractual Obligations existing on the
Closing Date (or, in the case of any newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof or in
connection therewith) from guaranteeing the Obligations (but only for so long as
such prohibition or restriction remains in effect) or if guaranteeing the
Obligations would require governmental (including regulatory) consent, approval,
license or authorization, unless such consent, approval, license or
authorization has been obtained, or could result in material adverse tax
consequences as reasonably determined by the Borrower, (e) other Subsidiary with
respect to which, in the reasonable judgment of the Borrower and the
Administrative Agent, the burden or cost of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (f) direct or indirect Domestic Subsidiary the primary assets
of which are Capital Stock and/or Indebtedness of one or more Foreign
Subsidiaries and/or other Subsidiaries otherwise described in this clause,
(g) captive insurance Subsidiary, (h) Restricted Subsidiary of the Borrower that
is not, directly or indirectly, wholly owned by the Borrower (other than in
respect of any directors’ qualifying shares) and (i) any Subsidiary of a
Subsidiary referred to in clauses (a) through (h) above.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Guarantor with respect to, or the grant by such Guarantor of
a security interest to secure, such Swap Obligation (or any guarantee thereof)
is or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (after giving effect to Section 2.08 of the Guarantee and Collateral
Agreement) at the time the guarantee of such Guarantor or the grant of such
security interest would become effective with respect to such Swap Obligation
but for such Guarantor’s failure to constitute an “eligible contract
participant” at such time. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal or unlawful.

“Existing Credit Facility” shall have the meaning provided in the recitals to
this Agreement.

 

22



--------------------------------------------------------------------------------

“Existing Lenders Agreement” shall mean the cashless roll letter dated as of
March 3, 2014 among the Borrower, certain of the lenders party to the Existing
Credit Facility and Credit Suisse AG, Cayman Islands Branch, as administrative
agent under the Existing Credit Facility.

“Existing Surveys” shall mean each of the surveys for the Mortgaged Property as
listed on Schedule 1.01(a) under the heading “Existing Surveys”.

“Existing Title Policies” shall mean each of the title insurance policies for
the Mortgaged Properties as listed on Schedule 1.01(a) under the heading
“Existing Title Policies”.

“Extended Term Loans” shall have the meaning provided in Section 12.02(a).

“Extension” shall have the meaning provided in Section 12.02(a).

“Extension Amendment” shall have the meaning provided in Section 12.02(a).

“Extension Notice” shall have the meaning provided in Section 12.02(a).

“Extension Offer” shall have the meaning provided in Section 12.02(a).

“Extension Series” shall mean all Extended Term Loans that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended Term
Loans provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, if any, and amortization schedule.

“Facility” shall mean any of the Tranche B Term Loan Facility, any Incremental
Term Loan Facility or any Refinancing Term Loan Facility, as applicable. Each
Class of Extended Term Loans shall constitute a separate Facility from the
tranche of Term Loans not extended pursuant to the relevant Extension Notice.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(or any amended or successor version that is substantially comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements between the United States and a non-U.S.
Governmental Authority with respect thereto.

 

23



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“FIRREA” shall have the meaning provided in Section 7.09(b).

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement dated as of the date hereof by and among the Administrative Agent, as
administrative agent and collateral agent for the Lenders, the Revolving Credit
Facility Agent, the Borrower and the other Loan Parties from time to time party
thereto, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements thereof and of this Agreement.

“Fixed Charges” shall mean, for any period, the sum of:

(1) Interest Expense for such period; and

(2) the product of

(x) cash dividends paid on any Preferred Stock and cash and non-cash dividends
paid, declared, accrued or accumulated on any Disqualified Capital Stock or
Preferred Stock of the Borrower or a Restricted Subsidiary, except for dividends
payable in the Borrower’s Qualified Capital Stock or paid to the Borrower or to
a Restricted Subsidiary, and

(y) a fraction, the numerator of which is one and the denominator of which is
one minus the sum of the currently effective combined Federal, state, local and
foreign tax rate applicable to the Borrower and its Restricted Subsidiaries.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Funded Debt” shall mean, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend

 

24



--------------------------------------------------------------------------------

credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

“Funding Office” shall mean the office of the Administrative Agent specified in
Section 11.02 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein. Notwithstanding any other provision contained
herein, any obligation of a Person under a lease (whether existing as of the
Closing Date or entered into in the future) that is not (or would not be)
required to be classified and accounted for as a capital lease on the balance
sheet of such Person under GAAP as in effect at the time such lease is entered
into shall not be treated as a Capital Lease Obligation solely as a result of
the adoption of any changes in, or changes in the application of, GAAP after
such lease is entered into.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

25



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement to be executed and delivered by Parent, Holdings, the Borrower and
each Subsidiary Guarantor, substantially in the form of Exhibit D.

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors” shall mean, collectively, (a) Parent, (b) Holdings, (c) each
Domestic Subsidiary on the Closing Date other than Excluded Subsidiaries and
(d) each Domestic Subsidiary (other than an Excluded Subsidiary) that becomes a
party to the Guarantee and Collateral Agreement after the Closing Date pursuant
to Section 7.09.

 

26



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean any gasoline or petroleum (including crude oil
or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes defined or regulated in or under any
Environmental Law, including asbestos, radioactive material, radon gas,
polychlorinated biphenyls and urea-formaldehyde insulation.

“Hedge Agreements” shall mean all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

“Holdings” shall mean Roundy’s Acquisition Corp., a Delaware corporation.

“Immaterial Subsidiary” shall mean, at any time, each Restricted Subsidiary of
the Borrower for which (a) (i) the assets of such Restricted Subsidiary
constitute less than 2.5% of the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis and (ii) the third-party revenue of such
Restricted Subsidiary accounts for less than 2.5% of the consolidated
third-party revenue of the Borrower and the Restricted Subsidiaries for the most
recently ended four-fiscal quarter period for which financial statements have
been delivered pursuant to Section 7.01(a) or (b), and (b) (i) the aggregate
assets of all such Restricted Subsidiaries constitute 5.0% or less than the
total assets of the Borrower and the Restricted Subsidiaries on a consolidated
basis, and (ii) the aggregate third-party revenue of all such Restricted
Subsidiaries accounts for less than 5.0% of the consolidated third-party revenue
of the Borrower and the Restricted Subsidiaries for the most recently ended
four-fiscal quarter period for which financial statements have been delivered
pursuant to Section 7.01(a) or (b), and in each case such Restricted
Subsidiaries have been designated as an Immaterial Subsidiary by the Borrower in
a written notice delivered to the Administrative Agent. Upon any Restricted
Subsidiary ceasing to be an Immaterial Subsidiary pursuant to the preceding
sentence, such Restricted Subsidiary, to the extent not otherwise qualifying as
an Excluded Subsidiary, shall comply with Section 7.09, to the extent
applicable.

“Incremental Amendment” shall have the meaning provided in Section 12.01(e).

“Incremental Facility” shall mean any incremental credit facility provided under
Section 12.01 hereof.

“Incremental Facility Closing Date” shall have the meaning provided in Section
12.01(e).

“Incremental Revolving Commitment” shall have the meaning provided in Section
12.01(a).

 

27



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” shall mean the commitment of any lender to
make Incremental Term Loans of a particular tranche pursuant to Section
12.01(a).

“Incremental Term Loan Facility” shall mean each tranche of Incremental Term
Loans made pursuant to Section 12.01.

“Incremental Term Loans” shall have the meaning provided in Section 12.01(a).

“Indebtedness” of any Person at any date shall mean, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
(i) trade payables or accrued expenses incurred in the ordinary course of such
Person’s business and (ii) any earnout obligation, deferred revenue, noncompete
or similar obligations under employment agreements of such Person until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and only if such liability is not paid after becoming due and payable
and all time frames for payment have expired), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all Disqualified Capital Stock of such Person
(excluding Disqualified Capital Stock the redemption of which is prohibited
until after the repayment in full of the Obligations hereunder (other than
contingent indemnification obligations and Obligations under or in respect of
Specified Hedge Agreements)), (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation; provided that
the amount of Indebtedness which has not been assumed and for which recourse is
limited to an identified asset or assets shall be equal to the lesser of:
(1) the limited amount of such obligation and (2) the fair market value of such
asset or assets and (j) for the purposes of Section 8.02 and Section 9.01(e)
only, net obligations of such Person in respect of Hedge Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent

 

28



--------------------------------------------------------------------------------

such Person is liable therefor as a result of such Person’s ownership interest
in such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor. The amount of any net
obligations under any Hedge Agreement as of any date shall be deemed to be the
Swap Termination Value of such Hedge Agreement as of such date.

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” shall mean pertaining to a condition of Insolvency.

“Intellectual Property” shall mean, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and service marks (and
in each case, all goodwill associated therewith), trademark and service mark
licenses, domain names, technology, software, trade secrets, know-how and
processes, all registrations or applications for registration of any of the
foregoing and all rights to sue at law or in equity for any infringement,
misappropriation or other violation of any of the foregoing, including the right
to receive all proceeds and damages therefrom.

“Intercreditor Agreement” shall mean the First Lien Intercreditor Agreement, the
Second Lien Notes Intercreditor Agreement, the Permitted Pari Passu
Intercreditor Agreement and/or the Permitted Junior Lien Intercreditor Agreement
as the context may require.

“Interest Expense” shall mean, for any period, the consolidated interest expense
of the Borrower and its Restricted Subsidiaries, plus, to the extent not
included in such consolidated interest expense, and to the extent incurred,
accrued or payable by the Borrower or its Restricted Subsidiaries, without
duplication, (i) amortization of debt discount and debt issuance costs but
excluding amortization of deferred financing charges, (ii) capitalized interest,
(iii) non-cash interest expense, (iv) commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, (v) net costs associated with Hedge Agreements related to interest
rates (including the amortization of fees), (vi) any of the above expenses with
respect to Indebtedness of another Person guaranteed by the Borrower or any of
its Restricted Subsidiaries and (vii) any premiums, fees, discounts, expenses
and losses on the sale of accounts receivable (and any amortization thereof)
payable by the Borrower or any Restricted Subsidiary, all as determined on a
consolidated basis and in accordance with GAAP.

 

29



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan, the
last Business Day of each March, June, September and December, and (b) with
respect to any Borrowing of Eurodollar Loans, the last day of the Interest
Period applicable to such Borrowing and, in the case of a Borrowing of
Eurodollar Loans with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date had successive Interest
Periods of three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Borrowing of Eurodollar Loans,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is 1, 2, 3, 6 or (with
the consent of all Lenders under the relevant Facility) 12 months thereafter, as
the Borrower may elect; provided, however, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period and (c) no Interest Period for any Borrowing shall extend
beyond the maturity date of such Borrowing. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Investee Store” shall mean a Person in which the Borrower or any of the
Restricted Subsidiaries has invested equity capital, to which it has made loans
or for which it has guaranteed loans, in any such case in accordance with the
business practice of the Borrower and the Restricted Subsidiaries of making
equity investments in, making loans to or guaranteeing loans made to Persons in
acquiring, remodeling, refurbishing, expanding or operating one or more retail
grocery stores.

“Investments” shall have the meaning provided in Section 8.08.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment (or, if so
specified, applicable to the specified Loans or Commitments or Class thereof)
hereunder at such time, including the latest maturity or expiration date of any
Incremental Term Loan, any Extended Term Loan or any Refinancing Term Loan, as
applicable.

 

30



--------------------------------------------------------------------------------

“Lead Arrangers” shall mean, collectively, Credit Suisse Securities (USA) LLC,
J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and BMO Capital Markets Corp., in their capacities as lead arrangers.

“Lenders” shall have the meaning provided in the preamble hereto; provided that
unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” shall mean any Permitted Acquisition the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

“Loan” shall mean any Tranche B Term Loan, Incremental Term Loan, Extended Term
Loan, loan made under an Incremental Revolving Commitment, or Refinancing Term
Loan made by any Lender hereunder.

“Loan Documents” shall mean this Agreement, the Security Documents, any
Incremental Amendment, any Extension Amendment, any Refinancing Amendment, the
Loan Notes and each Intercreditor Agreement.

“Loan Notes” shall mean, collectively, any promissory notes evidencing Loans.

“Loan Parties” shall mean Parent (in respect of its guarantee of the Obligations
only), Holdings, the Borrower and each other Guarantor.

“Majority Facility Lenders” shall mean, with respect to any Facility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans outstanding under such Facility.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, property, financial condition or results of operations of the
Borrower and the Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

31



--------------------------------------------------------------------------------

“Maturity Date” shall mean the Tranche B Term Loan Maturity Date (in the case of
Tranche B Term Loans), any maturity date related to any tranche of Incremental
Term Loans or Refinancing Term Loans and, as applicable, any maturity date
related to any Extension Series of Extended Term Loans, in each case as such
date may be extended pursuant to Section 12.02.

“MEDC Loan” shall mean the extensions of credit under that certain Term Loan
Agreement, dated as of April 19, 2004, between the Borrower (f/k/a Roundy’s,
Inc.), as customer, and Milwaukee Economic Development Corporation, as lender.

“Minimum Extension Condition” shall have the meaning provided in Section
12.02(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the fee-owned real properties of any Loan
Party (including those listed on Schedule 1.01(b)), as to which the
Administrative Agent for the benefit of the Secured Parties is required to be,
or has been, granted a Lien pursuant to the Mortgages.

“Mortgages” shall mean each of the mortgages, deeds of trust and deeds to secure
debt made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit E (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such mortgage or deed of trust is to be
recorded).

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of (i) attorneys’ fees, accountants’ fees and
investment banking fees, (ii) amounts required to be applied to the repayment of
Indebtedness (together with any interest thereon, premium or penalty and any
other amount payable with respect thereto) secured by a Lien not prohibited
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document or any Liens securing the
Revolving Credit Facility Agreement, any Second Lien Notes, Credit Agreement
Refinancing Indebtedness, Permitted Incremental Equivalent Debt or Ratio Debt,

 

32



--------------------------------------------------------------------------------

or in each case any Permitted Refinancing thereof), (iii) amounts provided as a
reasonable reserve against any liabilities under any indemnification obligations
or purchase price adjustments associated with any Asset Sale (such amounts to be
included as Net Cash Proceeds when such reserves are no longer required) and
(iv) other customary fees and expenses actually incurred in connection therewith
and net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any
tax-sharing arrangements) and (b) in connection with any issuance or sale of
Capital Stock or any incurrence of Indebtedness, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“NFIP” shall have the meaning provided in Section 7.09(b).

“Non-Excluded Taxes” shall have the meaning provided in Section 4.11(a).

“Non-U.S. Lender” shall have the meaning provided in Section 4.11(f).

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Post-Petition Interest)
the Loans and all other obligations and liabilities of the Borrower or any other
Loan Party to any Agent or to any Lender (or, in the case of Specified Hedge
Agreements, any Qualified Counterparty), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Specified Hedge Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to any Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided that (i) obligations of the Borrower or any Guarantor under
any Specified Hedge Agreement are included in the definition of Obligations
solely for purposes of providing security and guarantees therefor and for no
other purposes and shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (ii) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under Specified Hedge Agreements in their capacity as
such; provided further, “Obligations” shall not include, with respect to any
Guarantor that is not a Qualified ECP Guarantor, Excluded Swap Obligations of
such Guarantor.

 

33



--------------------------------------------------------------------------------

“Optional Prepayment Notice” shall have the meaning provided in Section 4.02(a).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, property, transfer, sales, intangible, mortgage
recording or similar taxes, charges or levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
registration or recordation of, performance under, enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document (but excluding, for
the avoidance of doubt, any Non-Excluded Taxes and any taxes excluded from the
definition of Non-Excluded Taxes under clauses (i) through (iii) of the first
sentence of Section 4.11(a), provided that any such taxes imposed on any
assignment of the Loans, any Assignment and Assumption agreements or any sale of
participations in the Loans, and any estate gift or inheritance taxes, shall not
constitute Other Taxes, unless such assignment, Assignment and Assumption
agreements or sale of participations is made or entered into at the request of
the Borrower or is otherwise required under this Agreement.

“Parent” shall mean Roundy’s, Inc.

“Participant” shall have the meaning provided in Section 11.06(c).

“Participant Register” shall have the meaning provided in Section 11.06(c)(iii).

“PATRIOT Act” shall have the meaning provided in Section 11.19.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition” shall have the meaning provided in Section 8.08(i).

“Permitted First Priority Incremental Equivalent Debt” shall mean any secured
Indebtedness incurred by the Borrower or any Subsidiary Guarantor in the form of
one or more series of senior secured notes (including bridge financings in
respect thereof); provided that (i) such Indebtedness shall be secured by the
Collateral on a pari passu basis with the Obligations, the obligations in
respect of any Permitted First Priority Refinancing Debt and the obligations in
respect of any other Permitted First Priority Incremental Equivalent Debt and
(ii) a Senior Representative approved by the Borrower acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of a Permitted Pari Passu Intercreditor Agreement; provided that
if such Indebtedness is the initial Permitted First Priority Incremental
Equivalent

 

34



--------------------------------------------------------------------------------

Debt incurred by the Borrower or a Subsidiary Guarantor, then the Borrower,
Holdings, the Subsidiary Guarantors, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a
Permitted Pari Passu Intercreditor Agreement. Permitted First Priority
Incremental Equivalent Debt will include any Registered Equivalent Notes issued
in exchange therefor. Any reference to Permitted First Priority Incremental
Equivalent Debt shall include any Permitted Refinancing thereof (and any further
Permitted Refinancing thereof).

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower or any Subsidiary Guarantor in the form of one or more
series of senior secured notes (including bridge financings in respect thereof)
or loans (other than Loans); provided that (i) such Indebtedness shall be
secured by the Collateral on a pari passu basis with the Obligations and the
obligations in respect of any Permitted First Priority Incremental Equivalent
Debt, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, and (iii) a Senior Representative approved by the Borrower acting
on behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of a Permitted Pari Passu Intercreditor
Agreement; provided that if such Indebtedness is the initial Permitted First
Priority Refinancing Debt incurred by the Borrower or a Subsidiary Guarantor,
then the Borrower, Holdings, the Subsidiary Guarantors, the Administrative Agent
and the Senior Representative for such Indebtedness shall have executed and
delivered a Permitted Pari Passu Intercreditor Agreement. Permitted First
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor. Unless the context requires otherwise, any reference to
Permitted First Priority Refinancing Debt shall include any Permitted
Refinancing thereof (and any further Permitted Refinancing thereof).

“Permitted Incremental Equivalent Debt” shall mean Permitted First Priority
Incremental Equivalent Debt, Permitted Second Priority Incremental Equivalent
Debt and Permitted Unsecured Incremental Equivalent Debt.

“Permitted Incremental Equivalent Debt Conditions” shall mean, in the case of
incurrence of any applicable Indebtedness, the satisfaction of the following
conditions in respect of such Indebtedness: (i) at the time of incurrence
thereof, no Specified Default shall have occurred and be continuing, except to
the extent such Indebtedness is incurred in connection with a Limited Condition
Acquisition (in, which case, this clause (i) shall not apply), (ii) if such
Indebtedness is permitted to be secured, such Indebtedness shall not be secured
by any property or assets of Holdings, the Borrower or any Subsidiary other than
the Collateral, (iii) in the case of any term loans, such Indebtedness (x) shall
have a maturity date not earlier than the Tranche B Term Loan Maturity Date and
(y) shall not have a Weighted Average Life to Maturity shorter than the longest

 

35



--------------------------------------------------------------------------------

remaining Weighted Average Life to Maturity of the Tranche B Term Loans, (iv) in
the case of notes, the terms of such notes shall not provide for any scheduled
repayment, maturity, mandatory redemption, sinking fund obligation or other
payment of principal prior to the Tranche B Term Loan Maturity Date, other than
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default
(or, in the case of any bridge financing, subject to prepayments from the
issuance of equity or other indebtedness permitted hereunder customary for
bridge financings), (v) the pricing, fees, rate floors, discounts and premiums
and, subject to clauses (iii) and (iv) above, optional prepayment or redemption
terms may be as agreed by the Borrower and the other terms and conditions of
such Indebtedness shall be on market terms at the time of issuance thereof (as
determined in good faith by the Borrower) and (vi) such Indebtedness shall not
be guaranteed by any Affiliate of the Borrower other than any of the Loan
Parties.

“Permitted Investors” shall mean, collectively, the Sponsor and its Control
Investment Affiliates.

“Permitted Junior Lien Intercreditor Agreement” shall mean a “junior lien”
intercreditor agreement among the Administrative Agent and one or more Senior
Representatives for holders of Permitted Second Priority Refinancing Debt,
Permitted Second Priority Incremental Equivalent Debt and/or Ratio Debt (to the
extent intended to be or required hereunder to be secured by Liens ranking
junior to the Liens securing the Obligations), in form and substance reasonably
satisfactory to the Administrative Agent.

“Permitted Liens” shall mean any Lien permitted by Section 8.03.

“Permitted Pari Passu Intercreditor Agreement” shall mean a “pari passu”
intercreditor agreement among the Administrative Agent and one or more Senior
Representatives for holders of Permitted First Priority Refinancing Debt,
Permitted First Priority Incremental Equivalent Debt and/or Ratio Debt (to the
extent intended to be secured by Liens ranking senior to or pari passu to the
Liens securing the Obligations), in form and substance reasonably satisfactory
to the Administrative Agent.

“Permitted Refinancing” shall mean any Indebtedness issued in exchange for, or
the net proceeds of which are used to amend and restate, restate, restructure,
amend or modify, extend, refinance, renew, replace, defease or refund
(collectively, to “Refinance”), the Indebtedness being refinanced (or previous
refinancings thereof constituting a Permitted Refinancing); provided that
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest and
premium (including

 

36



--------------------------------------------------------------------------------

tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses (including fees and original issue discount) incurred
in connection with the incurrence of the Permitted Refinancing Indebtedness)
plus any amounts that could otherwise be incurred hereunder, (b) the final
maturity date of such Permitted Refinancing Indebtedness is greater than or
equal to the maturity date of the Indebtedness being Refinanced, (c) the
Weighted Average Life to Maturity of such Permitted Refinancing Indebtedness is
greater than or equal to the Weighted Average Life to Maturity of the
Indebtedness being Refinanced, (d) no Permitted Refinancing shall have
(A) different obligors, unless (x) if any obligor on the Indebtedness being
Refinanced is a Loan Party, such new obligors are Loan Parties or (y) if all
obligors on the Indebtedness being Refinanced are non-Loan Parties, such new
obligors are all non-Loan Parties, or (B) greater security, or more favorable
subordination terms (if applicable), than the Indebtedness being Refinanced,
(e) to the extent such Indebtedness being so Refinanced is subject to a Lien
which is subordinated to the Liens securing the Obligations, then the Liens
securing such Permitted Refinancing, if secured by any of the Collateral, shall
be subject to the applicable Intercreditor Agreement and junior to the Liens
securing the Obligations and (f) such Permitted Refinancing may have pricing,
fees, rate floors, discounts and premiums and, subject to clauses (b) and
(c) above, optional prepayment or redemption terms as may be agreed by the
Borrower and shall be otherwise on terms that are current market terms for such
type of Permitted Refinancing (as determined in good faith by the Borrower).

“Permitted Second Priority Incremental Equivalent Debt” shall mean any secured
Indebtedness incurred by the Borrower or any Subsidiary Guarantor in the form of
one or more series of senior secured notes (including bridge financings in
respect thereof) or term loans (other than Loans); provided that (i) such
Indebtedness shall be secured by the Collateral, but solely on a junior basis
(including in respect of the control of remedies) to the Obligations, the
obligations in respect of any Permitted First Priority Refinancing Debt and the
obligations in respect of any Permitted First Priority Incremental Equivalent
Debt and (ii) a Senior Representative approved by the Borrower and acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of a Permitted Junior Lien Intercreditor
Agreement; provided that if such Indebtedness is the initial Permitted Second
Priority Incremental Equivalent Debt incurred by the Borrower or a Subsidiary
Guarantor, then the Borrower, Holdings, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered a Permitted Junior Lien Intercreditor Agreement.
Permitted Second Priority Incremental Equivalent Debt will include any
Registered Equivalent Notes issued in exchange therefor. Unless the context
requires otherwise, any reference to Permitted Second Priority Incremental
Equivalent Debt shall include any Permitted Refinancing thereof (and any further
Permitted Refinancing thereof).

 

37



--------------------------------------------------------------------------------

“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower or any Subsidiary Guarantor in the form of one or more
series of senior secured notes (including bridge financings in respect thereof)
or loans (other than Loans); provided that (i) such Indebtedness shall be
secured by the Collateral on a junior basis (including in respect of the control
of remedies) with the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt or any Permitted First Priority
Incremental Equivalent Debt, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness and (iii) a Senior Representative approved by the
Borrower and acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a Permitted Junior
Lien Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Second Priority Refinancing Debt incurred by the Borrower or a
Subsidiary Guarantor, then the Borrower, Holdings, the Subsidiary Guarantors,
the Administrative Agent and the Senior Representative for such Indebtedness
shall have executed and delivered a Permitted Junior Lien Intercreditor
Agreement. Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor. Unless the context
requires otherwise, any reference to Permitted Second Priority Refinancing Debt
shall include any Permitted Refinancing thereof (and any further Permitted
Refinancing thereof).

“Permitted Unsecured Incremental Equivalent Debt” shall mean unsecured
Indebtedness incurred by the Borrower or any Subsidiary Guarantor in the form of
one or more series of senior unsecured notes (including any unsecured bridge
financing in respect thereof) or term loans (other than Loans) or revolving
credit facilities; provided that (i) if such Indebtedness is subordinated, such
Indebtedness (including any guarantee thereof) shall be subordinated to the
Obligations on terms at least as favorable to the Lenders as those then
customary for high yield debt issuances or as otherwise reasonably agreed
between the Borrower and the Administrative Agent and (ii) such Indebtedness
(including any guarantee thereof) shall not be secured by any Lien on any
property or assets of Holdings, the Borrower or any Restricted Subsidiary.
Permitted Unsecured Incremental Equivalent Debt will include any Registered
Equivalent Notes issued in exchange therefor. Unless the context requires
otherwise, any reference to Permitted Unsecured Incremental Equivalent Debt
shall include any Permitted Refinancing thereof (and any further Permitted
Refinancing thereof).

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower or any Subsidiary Guarantor in the form of one or more
series of unsecured notes (including any unsecured bridge financing in respect
thereof) or loans (other than Loans); provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (ii) such Indebtedness
(including any guarantee thereof) is not secured by any Lien on any property or
assets of Holdings, the Borrower or any Restricted Subsidiary and (iii) if such

 

38



--------------------------------------------------------------------------------

Indebtedness is subordinated, such Indebtedness (including any guarantee
thereof) shall be subordinated to the Obligations on terms at least as favorable
to the Lenders as those then customary for high yield debt issuances or
otherwise reasonably agreed between the Borrower and the Administrative Agent.
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor. Unless the context requires otherwise, any
reference to Permitted Unsecured Refinancing Debt shall include any Permitted
Refinancing thereof (and any further Permitted Refinancing thereof).

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” shall mean, at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which Holdings, the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” shall have the meaning assigned to such term in Section 11.02.

“Post-Petition Interest” shall mean any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Borrower or any other Loan Party (or would
accrue but for the operation of applicable bankruptcy or insolvency laws),
whether or not such interest is allowed or allowable as a claim in any such
proceeding.

“Preferred Stock” shall mean, with respect to any Person, any and all Capital
Stock which is preferred as to the payment of dividends or distributions, upon
liquidation or otherwise, over another class of Capital Stock of such Person.

“Prepayment Amount” shall have the meaning provided in Section 4.02(a).

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

 

39



--------------------------------------------------------------------------------

“Pro Forma Balance Sheet” shall have the meaning provided in Section 5.01(a).

“Projections” shall have the meaning provided in Section 7.02(c).

“Properties” shall have the meaning provided in Section 5.17(a).

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

“Public Lender” shall have the meaning assigned to such term in Section 11.02.

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

“Qualified Counterparty” shall mean, with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided that, in the event a counterparty to a
Specified Hedge Agreement at the time such Specified Hedge Agreement was entered
into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest is incurred with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratio Debt” shall have the meaning provided in Section 8.02(h). Ratio Debt will
include any Registered Equivalent Notes issued in exchange therefor. Unless the
context requires otherwise, any reference to Ratio Debt shall include any
Permitted Refinancing thereof (and any further Permitted Refinancing thereof).

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of the Restricted Subsidiaries.

 

40



--------------------------------------------------------------------------------

“Reference Date” shall have the meaning provided in the definition of “Available
Amount”.

“Reference Period” shall have the meaning provided in Section 1.03.

“Refinanced Debt” shall have the meaning provided in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing” shall have the meaning provided in the recitals to this Agreement.

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 12.03.

“Refinancing Amendment Closing Date” shall have the meaning provided in Section
12.03(a).

“Refinancing Term Loan Commitments” shall mean each Class of term loan
commitments hereunder that results from a Refinancing Amendment.

“Refinancing Term Loan Facility” shall mean each tranche of term loans made
available to the Borrower pursuant to a Class of Refinancing Term Loan
Commitments.

“Refinancing Term Loans” shall mean one or more Classes of Term Loans that
result from a Refinancing Amendment.

“Register” shall have the meaning provided in Section 11.06(b)(iv).

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

“Regulation U” shall mean Regulation U of the Board as in effect from time to
time.

“Reinvestment Deferred Amount” shall mean, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any of the
Restricted Subsidiaries in connection therewith that are not applied to prepay
Loans pursuant to Section 4.03(b) as a result of the delivery of a Reinvestment
Notice.

 

41



--------------------------------------------------------------------------------

“Reinvestment Event” shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” shall mean a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Restricted Subsidiary) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire or repair fixed or capital assets useful
in its or one of its Restricted Subsidiary’s business or to finance an
Acquisition.

“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
fixed or capital assets useful in the Borrower’s or one of its Restricted
Subsidiary’s business or to finance an Acquisition.

“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Event, the earlier of (a) the date occurring twelve months after receipt of a
Reinvestment Deferred Amount with respect to such Reinvestment Event (or, if,
prior to the expiration of such twelve month period, the Borrower shall have
entered into a binding commitment with a third party that is not an Affiliate to
apply all or a portion of such Reinvestment Deferred Amount to acquire or repair
fixed or capital assets useful in its or one of its Restricted Subsidiary’s
business or to finance an Acquisition and no Event of Default shall have
occurred and be continuing on the date on which such commitment is entered into,
the date occurring 18 months after receipt of such Reinvestment Deferred Amount
(but only with respect to that portion of such Reinvestment Deferred Amount that
is subject to such commitment)) and (b) the date on which the Borrower shall
have determined not to, or shall have otherwise ceased to, acquire or repair
fixed or capital assets useful in the Borrower’s or one of its Restricted
Subsidiary’s business or to finance an Acquisition with all or any portion of
the relevant Reinvestment Deferred Amount.

“Rejection Notice” shall have the meaning assigned to such term in Section
4.03(e).

“Related Parties” shall mean, as to any Indemnitee, (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective members,
directors, officers or employees of such Indemnitee or any of its controlling
persons or controlled affiliates and (c) the respective agents of such
Indemnitee or

 

42



--------------------------------------------------------------------------------

any of its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided each reference to a “controlled affiliate”
or “controlling person” in this definition refers to a controlled affiliate or
controlling person involved in the negotiation or syndication of the Facilities.

“Related Persons” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Regulations.

“Repricing Transaction” shall mean a transaction the primary purpose of which is
the prepayment, refinancing, substitution or replacement of all or a portion of
the Tranche B Term Loans with the incurrence by Holdings, the Borrower or any
Restricted Subsidiary thereof of any syndicated bank indebtedness having an
All-in Yield that is less than the All-in Yield of such Tranche B Term Loans,
including without limitation, as may be effected through any amendment to this
Agreement relating to the All-in Yield of such Tranche B Term Loans.

“Required Lenders” shall mean, at any time, Lenders having Loans and Commitments
in respect of Term Loans representing more than 50% of the sum of all Loans
outstanding and Commitments in respect of Term Loans at such time.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to and binding upon such Person or any of its property or to which such Person
or any of its property is subject.

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, chief financial officer or treasurer of such Person, but in any
event, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided that, for purposes of Section 1.02(v),
Responsible Officer shall also include any officer of such person with knowledge
of or responsibility for compliance with the applicable provisions of the Loan
Documents.

 

43



--------------------------------------------------------------------------------

“Restricted Payments” shall have the meaning provided in Section 8.06.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Borrowing Base” shall have the meaning provided for such term in the
Revolving Credit Facility Agreement (as in effect on the date hereof, whether or
not in effect on any applicable date of determination). As used herein, the term
“Revolving Borrowing Base” shall be interpreted, and any determination thereof
shall be made, in accordance with Section 1.02(b).

“Revolving Credit Facility” shall mean the asset-based revolving loan facility
made available pursuant to the Revolving Credit Facility Agreement (and any
Permitted Refinancing thereof).

“Revolving Credit Facility Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as administrative agent and collateral agent under the Revolving Credit
Facility Agreement and any successor thereto in such capacity.

“Revolving Credit Facility Agreement” shall mean the Asset-Based Revolving
Credit Agreement dated as of the date hereof by and among the Loan Parties party
thereto and the Revolving Credit Facility Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement. Unless the context requires
otherwise, any reference to the Revolving Credit Facility Agreement shall
include any Permitted Refinancing thereof (and any further Permitted Refinancing
thereof).

“Revolving Credit Facility Documents” shall have the meaning provided for “Loan
Documents” in the Revolving Credit Facility Agreement.

“Revolving Loans” shall mean any loans from time to time outstanding under the
Revolving Credit Facility Agreement.

“S&P” shall mean Standard & Poor’s Ratings Service.

“Sale and Leaseback Transactions” shall have the meaning provided in Section
8.11.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

“Second Lien Notes” shall mean the 10.250% Senior Secured Second Lien Notes due
2020, issued by the Borrower pursuant to the Second Lien Notes Indenture, and
all related guarantees thereof by any Loan Party. Unless the context requires
otherwise, any reference to the Second Lien Notes shall include any Permitted
Refinancing thereof (and any further Permitted Refinancing thereof).

 

44



--------------------------------------------------------------------------------

“Second Lien Notes Documents” shall mean the Second Lien Notes, any guarantees
related thereto, the Second Lien Notes Indenture and the Second Lien Security
Documents.

“Second Lien Notes Indenture” shall mean the Indenture dated as of December 20,
2013, under which the Second Lien Notes are issued, among the Borrower, as
issuer, certain of the Loan Parties party thereto, as guarantors, and U.S. Bank
National Association, as trustee, as amended, restated, renewed, extended,
increased, supplemented or otherwise modified from time to time (whether with
new or the same lenders or agents or one or more agreements), in each case in
accordance with the terms hereof. Unless the context requires otherwise, any
reference to the Second Lien Notes Indenture shall include any Permitted
Refinancing thereof (and any further Permitted Refinancing thereof).

“Second Lien Notes Intercreditor Agreement” shall mean the Intercreditor
Agreement dated as of December 20, 2013, by and among the Administrative Agent,
as administrative agent and collateral agent for the Lenders, U.S. Bank National
Association, as trustee for the holders of the Second Lien Notes, the Borrower
and the other Loan Parties from time to time party thereto, as amended by that
certain joinder and supplement dated March 3, 2014, by and among the
Administrative Agent, the Revolving Credit Facility Agent, U.S. Bank National
Association, as trustee and noteholder collateral agent, the Borrower and the
other Loan Parties from time to time party thereto, and as further amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

“Second Lien Security Documents” shall mean the “Security Documents” as defined
in the Second Lien Notes Indenture.

“Secured Parties” shall mean, collectively, the Lenders, the Agents and the
Qualified Counterparties.

“Security Documents” shall mean, collectively, the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting or purporting to grant a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document or under any Specified Hedge Agreement.

 

45



--------------------------------------------------------------------------------

“Senior Representatives” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt, Permitted First Priority Incremental Equivalent
Debt, Permitted Second Priority Refinancing Debt, Permitted Second Priority
Incremental Equivalent Debt or Ratio Debt (to the extent secured by any
Collateral), the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or other agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Single Employer Plan” shall mean any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.

“Solvent” and “Solvency” shall mean, with respect to any Person on a particular
date, that on such date (a) at fair valuation, all of the properties and assets
of such Person are greater than the sum of the debts and liabilities, of such
Person, contingent or otherwise, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the liability of such Person on its debts as they become
absolute and matured, (c) such Person will be able to pay its debts and
liabilities, contingent or otherwise, as they become absolute and matured, and
(d) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

“Specified Change of Control” shall mean a “Change of Control” or similar event,
however denominated, as defined in any Indebtedness of any Loan Party the
outstanding principal amount of which exceeds in the aggregate $25,000,000.

“Specified Event of Default” shall mean an Event of Default under clause (a) or
(f) of Section 9.01.

“Specified Hedge Agreement” shall mean any Hedge Agreement (a) entered into by
(i) the Borrower or any Guarantor and (ii) any Qualified Counterparty, as
counterparty and (b) that has been designated by the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement. The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Qualified Counterparty any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.

 

46



--------------------------------------------------------------------------------

“Sponsor” shall mean WSP, together with its affiliates and related partners and
investors (other than any portfolio company).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Restricted Subsidiary or Restricted Subsidiaries of the Borrower.

“Subsidiary Guarantor” shall mean any Guarantor other than Holdings or the
Parent.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

47



--------------------------------------------------------------------------------

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A. in its capacity as
syndication agent hereunder.

“Term Lender” shall mean each Lender that has a Term Loan.

“Term Loan” shall mean a Tranche B Term Loan, an Incremental Term Loan, a
Refinancing Term Loan or an Extended Term Loan, as applicable.

“Term Loan Commitments” shall mean the Tranche B Term Commitments, any
Incremental Term Loan Commitments and any Refinancing Term Loan Commitments.

“Term Priority Collateral” shall have the meaning provided in the First Lien
Intercreditor Agreement.

“Tranche B Term Commitment” shall mean, with respect to each Tranche B Term
Lender, its commitment to make Tranche B Term Loans as set forth on Schedule
1.01(c).

“Tranche B Term Lender” shall mean each Lender that has a Tranche B Term
Commitment or that holds a Tranche B Term Loan.

“Tranche B Term Loan” shall mean the term loans made on the Closing Date
pursuant to Section 2.01. The aggregate outstanding principal amount of the
Tranche B Term Loans as of the Closing Date is $460,000,000.

“Tranche B Term Loan Facility” shall mean, at any time, the aggregate amount of
the Tranche B Term Commitments or Tranche B Term Loans at such time.

“Tranche B Term Loan Maturity Date” shall mean the date that is seven years
after the Closing Date; provided, however, that if the Second Lien Notes are not
refinanced in full prior to the date that is 91 days prior to December 15, 2020
and such refinanced notes shall not have a maturity later than the date that is
seven years and 91 days after the Closing Date, then the Tranche B Term Loan
Maturity Date shall be the day that is 91 days prior to December 15, 2020;
provided further, that if such day is not a Business Day, the “Tranche B Term
Loan Maturity Date” will be the next preceding Business Day.

“Tranche B Term Percentage” shall mean as to any Tranche B Term Lender at any
time, the percentage which the aggregate principal amount of such Lender’s
Tranche B Term Loans then outstanding constitutes of the aggregate principal
amount of the Tranche B Term Loans of all Lenders then outstanding.

 

48



--------------------------------------------------------------------------------

“Transactions” shall mean the Refinancing and the making of the Loans hereunder.

“Transferee” shall mean any Assignee or Participant.

“Type” shall mean, as to any Loan, its nature as a Base Rate Loan or a
Eurodollar Loan.

“Unfunded Pension Liability” shall mean, with respect to any Single Employer
Plan, the amount by which the present value of all accrued benefits under such
plan (based on those assumptions used to fund such plan) exceeds the value of
such plan’s assets.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect on the date of determination in the applicable jurisdiction.

“United States” shall mean the United States of America.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and which at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower in compliance with
Section 7.12) and (b) each Subsidiary of an Unrestricted Subsidiary.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness; provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being modified,
refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

49



--------------------------------------------------------------------------------

“WSP” shall mean Willis Stein & Partners III, L.P., Willis Stein & Partners
Dutch III-A, L.P., Willis Stein & Partners Dutch III-B, L.P., Willis Stein &
Partners III-C, L.P., and funds associated with any of the foregoing.

Section 1.02. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(i) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (A) accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.01 and
accounting terms partly defined in Section 1.01, to the extent not defined,
shall have the respective meanings given to them under GAAP, (B) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (C) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(D) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights and (E) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder).

(ii) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(iii) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(iv) Except as otherwise expressly provided herein, in any calculation of dates
for required performance or deliveries (other than payments), if the date
calculated is not a Business Day, then the date for such performance or delivery
shall be the next succeeding Business Day.

(v) The word “knowledge” when used with respect to the Borrower or any of the
Restricted Subsidiaries shall be deemed to be a reference to the knowledge of
any Responsible Officer of the Borrower or any such Restricted Subsidiary, as
the case may be.

 

50



--------------------------------------------------------------------------------

(b) As used herein and in any other Loan Document, the term Revolving Borrowing
Base shall include all defined terms referenced therein (and any other defined
terms referenced in such defined terms, and so on), each of which shall have the
meaning set forth in the Revolving Credit Facility Agreement (as in effect on
the date hereof, whether or not in effect on any applicable date of
determination) and are hereby deemed to be incorporated herein. The Revolving
Borrowing Base shall be determined in accordance with the terms of the Revolving
Credit Facility Agreement (as in effect on the date hereof, whether or not in
effect on any applicable date of determination) without regard to any reserves
or other adjustments permitted to be made at the discretion (Permitted
Discretion (as defined therein), or otherwise) of the Revolving Credit Facility
Agent.

Section 1.03. Pro Forma Calculations.

(a) For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (the “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Senior
Secured Leverage Ratio (the date of determination, the “transaction date”):

(i) pro forma effect will be given to any Indebtedness, Disqualified Capital
Stock or Preferred Stock incurred during or after the Reference Period to the
extent the Indebtedness, Disqualified Capital Stock or Preferred Stock is
outstanding or is to be incurred on the transaction date as if the Indebtedness,
Disqualified Capital Stock or Preferred Stock had been incurred on the first day
of the Reference Period;

(ii) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the transaction date
(taking into account any Hedge Agreement applicable to the Indebtedness if the
Hedge Agreement has a remaining term of at least 12 months) had been the
applicable rate for the entire Reference Period;

(iii) Fixed Charges related to any Indebtedness, Disqualified Capital Stock or
Preferred Stock no longer outstanding or to be repaid or redeemed on the
transaction date, will be excluded;

(iv) pro forma effect will be given to:

(A) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries,

 

51



--------------------------------------------------------------------------------

(B) the acquisition or disposition of companies, divisions, lines of businesses
or operations by the Borrower and its Restricted Subsidiaries, including any
acquisition or disposition of a company, division, line of business or
operations since the beginning of the Reference Period by a Person that became a
Restricted Subsidiary after the beginning of the Reference Period, and

(C) the discontinuation of any discontinued operations but, in the case of Fixed
Charges, only to the extent that the obligations giving rise to the Fixed
Charges will not be obligations of the Borrower or any Restricted Subsidiary
following the transaction date

that have occurred since the beginning of the Reference Period as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the Reference Period. To the extent that pro forma effect is
to be given to an acquisition, disposition or discontinuation of a company,
division or line of business or operation, the pro forma calculation will be
based upon the most recent four full fiscal quarters for which the relevant
financial information is available.

(b) For purposes of making the computations referred to above, whenever pro
forma effect is to be given to an Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation, the pro forma
calculations shall be made in good faith by a Responsible Officer of the
Borrower (and may include, for the avoidance of doubt, cost savings, synergies
and operating expense reductions resulting from such Investment, acquisition,
merger, amalgamation or consolidation which is being given pro forma effect that
have been or are expected to be realized based on actions taken, committed to be
taken or expected in good faith to be taken within 12 months).

(c) For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

(d) For purposes of the foregoing, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars in accordance with GAAP, in a manner
consistent with that used in preparing the Borrower’s financial statements.

 

52



--------------------------------------------------------------------------------

ARTICLE 2

AMOUNT AND TERMS OF TERM COMMITMENTS

Section 2.01. Tranche B Term Loans. Subject to the terms and conditions of this
Agreement, each Tranche B Term Lender hereby agrees, severally and not jointly,
to make a Tranche B Term Loan to the Borrower on the Closing Date in a principal
amount equal to such Lender’s Tranche B Term Commitment. The Tranche B Term
Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 4.04. Amounts paid or prepaid in respect of Tranche B
Term Loans may not be reborrowed. The Tranche B Term Commitments shall
automatically terminate upon the making of the Tranche B Term Loans on the
Closing Date. Notwithstanding any other provision contained herein, the
obligations of the Tranche B Term Lenders to make Tranche B Term Loans to the
Borrower on the Closing Date and the obligations of the Administrative Agent to
make such Tranche B Term Loans available to the Borrower shall be subject to the
terms and conditions set forth in the Existing Lenders Agreement.

Section 2.02. Repayment of Term Loans. (a)(i) Tranche B Term Loans. The Borrower
shall pay to the Administrative Agent, for the account of the Tranche B Term
Lenders, on the last Business Day of each March, June, September and December,
commencing on the last Business Day of June 2014, a principal amount of the
Tranche B Term Loans (as adjusted from time to time pursuant to Section 4.02,
4.09 and 11.06(g)) equal to 0.25% of the aggregate principal amount of the
Tranche B Term Loans made on the Closing Date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

(ii) Incremental Term Loans: In the event any Incremental Term Loans are made,
such Incremental Term Loans shall be repaid in amounts and on dates as agreed
between the Borrower and the relevant Lenders of such Incremental Term Loans,
subject to the requirements set forth in Section 12.01 and to adjustment from
time to time pursuant to Section 4.02, 4.09 and 11.06(g), together in each case,
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

(iii) Refinancing Term Loans: In the event any Refinancing Term Loans are made,
such Refinancing Term Loans shall be repaid in amounts and on dates as agreed
between the Borrower and the relevant Lenders of such Refinancing Term Loans,
subject to the requirements set forth in Section 12.03 and to adjustment from
time to time pursuant to Section 4.02, 4.09 and 11.06(g), together in each case,
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

 

53



--------------------------------------------------------------------------------

(b) To the extent not previously paid, all Term Loans of each Class shall be due
and payable on the Maturity Date applicable to the Term Loans of such Class (or,
in the case of Incremental Term Loans, the Maturity Date for such tranche of
Incremental Term Loans), together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(c) All repayments pursuant to this Section 2.02 shall be subject to Section
4.12, but shall otherwise be without premium or penalty.

ARTICLE 3

[RESERVED].

ARTICLE 4

GENERAL PROVISIONS APPLICABLE TO LOANS

Section 4.01. Borrowing Procedure. In order to request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) in the case of
Eurodollar Loans, not later than 12:00 noon, New York City time (x) with respect
to a Tranche B Term Loan Borrowing, on the Closing Date and (y) with respect to
any Incremental Term Loan Borrowing, three Business Days before the proposed
Borrowing Date and (b) in the case of Base Rate Loans, not later than 12:00
noon, New York City time, on the proposed Borrowing Date. Each such Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
fax (or, if agreed by the Administrative Agent, by other electronic
transmission) to the Administrative Agent of a written Borrowing Request and
shall specify the following information: (i) whether the Borrowing then being
requested is to be a Tranche B Term Loan Borrowing or an Incremental Term Loan
Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or a Base
Rate Borrowing (provided that, until the Administrative Agent shall have
notified the Borrower that the primary syndication of the Commitments has been
completed (which notice shall be given as promptly as practicable and, in any
event, within 30 days after the Closing Date), the Borrower shall not be
permitted to request a Eurodollar Borrowing with an Interest Period in excess of
one month); (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed;
(iv) the amount of such Borrowing; and (v) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto. If no election
as to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be a Base Rate

 

54



--------------------------------------------------------------------------------

Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of three months’ duration. The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 4.01 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing. Each applicable Lender will make the amount of its pro rata
share of each Borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 1:00 P.M., New York City time, on
the Borrowing Date requested by the Borrower in funds immediately available to
the Administrative Agent. Such Borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower
specified in the applicable Borrowing Request with the aggregate of the amounts
made available to the Administrative Agent by the applicable Lenders and in like
funds as received by the Administrative Agent.

Section 4.02. Optional Prepayments. (a) The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, subject to the provisions of
paragraph (b) below (if applicable), upon irrevocable notice (the “Optional
Prepayment Notice”) (except that any Optional Prepayment Notice may be revoked
prior to the prepayment date specified therein if it was expressly contingent on
the consummation of another transaction, and such transaction was not
consummated prior to such date, in which case the provision of Section 4.12
shall apply with respect to such revocation) delivered to and received by the
Administrative Agent prior to 11:00 A.M., New York City time, three Business
Days prior thereto in the case of Eurodollar Loans and same day in the case of
Base Rate Loans, so long as such notice is received prior to 11:00 A.M., New
York City time, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 4.12. Upon receipt of any Optional Prepayment Notice,
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any Optional Prepayment Notice is given, the amount specified in such Optional
Prepayment Notice shall be due and payable on the date specified therein (unless
such Optional Prepayment Notice is revoked as contemplated above), together with
accrued interest to such date on the amount prepaid (the “Prepayment Amount”).
Partial prepayments of Term Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $250,000 in excess thereof.

(b) In the event that, on or prior to the one-year anniversary of the Closing
Date, the Borrower (x) prepays, refinances, substitutes or replaces any Tranche
B Term Loans pursuant to a Repricing Transaction (including, for the avoidance
of doubt, with any Credit Agreement Refinancing Indebtedness that constitutes a
Repricing Transaction) or (y) effects any amendment of this

 

55



--------------------------------------------------------------------------------

Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x), a prepayment premium of 1.00% of the aggregate
principal amount of the Tranche B Term Loans so prepaid, refinanced, substituted
or replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Tranche B Term Loans outstanding
immediately prior to such amendment which are the subject of such Repricing
Transaction. Such amounts shall be due and payable on the date of effectiveness
of such Repricing Transaction.

(c) Prepayments of Term Loans under this Section 4.02 shall be applied as
directed by the Borrower in the Optional Prepayment Notice (and, absent such
direction, in direct order of maturity to the remaining scheduled installments
of principal due in respect of the applicable class of Term Loans under Section
2.02).

Section 4.03. Mandatory Prepayments and Commitment Reductions. (a) If, after the
Closing Date, any Indebtedness shall be incurred by the Borrower or any of its
Restricted Subsidiaries (other than Excluded Indebtedness), an amount equal to
100% of the Net Cash Proceeds of such incurrence shall be applied on the date of
such incurrence toward the prepayment of the Loans as set forth in Section
4.09(b).

(b) If on any date the Borrower or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale which occurs after the Closing
Date or from any Recovery Event which occurs after the Closing Date, then,
unless a Reinvestment Notice shall be delivered in respect thereof, such Net
Cash Proceeds shall be applied within fifteen Business Days after receipt of
such Net Cash Proceeds toward the prepayment of the Loans as set forth in
Section 4.09(b); provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Loans as set forth in Section 4.09(b); provided further
that the portion of the Net Cash Proceeds allocable to ABL Priority Collateral
shall first be applied in accordance with the Revolving Credit Facility
Agreement for so long as the Revolving Credit Facility Agreement is in effect;
provided further that if at the time that any such prepayment would be required
under this Section 4.03(b), the Borrower is required to offer to repurchase or
prepay any other Indebtedness permitted hereunder to be secured, and actually
secured, on a pari passu basis with the Obligations pursuant to the terms of the
documentation governing such Indebtedness with such Net Cash Proceeds (such
Indebtedness required to be offered to be so repurchased or prepaid, the “Other
Applicable Indebtedness”), then the Borrower may apply such Net Cash Proceeds on
a pro rata basis to the prepayment of the Term Loans and to the repurchase or
prepayment of the Other Applicable Indebtedness (determined on the basis of the

 

56



--------------------------------------------------------------------------------

aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount) at such time; provided that the portion of such
Net Cash Proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of such Net Cash Proceeds required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such Net Cash Proceeds shall be allocated to the Term Loans
in accordance with the terms hereof), and the amount of prepayment of the Term
Loans that would have otherwise been required pursuant to this Section 4.03(b)
shall be reduced accordingly; provided, further, that to the extent the holders
of the Other Applicable Indebtedness decline to have such Indebtedness prepaid
or repurchased, the declined amount may be retained by the Borrower.

(c) The Borrower shall, commencing with the fiscal year ended January 2, 2016,
on each Excess Cash Flow Application Date, apply toward the prepayment of the
Loans, as set forth in Section 4.09(b), an amount (which amount shall not be
less than zero) equal to (v) the ECF Percentage of Excess Cash Flow for the
fiscal year minus (w) the aggregate amount of all prepayments of loans under the
Revolving Credit Facility Agreement (other than prepayments funded with proceeds
of Indebtedness or the issuance of Capital Stock) during such fiscal year to the
extent accompanying permanent optional reductions of the commitments under the
Revolving Credit Facility Agreement minus (x) the aggregate amount of all
optional prepayments of Term Loans (other than prepayments funded with proceeds
of Indebtedness or the issuance of Capital Stock) during such fiscal year minus
(y) without duplication, the aggregate amount of cash used by Holdings (to the
extent financed with cash proceeds received from the Borrower), the Borrower or
any Restricted Subsidiary to acquire Term Loans in accordance with
Section 11.06(g) during such fiscal year (other than to the extent funded with
the proceeds of Indebtedness or the issuance of Capital Stock). Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than ten (10) Business Days after the earlier of (i) the date on which the
financial statements of the Borrower referred to in Section 7.01(a), for the
fiscal year with respect to which such prepayment is made, are required to be
delivered to the Lenders and (ii) the date such financial statements are
actually delivered.

(d) The application of any prepayment pursuant to Section 4.03 shall be made,
first, to Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of
the Loans under Section 4.03 shall be subject to Section 4.12 and shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

 

57



--------------------------------------------------------------------------------

(e) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to (i) Section
4.03(a) at least three Business Days prior to the date of such prepayment and
(ii) Section 4.03(b) or (c) at least five Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each applicable Lender of the contents
of the Borrower’s prepayment notice and of such Lender’s pro rata share or other
applicable share of the prepayment. Each Term Lender may reject all or a portion
of its pro rata share or other applicable share of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to Section 4.03(b) or (c) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m., New York City time, two (2) Business Days after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory prepayment of Term Loans rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure (unless the Borrower otherwise agrees (in its sole discretion))
will be deemed an acceptance of the total amount of such mandatory prepayment of
Term Loans. Any Declined Proceeds shall be retained by the Borrower.

(f) Notwithstanding any other provisions of this Section 4.03, (i) to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by or Recovery Event
of a Foreign Subsidiary giving rise to a prepayment event pursuant to Section
4.03(b) (a “Foreign Disposition”) or Excess Cash Flow generated by a Foreign
Subsidiary are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 4.03 but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 4.03
to the extent provided herein and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition or Excess Cash Flow generated by a Foreign
Subsidiary would have a material adverse tax consequence with respect to such
Net Cash Proceeds or Excess Cash Flow, the

 

58



--------------------------------------------------------------------------------

Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 4.03 (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the Borrower applies an amount equal to such Net
Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Cash Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow are applied to the repayment of
Indebtedness of a Foreign Subsidiary.

Section 4.04. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent irrevocable notice of such election prior to 12:00 noon,
New York City time, on the date of the proposed conversion, provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert Base Rate Loans to Eurodollar Loans by giving the Administrative
Agent irrevocable notice of such election prior to 12:00 noon, New York City
time, three Business Days prior to the date of the proposed conversion (which
notice shall specify the length of the initial Interest Period therefor),
provided that no Base Rate Loan under a particular Facility may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent prior to 12:00 noon, New York City time,
three Business Days prior to the date of the expiration of the then current
Interest Rate, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.01, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided further that if
the Borrower shall fail to give any required notice as described above in this

 

59



--------------------------------------------------------------------------------

paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to Base Rate Loans on the
last day of such then expiring Interest Period. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

(c) Notwithstanding the foregoing, until the Administrative Agent shall have
notified the Borrower that the primary syndication of the Commitments has been
completed (which notice shall be given as promptly as practicable and, in any
event, within 30 days after the Closing Date), no Base Rate Borrowing may be
converted into a Eurodollar Borrowing with an Interest Period in excess of one
month.

Section 4.05. Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $2,500,000
or a whole multiple of $250,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

Section 4.06. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin for such day.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin from time to time.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise and
after all applicable grace periods have elapsed), such overdue amount shall bear
interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 4.06
plus 2% and (ii) if all or a portion of any interest payable on any Loan or any
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise and after all applicable grace periods
have elapsed), such overdue amount shall bear interest at a rate per annum equal
to the rate then applicable to Base Rate Loans under the relevant Facility plus
2% (or, in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to Base Rate Loans that are Tranche B Term
Loans plus 2%), in each case, with respect to clauses (i) and (ii) above, from
the date of such nonpayment until but excluding the date such overdue amount is
paid in full (as well after as before judgment).

 

60



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

Section 4.07. Computation of Interest and Fees. (a) Interest payable pursuant
hereto shall be calculated on the basis of a 365-day year for the actual days
elapsed. Fees payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify the Borrower and the relevant Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the Base Rate or the Statutory Reserves shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.06(a).

Section 4.08. Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base

 

61



--------------------------------------------------------------------------------

Rate Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to Base
Rate Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

Section 4.09. Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder and each payment by the Borrower on account
of any commitment fee shall be made pro rata in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans).

(b) Each payment (including each prepayment under Section 4.03, but excluding
any prepayment under Section 4.02) by the Borrower on account of principal of
and interest on the Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders (except to the extent that any applicable Extension Amendment,
Refinancing Amendment or any Incremental Amendment for any Class of Extended
Term Loans, Refinancing Term Loans or Incremental Term Loans, respectively,
provides that such Extended Term Loans, Refinancing Term Loans or Incremental
Term Loans shall be entitled to less than pro rata treatment; provided that any
prepayment of Term Loans required as a result of the incurrence of Credit
Agreement Refinancing Indebtedness shall be applied solely to the applicable
Class or tranche of Refinanced Debt). Each prepayment of the Tranche B Term
Loans under Section 4.03 shall be applied as directed by the Borrower (and,
absent such direction, in direct order of maturity to the remaining scheduled
installments of principal due in respect of the Tranche B Term Loans under
Section 2.02). Each prepayment of any other Class of Term Loans shall be applied
as agreed between the Borrower and the Lenders in respect of such Term Loans.

(c) [Reserved].

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff, defense or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall promptly distribute to each
Lender in like funds as received any payments received by the Administrative
Agent on behalf of such Lender. If any payment hereunder (other than payments on
the Eurodollar Loans) becomes due and payable on a day other

 

62



--------------------------------------------------------------------------------

than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the daily average Federal Funds Effective Rate and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

 

63



--------------------------------------------------------------------------------

(g) This Section 4.09 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express provisions of this
Agreement, including payments made in connection with an assignment expressly
permitted under Section 11.06. This Section 4.09 shall be subject to the
provisions of Section 4.16 and Section 12.01, 12.02 and 12.03. This Section 4.09
shall not be construed to apply to any payment made in connection with any
assignment, purchase or other transaction expressly permitted under Section
11.06(g) or 11.06(h).

Section 4.10. Requirements of Law. (a) If any Change in Law:

(i) shall subject any Lender or the Administrative Agent to any tax of any kind
whatsoever with respect to this Agreement or any Loan made by it (including, for
the avoidance of doubt, any tax on such Lender’s loans, loan principal, letters
of credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), or change the basis of taxation of
payments to such Lender or the Administrative Agent in respect thereof (except
for Non-Excluded Taxes covered by Section 4.11 and the imposition of, or any
change in rate of, (a) any taxes excluded from the definition of Non-Excluded
Taxes in Section 4.11(a), or (b) taxes for which the Borrower is not required to
pay an additional amount pursuant to clauses (i) or (ii) of the second sentence
of Section 4.11(a));

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender or the London interbank market any other
condition;

and the result of any of the foregoing is to increase the cost to such Lender or
the Administrative Agent by an amount that such Lender or the Administrative
Agent deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans (or, in the case of any Change in Law with respect
to taxes covered by this Section 4.10(a), any Loan), or to reduce any amount
receivable by such Lender or the Administrative Agent hereunder in respect
thereof, then, in any such case, the Borrower shall within thirty days after
receipt of written notice from such Lender or the Administrative Agent (which
shall include the certificate described in clause (c) below) pay such Lender or
the Administrative Agent, as the case may be, any additional amounts necessary
to compensate such Lender or

 

64



--------------------------------------------------------------------------------

the Administrative Agent for such increased cost or reduced amount receivable.
If any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy has the effect of reducing the rate of return on such Lender’s capital,
or on the capital of such Lender’s holding company, as a consequence of its
obligations hereunder to a level below that which such Lender or such holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such holding company’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor (which shall include the
certificate described in clause (c) below), the Borrower shall pay to such
Lender within 30 days after receipt of such notice such additional amount or
amounts as will compensate such Lender or such holding company for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than four months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that if the
circumstances giving rise to such claim have a retroactive effect, then such
four-month period shall be extended to include the period of such retroactive
effect.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower with appropriate detail demonstrating
how such amounts were derived (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

Section 4.11. Taxes. (a) All payments made by or on account of any obligation of
the Borrower or any other Loan Party under this Agreement or any other Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (i) net income taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on any Agent or any Lender by a jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located, or as a result of a present or former connection between such Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any

 

65



--------------------------------------------------------------------------------

such connection arising solely from such Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document), (ii) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any
jurisdiction described in clause (i) above, and (iii) any U.S. federal
withholding tax imposed under FATCA. If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
any Agent or any Lender hereunder, the amounts so payable to such Agent or such
Lender shall be increased to the extent necessary to yield to such Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (f), (g) or (h) of this Section or (ii) that are
United States withholding taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement or the date such Lender
designates a new lending office, except to the extent that such Lender or such
Lender’s assignor (if any) was entitled, at the time of assignment, transfer or
designation, to receive additional amounts from the Borrower with respect to
such Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any other Loan Party, the Borrower or such other Loan Party shall timely pay
the full amount of such Non-Excluded Taxes and Other Taxes to the relevant
Governmental Authority, and as promptly as possible thereafter the Borrower or
such other Loan Party shall send to the Administrative Agent for its own account
or for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower or such
other Loan Party showing payment thereof.

(d) The Loan Parties shall indemnify each Lender and the Administrative Agent
for and hold them harmless against the full amount of Non-Excluded Taxes (other
than any such taxes to the extent that the Borrower would not be required to pay
additional amounts pursuant to clauses (i) and (ii) of the second sentence of
Section 4.11(a) if those taxes were deducted from payments under this Agreement)
and Other Taxes and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Non-Excluded Taxes and Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate

 

66



--------------------------------------------------------------------------------

as to the amount of such payment or liability delivered to such Loan Party by a
Lender or the Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error. This indemnification payment shall be
made within 30 days from the date such Lender or the Administrative Agent (as
the case may be) makes written demand therefor.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Non-Excluded Taxes and Other Taxes
attributable to such Lender (but only to the extent that a Loan Party has not
already indemnified the Administrative Agent for such Non-Excluded Taxes and
Other Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(c)(iii) relating to the maintenance of a Participant
Register and (iii) any taxes excluded from indemnification by the Loan Parties
under Section 4.11(a) that are attributable to such Lender and are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Each Lender or Agent (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN (and in the case of a
Non-U.S. Lender or Participant claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement or statements substantially in the form of
Exhibit F), Form W-8ECI or Form W-8IMY (accompanied by Internal Revenue Service
Forms W-8ECI, W-8BEN (together with any statements or Internal Revenue Service
forms, as appropriate), properly completed and duly executed by such Non-U.S.
Lender claiming, if applicable, complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents). Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of

 

67



--------------------------------------------------------------------------------

any form previously delivered by such Non-U.S. Lender, including promptly upon
any written request made in good faith by the Borrower or Administrative Agent
alleging such obsolescence or invalidity. If a payment made to a Lender or Agent
hereunder would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender or Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Agent has complied
with such Lender’s or Agent’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. For purposes of this Section 4.11(f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Non-U.S. Lender shall promptly notify the Borrower at any time
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(g) A Lender or Agent that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

(h) Each Lender and Agent that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) two copies of
U.S. Internal Revenue Service Form W-9. Such forms shall be delivered by each
such Lender and Agent on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation). In addition, each such Lender or

 

68



--------------------------------------------------------------------------------

Agent shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Lender or Agent, including promptly upon
any written request made in good faith by the Borrower or Administrative Agent
alleging such obsolescence or invalidity.

(i) The Administrative Agent shall deliver to the Borrower (x) prior to the date
on which the first payment by the Borrower is due hereunder or (y) in the case
of a successor agent appointed pursuant to Section 10.09, prior to the first
date following such appointment on which a payment by the Borrower is due
hereunder, as applicable, two copies of a properly completed and executed IRS
Form W-9 or such other properly completed and executed documentation prescribed
by applicable law certifying its entitlement to an exemption from applicable
U.S. federal withholding taxes in respect of any payments to be made to such
Administrative Agent by the Borrower pursuant to any Loan Document including, as
applicable, an IRS Form W-8IMY certifying that the Administrative Agent is a
U.S. branch and intends to be treated as a U.S. person for purposes of
withholding under Chapter 3 of the Code pursuant to Section 1.1441-1(b)(2)(iv)
of the Treasury Regulations. The Administrative Agent agrees that if any form or
certification it previously delivered pursuant to this Section 4.11(i) expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower of its legal inability to do so.

(j) If any Lender or Agent determines in its sole discretion exercised in good
faith that it has received a refund in respect of Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower in which the Borrower
has paid additional amounts pursuant to this Section 4.11, it shall, within 30
days from the date of such receipt, pay over the refund to the relevant
indemnifying party (but only to the extent of indemnity payments made, or
additional amounts paid, by the relevant indemnifying party under this Section
4.11 with respect to Non-Excluded Taxes or Other Taxes giving rise to the
refund), net of all out-of-pocket expenses of the indemnified party and without
interest (other than interest paid by the relevant Governmental Authority with
respect to the refund); provided, however, that such indemnifying party, upon
the request of the indemnified party, agrees to repay the amount paid over to
the relevant indemnifying party (plus penalties, interest and other charges,
including the reasonable fees and expenses of the Administrative Agent) to the
indemnified party if the indemnified party is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (j), in no event will an indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (j), the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid
and the taxes giving rise to such payments had never been imposed. Nothing
contained in this Section 4.11 shall require any Lender or Agent to claim any
tax refund or to make available any of its tax returns (or any other information
that it deems, in its sole discretion, to be confidential or proprietary).

 

69



--------------------------------------------------------------------------------

(k) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Section 4.12. Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss (other than loss of profits) or expense
that such Lender may sustain or incur as a consequence of (a) default by the
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making by the Borrower of a prepayment of, or receipt by a Lender of principal
of, Eurodollar Loans on a day that is not the last day of an Interest Period
with respect thereto, provided that any Lender seeking indemnity pursuant to
this Section 4.12 shall have provided notice to the Borrower of such loss or
expense within four months of the conclusion of the events giving rise to such
loss or expense. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section with appropriate detail demonstrating how such amounts were derived
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

Section 4.13. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.10, 4.11(a),
4.11(d) or 4.16 with respect to such Lender, it will, if reasonably requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to or, if reasonably requested by the Borrower, to (i) file any
certificate or document or (ii) designate another lending office for any

 

70



--------------------------------------------------------------------------------

Loans affected by such event, in each case, with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided further that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
4.10 or 4.11(a).

Section 4.14. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that (i) requests reimbursement for amounts owing pursuant to Section
4.10, 4.11(a) or 4.11(d), (ii) in connection with any proposed amendment,
modification, supplement or waiver with respect to any of the provisions of the
Loan Documents as contemplated in Section 11.01 where such amendment,
modification, supplement or waiver has been approved by the Required Lenders in
accordance with such Section, fails to consent to any such proposed action or
(iii) [reserved], with a replacement financial institution; provided that
(A) such replacement does not conflict with any Requirement of Law, (B) no Event
of Default shall have occurred and be continuing at the time of such
replacement, (C) prior to any such replacement, such Lender shall have taken no
action under Section 4.13 so as to eliminate the continued need for payment of
amounts owing pursuant to Section 4.10, 4.11(a) or 4.11(d), (D) the replacement
financial institution shall purchase, at par, all Loans and the Borrower or the
replacement financial institution shall pay any interest, fees (including if
such replacement is pursuant to clause (ii) and is in connection with a
Repricing Transaction, any prepayment fee, if applicable, payable pursuant to
Section 4.02(b) (in which case such assignment shall be deemed to be a voluntary
prepayment and such fee shall be payable by the Borrower)) and other amounts
owing to such replaced Lender on or prior to the date of replacement and, in the
case of clause (ii) above, shall have consented to such requested amendment,
modification, supplement or waiver, (E) the Borrower shall be liable to such
replaced Lender under Section 4.12 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (F) to the extent the Administrative Agent’s consent to an
assignment to such replacement Lender would otherwise be required under Section
11.06, the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (G) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 11.06 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (H) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 4.10, 4.11(a) or 4.11(d), as the case may be, and (I) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 4.14.

 

71



--------------------------------------------------------------------------------

Section 4.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.06(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Loan Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.15(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans of such Lender substantially in
the form of Exhibit G with appropriate insertions as to date and principal
amount.

Section 4.16. Illegality. Notwithstanding any other provision herein, if any
Change in Law shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be suspended until
such time as it shall no longer be unlawful for such Lender to make or maintain
Eurodollar Loans and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 4.12.

 

72



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, the Borrower hereby represents and warrants to each Agent and each
Lender that:

Section 5.01. Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
December 28, 2013 (the “Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (i) the Refinancing, (ii) the Loans to
be made on the Closing Date and the use of proceeds thereof, (iii) the loans to
be made under the Revolving Credit Facility Agreement on the Closing Date and
the use of proceeds thereof and (iv) the payment of costs, premiums, fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared in good faith by the Borrower based on the assumptions used to prepare
the pro forma financial information in the Confidential Information Memorandum
(which assumptions are believed by the Borrower on the delivery date to be
reasonable), and presents fairly in all material respects on a pro forma basis
the estimated financial position of Borrower and its consolidated Subsidiaries
as at December 28, 2013, assuming that the events specified in the preceding
sentence had actually occurred at such date.

(b) The audited consolidated balance sheets of the Borrower as at December 29,
2012, December 31, 2011 and January 1, 2011, and the related consolidated
statements of earnings and of cash flows for the fiscal years ended on such
dates, reported on by and accompanied by an unqualified report from Ernst &
Young LLP, present fairly in all material respects the consolidated financial
condition of the Borrower as at each such date, and the consolidated results of
its operations and its consolidated cash flows for the respective fiscal years
then ended. The unaudited consolidated balance sheet of the Borrower as at
September 28, 2013, and the related unaudited consolidated statements of
earnings and cash flows for the nine-month period ended on such date, present
fairly in all material respects the consolidated financial condition of the
Borrower as at such date, and the consolidated results of its operations and its
consolidated cash flows for the nine-month period then ended (subject to normal
year-end audit adjustments and the absence of footnotes). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein).

 

73



--------------------------------------------------------------------------------

Section 5.02. No Change. Since December 29, 2012, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

Section 5.03. Corporate Existence; Compliance with Law. Each of Holdings, the
Borrower and each Restricted Subsidiary (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has the organizational power and authority, and the legal right, to own and
operate its material property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged, (c) is duly qualified
as a foreign corporation (or other entity) and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified could not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law, except to the extent that the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.04. Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the organizational power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required to be obtained by a Loan Party in connection with the Transactions, the
continuing operations of Holdings, the Borrower and the Restricted Subsidiaries
and the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (a) consents, authorizations, filings and notices, which have
been obtained or made and are in full force and effect, (b) the filings referred
to in Section 5.19 and (c) those consents, authorizations, filings and notices,
the failure of which to make or obtain would not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan

 

74



--------------------------------------------------------------------------------

Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 5.05. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof (a) will not violate any Requirement of Law or any
Contractual Obligation of Holdings, the Borrower or any of the Restricted
Subsidiaries and (b) will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents, the Second Lien Notes Documents and the
Revolving Credit Facility Documents).

Section 5.06. Litigation. Except as set forth on Schedule 5.06, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against Holdings, the Borrower or any of the Restricted Subsidiaries or against
any of their respective properties or revenues if reasonably likely to be
adversely determined or settled, and is adversely determined or settled, could
reasonably be expected to have a Material Adverse Effect.

Section 5.07. [Reserved].

Section 5.08. Ownership of Property; Liens. Each of the Borrower and the
Restricted Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property and assets used in its
business as currently conducted, and none of such property is subject to any
Lien except as permitted by Section 8.03.

Section 5.09. Intellectual Property. Except as could not reasonably be expected
to have a Material Adverse Effect, (a) the Borrower and each Restricted
Subsidiary owns, or is licensed to use, all Intellectual Property necessary for
the conduct of its business as and where the same is currently conducted; (b) no
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property with respect to the conduct of its business as and where
the same is currently conducted or alleging that the conduct of such business
infringes, misappropriates or otherwise violates the Intellectual Property
rights of any Person, nor does the Borrower know of any valid basis for any such
claim and (c) the conduct of the business of the Borrower and the Restricted
Subsidiaries does not infringe, misappropriate or otherwise violate the
Intellectual Property rights of any Person.

 

75



--------------------------------------------------------------------------------

Section 5.10. Taxes. Each of the Borrower and the Restricted Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of which
(a) are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or the Restricted Subsidiaries, as the case may be or
(b) could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect).

Section 5.11. Federal Regulations. No part of the proceeds of any Loan will be
used for any purpose that violates the provisions of the Regulations of the
Board, including Regulation T, U or X. If requested by the Administrative Agent,
the Borrower will furnish to the Administrative Agent a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

Section 5.12. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of the Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payments made to employees of the Borrower and the Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from the Borrower or any of the Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the Borrower or the relevant Restricted Subsidiary.

Section 5.13. ERISA. Except as would not result in a Material Adverse Effect,
each Plan has complied with the applicable provisions of ERISA and the Code. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, has resulted or could reasonably be
expected to result in a Material Adverse Effect. There exists no Unfunded
Pension Liability that could reasonably be expected to result in a Material
Adverse Effect.

Section 5.14. Investment Company Act; Other Regulations. No Loan Party is or is
required to register as an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

76



--------------------------------------------------------------------------------

Section 5.15. Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a) Schedule
5.15 sets forth the name and jurisdiction of incorporation of each Subsidiary of
the Borrower and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and whether such Subsidiary is a
Restricted Subsidiary or an Unrestricted Subsidiary and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Restricted Subsidiary, except Permitted Liens.

Section 5.16. Use of Proceeds. The proceeds of the Tranche B Term Loans shall be
used by the Borrower on the Closing Date solely to finance the Refinancing,
including the payment of fees and expenses associated therewith.

Section 5.17. Environmental Matters. Except as could not reasonably be expected
to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by Holdings, the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Hazardous Materials in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

(b) none of Holdings, the Borrower nor any of its Subsidiaries has received or
is aware of any written notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by Holdings, the Borrower or any of its Subsidiaries (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location that could give rise
to liability under, any Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law;

 

77



--------------------------------------------------------------------------------

(d) no Environmental Claim is pending or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which Holdings, the Borrower or any
of its Subsidiaries is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations of Holdings,
the Borrower or any of its Subsidiaries in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f) Holdings, the Borrower, each of its Subsidiaries, the Properties and all
operations at the Properties are in compliance, and have in the last five years
been in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and

(g) neither the Borrower nor any of its Subsidiaries has assumed any liability
of any other Person under Environmental Laws.

Section 5.18. Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document or certificate (excluding any
projections, pro forma financial information or estimates and general market or
industry data) furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents (as
modified or supplemented by other information furnished), when taken as a whole,
together with the Borrower’s annual report on Form 10-K and quarterly reports on
Form 10-Q, contained as of the date such information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
materially misleading in light of the circumstances under which such statements
were made. The projections, pro forma financial information and estimates
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such financial information as it relates to future events is not to be viewed as
fact and that actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount.

 

78



--------------------------------------------------------------------------------

Section 5.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally and by
general equitable principles (whether such enforcement is sought in a proceeding
at law or in equity). In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when certificates representing such Pledged
Stock are delivered to the Administrative Agent together with the necessary
endorsements, and in the case of the other Collateral described in the Guarantee
and Collateral Agreement (to the extent that a security interest in such other
Collateral can be perfected by filing), when financing statements and other
filings specified on Schedule 5.19(a) in appropriate form are filed in the
offices specified on Schedule 5.19(a) and all applicable fees have been paid,
the Guarantee and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement) (to the extent that a
security interest in such other Collateral can be perfected by filing).

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally and by general equitable principals (whether such
enforcement is sought in a proceeding at law or in equity), and when the
Mortgages are filed in the offices specified on Schedule 5.19(b) and all
applicable fees have been paid, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except Liens permitted by
Section 8.03). Schedule 1.01(b) lists each parcel of real property in the United
States owned in fee simple by the Borrower or any of its Subsidiaries as of the
Closing Date.

Section 5.20. Solvency. As of the Closing Date, the Borrower and its Restricted
Subsidiaries, taken as a whole, immediately after giving effect to the
Refinancing and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith are Solvent.

Section 5.21. Senior Indebtedness. To the extent the Borrower or any Subsidiary
Guarantor has incurred any subordinated Indebtedness, the Loans constitute
“Senior Debt” and “Designated Senior Debt” of the Borrower and the Subsidiary
Guarantors under such Indebtedness.

 

79



--------------------------------------------------------------------------------

Section 5.22. Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968, except as identified on Schedule 1.01(b).

Section 5.23. Sanctioned Persons. None of Holdings, the Borrower or any
Restricted Subsidiary nor, to the knowledge of the Borrower, any director,
officer, or employee of Holdings, the Borrower or any Restricted Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department, except any sanctions that could
not reasonably be expected to have a Material Adverse Effect.

Section 5.24. Foreign Corrupt Practices Act. Each of Holdings, the Borrower and
the Restricted Subsidiaries has complied, in all material respects, with the
U.S. Foreign Corrupt Practices Act, as amended from time to time, or any other
applicable anti-bribery or anti-corruption law.

Section 5.25. Intercreditor Agreements. (a) The Obligations constitute
“First-Lien Indebtedness” and the Secured Parties constitute “Senior Lenders”,
in each case under the Second Lien Notes Intercreditor Agreement and (b) the
Obligations constitute “Term Loan Secured Obligations” and the Secured Parties
constitute “Term Loan Secured Parties”, in each case under the First Lien
Intercreditor Agreement.

ARTICLE 6

CONDITIONS PRECEDENT

Section 6.01. Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it on the
Closing Date is subject to the satisfaction or waiver (in accordance with
Section 11.01), prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement executed and delivered by each of
the Administrative Agent, the Borrower and the Lenders, (ii) the Guarantee and
Collateral Agreement, executed and delivered by Parent, Holdings, the Borrower
and each Subsidiary Guarantor, (iii) the First Lien Intercreditor Agreement
executed and delivered by the Revolving Credit Facility

 

80



--------------------------------------------------------------------------------

Agent, Parent, Holdings, the Borrower and each Subsidiary Guarantor, (iv) an
Acknowledgment and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party and (v) joinder documentation to the Second Lien Notes
Intercreditor Agreement designating the Obligations as “First-Lien Indebtedness”
and the Secured Parties as “Senior Lenders” thereunder reasonably satisfactory
to the Administrative Agent executed by each of the Administrative Agent, the
Revolving Credit Facility Agent, the Second Lien Notes Trustee, Parent,
Holdings, the Borrower and each Subsidiary Guarantor.

(b) Pro Forma Balance Sheet and Income Statements; Financial Statements. The
Lenders shall have received each of the financial statements described in
Section 5.01.

(c) Approvals. The Agents shall have received a certificate, certified by a
Responsible Officer, to the effect that no consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required to be obtained by a Loan Party in connection with
the Transactions, the continuing operations of the Borrower and its Subsidiaries
and the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices, which have
been obtained or made and are in full force and effect and are attached to such
certificate of such Responsible Officer as an exhibit, (ii) the filings referred
to in Section 5.19 and (iii) those consents, authorizations, filings and
notices, the failure of which to make or obtain would not reasonably be expected
to have a Material Adverse Effect.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for Permitted Liens or discharged on or prior to the Closing
Date pursuant to documentation reasonably satisfactory to the Administrative
Agent.

(e) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses payable hereunder for which detailed invoices have been
presented (including the reasonable fees and expenses of legal counsel for which
detailed invoices including time entries by timekeeper, with timekeeper rates
identified, have been presented), at least one (1) Business Day prior to the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

 

81



--------------------------------------------------------------------------------

(f) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit H, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction or organization of such Loan Party
and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction or organization.

(g) Legal Opinions. Each of the Lenders shall have received the following
executed legal opinions in substance reasonable satisfactory to the
Administrative Agent:

(i) the legal opinion of Kirkland & Ellis LLP, counsel to Holdings, the Borrower
and their Subsidiaries;

(ii) the legal opinion of Whyte Hirschboeck Dudek S.C., local counsel of
Holdings, the Borrower and certain of its Subsidiaries; and

(iii) the legal opinion of such special and local counsel as may be required by
the Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(h) Pledged Stock; Stock Powers; Pledged Notes. Subject to the Intercreditor
Agreements, the Administrative Agent shall have received (1) the certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (2) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(i) Filings, Registrations and Recordings. To the extent not previously
delivered, each document (including any Uniform Commercial Code financing
statement) required by the Security Documents or under law to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall be in proper form for filing,
registration or recordation.

 

82



--------------------------------------------------------------------------------

(j) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 7.05.

(k) PATRIOT Act, etc. The Agents shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act that the Agents shall have requested at least five (5) Business Days prior
to the Closing Date.

(l) Payoff Letter. The Administrative Agent shall have received a copy of a duly
executed payoff letter, in form and substance reasonably satisfactory to the
Administrative Agent with respect of the Existing Credit Facility, together with
(a) UCC-3 or other appropriate termination statements, in form and substance
satisfactory to the Administrative Agent, releasing all Liens (other than Liens
expressly permitted hereunder) upon any of the personal property of Holdings,
the Borrower and its Subsidiaries, (b) cancellations and releases, in form and
substance satisfactory to the Administrative Agent, releasing all Liens (other
than Liens expressly permitted hereunder) upon any of the real property of
Holdings, the Borrower and its Subsidiaries and (c) any other releases,
terminations or other documents reasonably required by the Administrative Agent.
Immediately after giving effect to the Transactions and the other transactions
contemplated hereby, Holdings, the Borrower and the Subsidiaries shall have
outstanding no Indebtedness other than (a) Indebtedness outstanding under this
Agreement and (b) Indebtedness permitted under Section 8.02.

(m) Revolving Credit Facility. The Revolving Credit Facility Agreement shall
have become effective concurrently with the effectiveness of this Agreement.

(n) [Reserved].

(o) Notice. The Administrative Agent shall have received a notice of such
Borrowing as required by Section 4.01.

(p) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except for representations and warranties expressly stated to relate
to a specific earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.

(q) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or immediately after giving effect to the extensions of
credit requested to be made on the Closing Date.

 

83



--------------------------------------------------------------------------------

(r) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form of Exhibit I and signed by a
financial officer of the Borrower certifying the solvency of the Borrower and
its Subsidiaries on a consolidated bases after giving effect to the Transactions
on the Closing Date.

The borrowing hereunder on the Closing Date shall constitute a representation
and warranty by the Borrower as of the Closing Date that the conditions
contained in Section 6.01(m), (p) and (q) have been satisfied. Without limiting
the generality of the provisions of Section 6.01, for purposes of determining
compliance with the conditions specified in this Section 6.01, each Agent and
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to an Agent or such Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE 7

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Commitments remain in effect or
any Loan or other amount (excluding contingent indemnification obligations or
obligations under or in respect of Specified Hedge Agreements) is owing to any
Lender or Agent hereunder or under any other Loan Document, the Borrower shall
and shall cause each Restricted Subsidiary to:

Section 7.01. Financial Statements. Furnish to the Administrative Agent for
further delivery to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification or exception arising out of the scope of the audit
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP and required or approved by the Borrower’s
independent certified public accountants or relating to the financial statements
for the fiscal year ending immediately prior to the stated final maturity of any
Indebtedness because of the maturity of such Indebtedness), by Ernst & Young LLP
or other independent certified public accountants of nationally recognized
standing;

 

84



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of earnings and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes); and

(c) at any time the Borrower has designated any of its Subsidiaries as
Unrestricted Subsidiaries pursuant to Section 7.12, simultaneously with the
delivery of each set of consolidated financial statements referred to in
Sections 7.01(a) and 7.01(b) above, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

(d) Any financial statement or other document (to the extent any such financial
statement or document is included in materials otherwise filed with the SEC)
required to be delivered pursuant to this Section 7.01 or Section 7.02 may be
satisfied with respect to such financial statements or other documents by the
delivery of the corresponding financial statements of Parent and its
Subsidiaries or the filing of Borrower’s or Parent’s Form 10-K or 10-Q, as
applicable, with the SEC; provided to the extent such information is in lieu of
information required to be delivered under Section 7.01(a), it shall be
accompanied by an auditor report that meets the requirements set forth in
Section 7.01(a). All financial statements and other documents required to be
delivered pursuant to this Section 7.01 or Section 7.02 may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) such financial statements and/or other documents are posted on the
SEC’s website on the Internet at www.sec.gov, (ii) on which Parent or the
Borrower posts such documents, or provide a link thereto, on Parent’s or the
Borrower’s website or (iii) on which such documents are posted on Parent’s
and/or the Borrower’s behalf on an Internet or Intranet website, if any, to
which the Administrative Agent and each Lender has access (whether a commercial
third-party website or a website sponsored by the Administrative Agent),
provided that (A) the Borrower shall, at the request of the Administrative
Agent, continue to deliver copies (which delivery may be by electronic
transmission (including Adobe pdf copy)) of such documents to the Administrative
Agent and (B) the Borrower shall notify (which notification may be by facsimile
or electronic transmission (including Adobe pdf copy)) the Administrative Agent
of the posting of any such documents on any website. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 

85



--------------------------------------------------------------------------------

(e) At any time the Borrower has delivered consolidated financial statements or
other documents of Parent in lieu of the corresponding consolidated financial
statements or other documents of the Borrower (or such consolidated financial
statements or other documents are deemed to have been so delivered in accordance
with Section 7.01(d)), if such consolidated financial statements or other
documents of Parent and Borrower are materially different, simultaneously with
the delivery of such consolidated financial statements or other documents, the
Borrower shall provide a reconciliation report describing any such material
differences between such financial statements and the corresponding financial
information applicable to the Borrower and its Subsidiaries on a consolidated
basis (a “Reconciliation Report”); provided that for the avoidance of doubt, it
is acknowledged that no Reconciliation Report shall be required to be audited.

All such financial statements shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).

Section 7.02. Certificates; Other Information. Furnish to the Administrative
Agent for further delivery to each Lender:

(a) [reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Sections 7.01(a) and (b), (i) a certificate of a Responsible Officer (1) stating
that such Responsible Officer has obtained no knowledge that any Default or
Event of Default has occurred and is continuing except as specified in such
certificate, (2) commencing with the fiscal year ending January 2, 2016, in the
case of a certificate delivered concurrently with the delivery of any financial
statements pursuant to Section 7.01(a), showing in reasonable detail the
calculations used in determining Excess Cash Flow for the most recently
completed fiscal year of the Borrower, (3) showing the aggregate amount of
Restricted Payments paid pursuant to Section 8.06(g), Investments using the
Available Amount made pursuant to Section 8.08(i) and Section 8.08(s) and
Restricted Debt Payments made pursuant to Section 8.09(a) during the most
recently completed fiscal quarter or year, (4) showing the Available Amount as
of the end of such period and (5) if applicable, an update to Schedule 5.15
setting forth the name and jurisdiction of organization of each newly formed or
acquired Subsidiary of the Borrower and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party and specifying
whether such

 

86



--------------------------------------------------------------------------------

Subsidiary is a Restricted Subsidiary or an Unrestricted Subsidiary, and (ii) to
the extent not previously disclosed to the Administrative Agent, a listing of
any U.S. Intellectual Property registered or applied for registration with the
United States Patent and Trademark Office or the United States Copyright Office
that is acquired by any Loan Party since the date of the most recent list
delivered pursuant to this clause (ii) (or, in the case of the first such list
so delivered, since the Closing Date);

(c) concurrently with the delivery of the audited consolidated balance sheet of
the Borrower pursuant to Section 7.01(a), a detailed consolidated budget for the
then current fiscal year (including a projected consolidated balance sheet of
the Borrower and the Restricted Subsidiaries as of the end of the then current
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the material underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year presented to the board of directors of the Borrower
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions,
believed by the Borrower to be reasonable at the time of delivery, it being
recognized that such Projections are not to be viewed as fact and that actual
results during the periods covered by such Projections may differ from the
projected results set forth therein by a material amount;

(d) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a narrative discussion and analysis (in a management
discussion analysis format) of the financial condition and results of operations
of the Borrower and the Restricted Subsidiaries for such period and for the
period from the beginning of the then current fiscal year to the end of such
period, as compared to the comparable periods of the previous year; provided
that no such delivery shall be required so long as the Borrower delivers to the
Administrative Agent and each Lender its or Parent’s periodic filing on Form
10-Q or Form 10-K, as the case may be, of the Securities Act of 1934 as filed
with the Securities and Exchange Commission to satisfy its requirement under
Sections 7.01(a) and (b);

(e) within five Business Days after the same are sent, copies of all other
material financial statements and other material reports not otherwise required
to be furnished hereunder that Holdings or the Borrower sends to the holders of
any class of its debt securities; and

(f) promptly, such additional financial and other information of any Loan Party
as any Lender may from time to time reasonably request (through the
Administrative Agent); provided that none of the Borrower or any Restricted

 

87



--------------------------------------------------------------------------------

Subsidiary will be required to disclose or permit the inspection or discussion
of any document, information or other matter (i) that constitutes non financial
trade secrets or non financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement
with a third party that is not an Affiliate or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.

Section 7.03. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
tax obligations, except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Borrower or the Restricted Subsidiaries, as the case may be or (b) the failure
to so pay, discharge or otherwise satisfy, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Section 7.04. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organization existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted herein and except, in the case of clause (ii) above, to the
extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Requirements of Law except to the extent that failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 7.05. Maintenance of Property; Insurance. (a) Keep all material property
useful and necessary, in such Person’s reasonable judgment, in such Person’s
business in good working order and condition, ordinary wear and tear and damage
caused by casualty excepted, (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business,
(c) use commercially reasonable efforts to cause all such insurance of the Loan
Parties to provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least 30 days
after receipt by the Administrative Agent of written notice thereof and
(d) cause all such insurance of the Loan Parties to name the Administrative
Agent as insured party or loss payee, as applicable.

 

88



--------------------------------------------------------------------------------

Section 7.06. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender (coordinated through
the Administrative Agent) to visit and inspect any of its properties and examine
and make abstracts from any of its books and records (other than materials
protected by attorney-client privilege) during regular business hours and upon
reasonable prior notice by the Administrative Agent and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants, so long as the Borrower
is afforded an opportunity to be present at any such discussion with such
accountants. It is understood that, so long as no Event of Default has occurred
and is continuing, such visits, inspections and examinations by the Lenders
shall be at the expense of the Borrower no more than one time annually.
Notwithstanding anything to the contrary in this Section 7.06, none of the
Borrower or any Restricted Subsidiary will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non financial trade secrets or non financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding agreement with a third party that is not an Affiliate or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

Section 7.07. Notices. Promptly give notice to the Administrative Agent (who
shall promptly notify the Lenders) of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding that may exist at any time
between the Borrower or any of the Restricted Subsidiaries and any Governmental
Authority which could reasonably be expected to be adversely determined or
settled and, if adversely determined or settled, could reasonably be expected to
have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Borrower or any of the Restricted
Subsidiaries which could reasonably be expected to be adversely determined or
settled in which the amount involved is $10,000,000 or more and not covered by
insurance;

(d) any litigation or proceeding affecting the Borrower or any of its Restricted
Subsidiaries which relates to any Loan Document;

(e) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence

 

89



--------------------------------------------------------------------------------

of any Reportable Event with respect to any Single Employer Plan, a failure to
make any required contribution to a Single Employer Plan or a Multiemployer
Plan, the creation of any Lien in favor of the PBGC or a Single Employer Plan or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan or Multiemployer Plan;
and

(f) any development or event that has had a Material Adverse Effect.

Each notice pursuant to this Section 7.07 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

Section 7.08. Environmental Laws. Except as could not reasonably be expected to
have a Material Adverse Effect: (a) comply with, and ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and ensure that all tenants and subtenants
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required to comply with Environmental
Laws and promptly comply with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.

Section 7.09. Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by the Borrower or any of the Subsidiary
Guarantors (other than (v) Excluded Assets (as defined in the Guarantee and
Collateral Agreement), (w) any property described in paragraph (b), (c) or
(d) below, (x) any property subject to a Lien expressly permitted by
Section 8.03(g), (y) property acquired by any Excluded Subsidiary and (z) any
property of the type excluded from the Security Documents) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property to the extent required under the Guaranty and
Collateral Agreement and (ii) take all actions necessary or advisable to grant
to the Administrative Agent, for the

 

90



--------------------------------------------------------------------------------

benefit of the Secured Parties, a perfected security interest in such property
to the extent required under the Guaranty and Collateral Agreement (subject to
Permitted Liens), including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $3,000,000 acquired after the
Closing Date by the Borrower or any of the Subsidiary Guarantors (other than
(x) real property subject to a Lien permitted by Section 8.03(g) and (y) real
property acquired by any Excluded Subsidiary), but excluding any Excluded
Assets, promptly (i) execute and deliver a Mortgage, in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering such real
property subject to Permitted Liens, (ii) if requested by the Administrative
Agent, provide the Secured Parties with (x) title and extended coverage
insurance covering such real property and insuring such Mortgage as a first lien
on the related Mortgaged Property, subject to Permitted Liens, in an amount at
least equal to the purchase price of such real property (or such other amount as
shall be reasonably specified by the Administrative Agent) in form and substance
reasonably acceptable to the Administrative Agent and the Administrative Agent
shall have received evidence reasonably satisfactory to it that all premiums in
respect of such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid as well as a current ALTA survey thereof,
together with a surveyor’s certificate reasonably acceptable to the
Administrative Agent and the title insurance company and (y) any consents,
affidavits, indemnities, environmental assessments or estoppels reasonably
deemed necessary or advisable by the Administrative Agent in connection with
such mortgage or deed of trust, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent customary legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, (iv) comply with the National Flood Insurance Reform Act
of 1994 and related legislation (including the regulations of the Board of
Governors of the Federal Reserve System), and provide the following documents:
(A) a completed standard “life-of-loan” flood hazard determination form, (B) if
the improvement(s) to the improved Mortgaged Property is located in a special
flood hazard area, a notification to the Borrower (“Borrower Notice”) and (if
applicable) notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) is not available because the community
does not participate in the NFIP, (C) documentation evidencing the Borrower’s
receipt of the Borrower Notice (e.g., countersigned Borrower Notice, return
receipt of certified U.S. Mail, or overnight delivery), and (D) if the Borrower
Notice is required to be given and flood insurance is available in the community
in which the property is located, a copy

 

91



--------------------------------------------------------------------------------

of one of the following: the flood insurance policy, the Borrower’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Administrative Agent, (v) to the extent required
by Financial Institutions Reform, Recovery, and Enforcement Act of 1989
(“FIRREA”), Pub.L. 101-73, 103 Stat. 183, enacted August 9, 1989, or any other
applicable law, provide an appraisal, and (vi) deliver such other documents as
reasonably requested by the Administrative Agent.

(c) With respect to any new Restricted Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date by the Borrower or any of
the Restricted Subsidiaries (which, for the purposes of this paragraph (c),
shall include any existing Restricted Subsidiary that ceases to be an Excluded
Subsidiary and/or an Unrestricted Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest (subject to Permitted Liens) in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any of the
Subsidiary Guarantors, (ii) deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Borrower or such Restricted Subsidiary, as the case may be, (iii) cause such
new Restricted Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement and each Intercreditor Agreement, (B) to take such actions necessary
or advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest (subject to Permitted
Liens) in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Restricted Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Restricted Subsidiary, substantially in the form of
Exhibit H, with appropriate insertions and attachments, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent; provided that nothing contained in this Section 7.09(c) shall require a
new Restricted Subsidiary to grant any Liens on any Excluded Assets.

(d) With respect to any new “first-tier” Foreign Subsidiary created or acquired
after the Closing Date by the Borrower or any of the Subsidiary Guarantors,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative

 

92



--------------------------------------------------------------------------------

Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected security interest (subject to
Permitted Liens) in the Capital Stock of such new Subsidiary that is owned by
the Borrower or any of the Restricted Subsidiaries (provided that in no event
shall more than 65% of the total outstanding voting Capital Stock of any such
new Subsidiary be required to be so pledged), (ii) deliver to the Administrative
Agent the certificates, if any, representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Subsidiary, as the case may be, and take such
other action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest therein, and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; provided that nothing contained in this Section 7.09 shall
require a pledge of any Capital Stock constituting Excluded Assets.

(e) Without limiting the foregoing, the Borrower shall not permit any of its
Affiliates to be an obligor under any Indebtedness in respect of the Revolving
Credit Facility Agreement, the Second Lien Notes, any Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Debt unless
such Affiliate also guaranties the Obligations hereunder.

Section 7.10. Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of the
Security Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by any Loan Party
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
Upon the exercise by the Administrative Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lenders may be
required to obtain from any Loan Party for such governmental consent, approval,
recording, qualification or authorization.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, so long as the Revolving Credit Facility Agreement is outstanding, the
further assurances required to be taken in this Section 7.10 with

 

93



--------------------------------------------------------------------------------

respect to the Administrative Agent’s security interest in any ABL Priority
Collateral shall be subject to the terms of the First Lien Intercreditor
Agreement (or other applicable intercreditor agreement, as the case may be) and
required only to the extent required under the Revolving Credit Facility
Agreement, including the form and substance of any documentation related to or
required to evidence the Administrative Agent’s security interest and the timing
of delivery with respect thereto.

Section 7.11. Mortgages, etc. On or within 90 days of the Closing Date (or such
longer period as the Administrative Agent may agree in its reasonable
discretion) and notwithstanding Section 7.09(b), the following shall have been
received by the Administrative Agent with respect to each real property
currently owned by the Loan Parties in fee as set forth on Schedule 1.01(b):

(a) a Mortgage duly executed and delivered in favor of the Administrative Agent,
for the benefit of the Secured Parties;

(b) title and extended coverage insurance covering such real property insuring
such Mortgage as a first lien on the related Mortgaged Property, subject to
Permitted Liens;

(c) (i) a current ALTA survey of the Mortgaged Property, together with a
surveyor’s certificate reasonably acceptable to the Administrative Agent and the
title insurance company or (ii) Existing Surveys and “no-change” affidavits
relating to the Mortgaged Properties, affirming that no material change has
occurred regarding each Mortgaged Property as compared to the Existing Surveys,
and reasonably acceptable to the title insurance company to remove the survey
exception from the title insurance for each Mortgaged Property;

(d) (i) if the improvement(s) to the improved Mortgaged Property is located in a
special flood hazard area, a Borrower Notice and (if applicable) notification to
the Borrower that flood insurance coverage under the NFIP is not available
because the community does not participate in the NFIP, (ii) documentation
evidencing the Borrower’s receipt of the Borrower Notice (e.g., countersigned
Borrower Notice, return receipt of certified U.S. Mail, or overnight delivery),
and (iii) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the Borrower’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Administrative Agent;

(e) a copy of all recorded documents referred to, or listed as exceptions to
title in, the title policy or policies referred to in clause (c) above; and

 

94



--------------------------------------------------------------------------------

(f) such customary legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

For the avoidance of doubt, no mortgages shall be required with respect to any
leasehold interests in real property.

Section 7.12. Designation of Subsidiaries. The Borrower may at any time
designate, by written notice to the Administrative Agent, any Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Event of Default shall have occurred and be continuing, (b) the Borrower may not
be designated as an Unrestricted Subsidiary and (c) no Subsidiary may be
designated as or continue as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purposes of the Revolving Credit Facility Agreement, the
Second Lien Notes Documents, any Permitted Incremental Equivalent Debt or any
Credit Agreement Refinancing Indebtedness. The designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s or its Subsidiary’s (as applicable) investment therein. No
Unrestricted Subsidiary shall at any time own any Capital Stock or Indebtedness
of, or own or hold any Lien on, any property of the Borrower or any Restricted
Subsidiary and no Unrestricted Subsidiary shall incur any Indebtedness pursuant
to which any lender has recourse to any assets of the Borrower or any Restricted
Subsidiary (other than Capital Stock of such Unrestricted Subsidiary). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time. No Unrestricted
Subsidiary, once designated as a Restricted Subsidiary, may thereafter be
redesignated as an Unrestricted Subsidiary.

Section 7.13. Ratings. In the case of the Borrower, use commercially reasonable
efforts to cause the credit facilities provided hereunder to be continuously
rated (but not maintain any specific rating) on a public basis by S&P and
Moody’s, and use commercially reasonable efforts to maintain (but not maintain
any specific rating) a public corporate rating from S&P and a public corporate
family rating from Moody’s, in each case in respect of the Borrower.

Section 7.14. Use of Proceeds. Use the proceeds of the Tranche B Term Loans only
for the purposes specified in Section 5.16.

 

95



--------------------------------------------------------------------------------

ARTICLE 8

NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any Commitments remain in effect or
any Loan or other amount is owing (excluding contingent indemnification
obligations or obligations under or in respect of Specified Hedge Agreements) to
any Lender or Agent hereunder or under any other Loan Document, the Borrower
shall not, and shall not cause or permit any of the Restricted Subsidiaries or
Holdings (with respect to Section 8.16 only) to, directly or indirectly:

Section 8.01. [Reserved].

Section 8.02. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) the Borrower or any Subsidiary Guarantor owing to the
Borrower or any Subsidiary, (ii) any Subsidiary that is not a Guarantor owing to
any other Subsidiary that is not a Guarantor and (iii) subject to Section 8.08,
any Subsidiary that is not a Guarantor owing to the Borrower or any Subsidiary
Guarantor;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of the Restricted Subsidiaries of (i) obligations of the
Borrower, any Subsidiary Guarantor and, subject to Section 8.08, of any
Subsidiary that is not a Guarantor or (ii) Indebtedness of any Investee Store
permitted by clause (j) of Section 8.08; provided that no Subsidiary that is not
a Guarantor shall guarantee any Indebtedness in respect of the Revolving Credit
Facility Agreement, the Second Lien Notes, any Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Debt unless such Subsidiary
becomes a Guarantor;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.02 and
any Permitted Refinancing thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 8.03(g) in an aggregate principal amount
not to exceed $50,000,000 at any one time outstanding;

(f) Indebtedness (including guarantees) of the Loan Parties in respect of the
Second Lien Notes in an aggregate principal amount of up to $200,000,000 at any
time outstanding, plus any accrued but unpaid interest thereon and any interest
paid in kind or capitalized and any Permitted Refinancing thereof;

 

96



--------------------------------------------------------------------------------

(g) obligations under or in respect of Hedge Agreements and guarantees thereof,
so long as such agreements are not entered into for speculative purposes;

(h) (x) Indebtedness of the Borrower or any of the Restricted Subsidiaries in
the form of one or more series of notes or term loans (other than Loans) (“Ratio
Debt”); provided that (i) at the time of incurrence thereof, no Specified Event
of Default shall have occurred and be continuing, except to the extent such
Indebtedness is incurred in connection with a Limited Condition Acquisition (in,
which case, this clause (i) shall not apply), (ii) in the case of any term
loans, such term loans (x) shall have a maturity date not earlier than the then
Latest Maturity Date and (y) shall not have a Weighted Average Life to Maturity
shorter than the longest remaining Weighted Average Life to Maturity of any
Class of Term Loans, (iii) in the case of notes, the terms of such notes shall
not provide for any scheduled repayment, maturity, mandatory redemption, sinking
fund obligation or other payment in respect of principal prior to the then
Latest Maturity Date, other than customary offers to purchase upon a change of
control, asset sale or casualty or condemnation event and customary acceleration
rights upon an event of default (or, in the case of any bridge financing,
subject to prepayments from the issuance of equity or other indebtedness
permitted hereunder customary for bridge financings), (iv) the pricing, fees,
rate floors, discounts and premiums and, subject to clause (ii) and (iii) above,
optional prepayment or redemption terms may be as agreed by the Borrower and the
other terms and conditions of such Indebtedness shall be on market terms at the
time of issuance thereof (as determined in good faith by the Borrower),
(v) (x) if such Indebtedness constitutes Consolidated Senior Secured Debt, the
Consolidated Senior Secured Leverage Ratio of the Borrower does not exceed
3.25:1.00 and (y) otherwise, the Consolidated Leverage Ratio of the Borrower
does not exceed 5.00:1.00, in each case calculated on a pro forma basis for a
period of four consecutive fiscal quarters ending on the last day of the fiscal
quarter for which financial statements are available immediately preceding the
fiscal quarter in which such Indebtedness is incurred and (vi) the aggregate
principal amount of such Indebtedness incurred by Restricted Subsidiaries that
are not Subsidiary Guarantors shall not exceed $50,000,000 at any one time
outstanding and (y) any Permitted Refinancing thereof;

(i) (x) Indebtedness of a Person which becomes a Restricted Subsidiary after the
Closing Date pursuant to an Acquisition permitted under Section 8.08 and
(y) Indebtedness of a Person otherwise assumed in connection with an Acquisition
or an asset acquired after the Closing Date; provided that any such Indebtedness
was in existence at the time of, and not incurred or created in connection with
or in anticipation of, the relevant Acquisition; provided further that the
aggregate principal amount of all such Indebtedness incurred or assumed pursuant
to this clause (i) shall not exceed $50,000,000 at any one time outstanding;

 

97



--------------------------------------------------------------------------------

(j) Indebtedness resulting from the issuance of performance, surety, statutory
or appeal bonds in the ordinary course of business; provided that no such bond
or similar obligation is provided to secure the repayment of other Indebtedness;

(k) Indebtedness of the Borrower consisting of (x) repurchase obligations with
respect to Capital Stock of Parent issued to directors, consultants, managers,
officers and employees of Holdings, the Borrower and the Restricted Subsidiaries
arising upon the death, disability or termination of employment of such
director, consultant, manager, officer or employee to the extent such repurchase
is permitted under Section 8.06 and (y) promissory notes issued by the Borrower
to directors, consultants, managers, officers and employees (or their spouses or
estates) of Holdings, the Borrower and the Restricted Subsidiaries to purchase
or redeem Capital Stock of Parent issued to such director, consultant, manager,
officer or employee to the extent such purchase or redemption is permitted under
Section 8.06;

(l) Indebtedness of the Borrower or any of the Restricted Subsidiaries resulting
from agreements providing for indemnification, adjustment of purchase price or
similar obligations in connection with dispositions of any business, assets or
Subsidiary of the Borrower or any of its Subsidiaries permitted under Section
8.05;

(m) Indebtedness in the form of obligations of the Borrower or any of the
Restricted Subsidiaries under indemnification, incentive, non-compete, deferred
compensation or other similar arrangements in connection with an Acquisition or
an Investment permitted under Section 8.08;

(n) Indebtedness of Holdings to the Borrower incurred in lieu of the Borrower
making a Restricted Payment pursuant to Section 8.06(b) or (c), in an aggregate
amount not to exceed the amount of cash dividends that the Borrower would be
permitted to make pursuant to Sections 8.06(b) and (c) if no such Indebtedness
was incurred;

(o) additional Indebtedness of the Borrower or any of the Restricted
Subsidiaries in an aggregate principal amount for all such Indebtedness not to
exceed $75,000,000 at any one time outstanding;

(p) Indebtedness of the Borrower that is incurred to finance an Acquisition and
that is owed to the seller pursuant to such Acquisition; provided that (i) such
Indebtedness and any guarantee in respect thereof is subordinated to the Loans
and any guarantee thereof on terms and conditions satisfactory to the
Administrative Agent, (ii) no portion of the principal of such Indebtedness
shall be due and payable prior to six months after the then Latest Maturity Date
and (iii) the aggregate amount of Indebtedness incurred pursuant to this Section
8.02(p) shall not exceed $15,000,000 at any one time outstanding;

 

98



--------------------------------------------------------------------------------

(q) Indebtedness (including guarantees) of the Loan Parties in respect of
Permitted First Priority Refinancing Debt, Permitted Second Priority Refinancing
Debt and Permitted Unsecured Refinancing Debt and, in each case, any Permitted
Refinancing thereof;

(r) Indebtedness (including guarantees) of the Loan Parties under the Revolving
Credit Facility Agreement in an aggregate principal amount not exceeding the
greater of (i) $375,000,000 and (ii) the Revolving Borrowing Base at any time
outstanding, plus any accrued but unpaid interest thereon, and any Permitted
Refinancing thereof; and

(s) (i) Permitted Incremental Equivalent Debt; provided that (A)(x) if such
Indebtedness constitutes Consolidated Senior Secured Debt, the Consolidated
Senior Secured Leverage Ratio of the Borrower does not exceed 3.25:1.00 and
(y) otherwise, the Consolidated Leverage Ratio of the Borrower does not exceed
5.00:1.00, in each case calculated on a pro forma basis for a period of four
consecutive fiscal quarters ending on the last day of the fiscal quarter for
which financial statements are available immediately preceding the fiscal
quarter in which such Indebtedness is incurred (and, in each case, assuming for
purposes of any such calculation that any commitments in respect of any of the
foregoing are fully drawn) and (B) the Permitted Incremental Equivalent Debt
Conditions are satisfied in respect of such Indebtedness and (ii) any Permitted
Refinancing thereof;

(t) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(u) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business and other than in respect of Indebtedness for borrowed money,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims;

(v) Indebtedness of Foreign Subsidiaries for working capital purposes, or to
maintain equity capital or any other financial statement condition or liquidity;

 

99



--------------------------------------------------------------------------------

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) of this Section 8.02; and

(x) Indebtedness incurred in the ordinary course of business in respect of any
agreement or arrangement with a bank or other financial institution to provide
cash management services, including treasury, controlled disbursement services,
depository, overdraft and related liabilities, foreign exchange facilities,
credit card processing, purchasing card processing, credit or debit card,
purchase card, ACH transactions, electronic funds transfer and other cash
management services or arrangements, or any automated clearing house transfers
of funds services.

For the avoidance of doubt, if certain Indebtedness would be permitted under any
provision of this Section 8.02 but for a dollar threshold limiting such
Indebtedness, the Borrower may allocate the value of such Indebtedness to more
than one clause of this Section 8.02 for such Indebtedness to be permitted
hereunder; provided that all Indebtedness under the Loan Documents will be
deemed to have been incurred in reliance only on Section 8.02(a), all
Indebtedness in respect of the Second Lien Notes outstanding on the date hereof
will be deemed to have been incurred in reliance only on Section 8.02(f), all
Indebtedness in respect of the Revolving Credit Facility Agreement will be
deemed to have been incurred in reliance only on Section 8.02(r), all
Indebtedness in respect of Permitted First Priority Refinancing Debt, Permitted
Second Priority Refinancing Debt and Permitted Unsecured Refinancing Debt will
be deemed to have been incurred in reliance only on Section 8.02(q) and all
Indebtedness in respect of Permitted Incremental Equivalent Debt will be deemed
to have been incurred in reliance only on Section 8.02(s).

Section 8.03. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments, charges or other governmental levies not more
than thirty (30) days overdue or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or any Restricted Subsidiaries, as
the case may be, in conformity with GAAP;

(b) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
secure obligations that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings;

 

100



--------------------------------------------------------------------------------

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and pledges securing liability
to insurance carriers under insurance or self-insurance arrangements in respect
of deductibles, in each case incurred in the ordinary course of business;

(d) deposits to secure the performance of bids, tenders, trade contracts (other
than for Funded Debt), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case incurred in the ordinary course of business;

(e) (i) minor survey exceptions, easements, rights-of-way, conditions,
restrictions and other similar encumbrances (which, for the avoidance of doubt,
includes covenants running with the land), that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of the Restricted Subsidiaries,
(ii) land use, building codes and similar laws, (iii) any other exception listed
on the Existing Title Policies or disclosed on the Existing Surveys and
(iv) with respect to property hereafter acquired, exceptions listed on title
policies;

(f) Liens in existence on the date hereof listed on Schedule 8.03; provided that
no such Lien is spread to cover any additional property after the Closing Date
and that the amount of Indebtedness secured thereby is not increased (other than
with respect to accrued interest, premiums, fees and expenses);

(g) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 8.02(e) to finance the acquisition, construction,
repair or improvement of real property, fixed or capital assets; provided that
(i) such Liens shall be created within 180 days of such acquisition,
construction, repair or improvement of such real property, fixed or capital
assets, as applicable, (ii) such Liens do not at any time encumber any Property
other than the Property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor, sublessor, licensor or licensee under any
lease (other than a capital lease) or license entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of its business;

(j) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby (as to the
Borrower and all Restricted Subsidiaries) does not exceed $50,000,000 at any one
time;

 

101



--------------------------------------------------------------------------------

(k) Liens on any assets acquired after the Closing Date securing Indebtedness
permitted under Section 8.02(i); provided that (x) such Liens were not incurred
or created in connection with or in anticipation of the acquisition thereof,
(y) such Liens do not cover or encumber any assets of the Borrower or the
Restricted Subsidiaries (other than the assets being acquired) and are not
amended to cover any such assets and (z) the amount of Indebtedness or other
obligations secured thereby are not increased;

(l) Liens arising out of judgments or awards in respect of the Borrower or any
of the Restricted Subsidiaries not constituting an Event of Default under
Section 9.01(h);

(m) contractual or statutory Liens of suppliers on goods provided by the
relevant suppliers imposed by law or pursuant to customary reservations or
retentions of title arising in the ordinary course of business;

(n) rights of setoff of a customary nature or bankers’ liens upon deposits of
cash in favor of banks or other depository institutions incurred in the ordinary
course of business;

(o) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments entered into in the
ordinary course of business by the Borrower and the Restricted Subsidiaries;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) Liens securing reimbursement obligations in respect of commercial letters of
credit or bankers’ acceptances related to drawings thereunder; provided that
such Liens attach only to the documents, the goods covered thereby and the
proceeds thereof;

(r) Liens on the Collateral (or a portion thereof) securing obligations under
the Second Lien Notes Documents and any Permitted Refinancing thereof; provided
that such Liens are at all times subordinated to the Liens securing the
Obligations in accordance with, and are otherwise subject to, the terms of the
Second Lien Notes Intercreditor Agreement;

(s) Liens on the Collateral (or a portion thereof) securing obligations under
the Revolving Credit Facility Documents and any Permitted Refinancing thereof or
securing obligations under or in respect of Hedge Agreements; provided that
(x) such Liens on ABL Priority Collateral may rank prior to the

 

102



--------------------------------------------------------------------------------

Liens on such ABL Priority Collateral securing the Obligations and (y) such
Liens on Term Priority Collateral shall rank junior to the Liens on such Term
Priority Collateral securing the Obligations, in each case pursuant to the First
Lien Intercreditor Agreement;

(t) Liens on the Collateral securing (i) Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt, Permitted First Priority
Incremental Equivalent Debt and Permitted Second Priority Incremental Equivalent
Debt and (ii) any Permitted Refinancing thereof; provided in each case that such
Liens are subject to the Permitted Pari Passu Intercreditor Agreement or the
Permitted Junior Lien Intercreditor Agreement, as applicable;

(u) Liens securing Ratio Debt; provided that, unless such Ratio Debt is incurred
by Restricted Subsidiaries that are not Subsidiary Guarantors, (i) in the case
of notes, such Indebtedness may be secured by the Collateral on a pari passu
basis with, or on a basis that is junior (including in respect of the control of
remedies) to, the Obligations, the obligations in respect of any Permitted First
Priority Refinancing Debt and the obligations in respect of any Permitted First
Priority Incremental Equivalent Debt, (ii) in the case of loans, such
Indebtedness may be secured by the Collateral on a basis that is junior
(including in respect of the control of remedies) to the Obligations, the
obligations in respect of any Permitted First Priority Refinancing Debt and the
obligations in respect of any Permitted First Priority Incremental Equivalent
Debt, (iii) such Indebtedness shall not be secured by any property or assets of
Holdings, the Borrower or any Affiliate thereof other than the Collateral, and
(iv) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Permitted Pari Passu Intercreditor Agreement or Permitted Junior Lien
Intercreditor Agreement, as applicable; provided that if such Indebtedness is
the initial Ratio Debt incurred by the Borrower or a Subsidiary Guarantor, then
the Borrower, Holdings, the Subsidiary Guarantors, the Administrative Agent and
the Senior Representative for such Indebtedness shall have executed and
delivered a Permitted Pari Passu Intercreditor Agreement or Permitted Junior
Lien Intercreditor Agreement, as applicable;

(v) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(w) Liens on specific items of inventory or other goods and the proceeds thereof
securing a Person’s obligations in respect of documentary letters of credit or
banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

 

103



--------------------------------------------------------------------------------

(x) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary permitted under Section 8.02; and

(y) Liens incurred in the ordinary course of business securing obligations owed
to any bank or financial institution in respect of any agreement or arrangement
to provide cash management services, including treasury, controlled disbursement
services, depository, overdraft and related liabilities, foreign exchange
facilities, credit card processing, purchasing card processing, credit or debit
card, purchase card, ACH transactions, electronic funds transfer and other cash
management services or arrangements, or any automated clearing house transfers
of funds services.

Section 8.04. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of (in one transaction or in a series of
transactions) all or substantially all of its property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that a
Subsidiary Guarantor shall be the continuing or surviving corporation) or,
subject to Section 8.08, with or into any Foreign Subsidiary;

(b) any Restricted Subsidiary may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor
or, subject to Section 8.08, any Foreign Subsidiary; and

(c) (i) any Disposition by the Borrower or a Restricted Subsidiary permitted
under Section 8.05 (other than Section 8.05(c)) or (ii) any merger,
consolidation or amalgamation to effect any Investment permitted under
Section 8.08 shall be permitted.

Section 8.05. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:

(a) the Disposition of damaged, obsolete, worn out or surplus property in the
ordinary course of business;

(b) the Disposition of inventory and equipment held for sale in the ordinary
course of business;

(c) Dispositions permitted by Section 8.04(b);

 

104



--------------------------------------------------------------------------------

(d) the sale or issuance of any Restricted Subsidiary’s Capital Stock; provided
that, after giving effect to such sale or issuance, any Investment by the
Borrower and its Restricted Subsidiaries in such Restricted Subsidiary is then
permitted pursuant to Section 8.08;

(e) leases, subleases and licenses of customer-operated stores in the ordinary
course of business consistent with past practice;

(f) the Disposition, after the Closing Date, of other property having a fair
market value not to exceed $50,000,000 in the aggregate for any fiscal year of
the Borrower;

(g) the sale of Investments permitted pursuant to Section 8.08(b) and
Dispositions to effect Investments permitted pursuant to Section 8.08(g);

(h) any Recovery Event; provided that the requirements of Section 4.03(b) are
complied with in connection therewith;

(i) sales or discounts of receivables in the ordinary course of business in
connection with the compromise or collection thereof;

(j) cancellation of any Indebtedness constituting an Investment in a Loan Party
(other than Holdings or Parent) permitted pursuant to Section 8.08 if Capital
Stock of such Loan Party is issued in substitution therefor or repayment
thereof;

(k) any other Disposition after the Closing Date; provided that (w) such
Disposition is for consideration at least 75% of which is cash and Cash
Equivalents (it being agreed that up to $15,000,000 in the aggregate of
consideration for Dispositions effected in reliance of this clause (k) that is
not cash or Cash Equivalents may be deemed by the Borrower to be cash and Cash
Equivalents for purposes of this clause (w)),

(x) such consideration is at least equal to the fair market value of the
property being Disposed, (y) at the time of such Disposition, no Event of
Default shall be continuing and (z) any Net Cash Proceeds of such Disposition
shall be applied pursuant to Section 4.03(b);

(l) Dispositions of any Investments made pursuant to Section 8.08(m) or (o); and

(m) so long as the Revolving Credit Facility Agreement is in effect, the
Disposition of ABL Priority Collateral.

For the avoidance of doubt, if a Disposition would be permitted under any
provision of this Section 8.05 but for a dollar threshold limiting such
Disposition, the Borrower may allocate the value of such Disposition to more
than one clause of this Section 8.05 for such Disposition to be permitted
hereunder.

 

105



--------------------------------------------------------------------------------

In connection with any sale, Recovery Event or other Disposition of assets by
the Borrower or any of its Restricted Subsidiaries that includes both ABL
Priority Collateral and Term Priority Collateral (including, without limitation,
the sale or other Disposition of a division or line of business or all of the
Capital Stock of any Loan Party) for any purpose hereunder, subject to the First
Lien Intercreditor Agreement, unless the respective purchase price of such
Collateral has been allocated by the seller and the relevant purchaser thereof
(in which case, the proceeds of such ABL Priority Collateral and Term Priority
Collateral, respectively, shall be as so allocated), the respective proceeds of
such Collateral shall be allocated between the ABL Priority Collateral and the
Term Priority Collateral as reasonably determined by the Borrower; provided
that, in connection with any such Disposition of any asset, the portion of such
proceeds allocated to ABL Priority Collateral shall not be less than the amount
attributable to such assets included in the “Revolving Borrowing Base” (as
defined, together with any defined terms therein, in, and determined in
accordance with, the Revolving Credit Facility Agreement, as in effect on the
applicable date of determination) at the time of such Disposition.

Section 8.06. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement,
cancellation, termination or other acquisition of, any Capital Stock of the
Borrower or any of the Restricted Subsidiaries, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any of the Restricted Subsidiaries, or enter into any derivatives or other
transaction with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or any of
the Restricted Subsidiaries to make payments to such Derivatives Counterparty as
a result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except that:

(a) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Subsidiary Guarantor and any Restricted Subsidiary that is not a Subsidiary
Guarantor may make Restricted Payments to any other Restricted Subsidiary that
is not a Subsidiary Guarantor;

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may pay dividends to Holdings
and Holdings may pay dividends to Parent to permit Parent to (i)

 

106



--------------------------------------------------------------------------------

purchase Parent’s Capital Stock or Capital Stock options from present or former
officers, directors, consultants, managers or employees or their respective
estates, spouses or family members of Parent, Holdings, the Borrower or any
Restricted Subsidiary upon the death, disability or termination of employment of
such officers, directors, consultants, managers or employees, (ii) make payments
with respect to Indebtedness issued to repurchase such Capital Stock or Capital
Stock options or (iii) pay accrued but unpaid dividends in respect of unvested
shares of the Parent issued pursuant to the Parent’s long term employee
incentive plan and which the Parent is obligated to pay upon the vesting of such
shares; provided that the aggregate amount of payments (including, without
limitation, payments in respect of Indebtedness permitted under Section 8.02(k))
under this subsection shall not exceed $3,000,000 in any calendar year; provided
further that (i) the Borrower, without duplication, may carry forward and make
dividends to Holdings and Holdings may make dividends to Parent in a subsequent
calendar year, in addition to the amounts permitted for such calendar year, the
amount of dividends for such purchases, redemptions or other acquisitions or
retirements for value permitted to have been made but not made in any preceding
calendar year up to a maximum of $8,000,000 in any calendar year pursuant to
this clause (b) and (ii) such amount in any calendar year may be increased by
the cash proceeds of key man life insurance policies received by the Borrower
and the Restricted Subsidiaries after the Closing Date less any amount
previously applied to the payment of Restricted Payments pursuant to this clause
(b); provided further that regardless of whether a Default or an Event of
Default shall have occurred and be continuing, the Borrower, without
duplication, may use Capital Stock Net Cash Proceeds to finance such dividends;

(c) the Borrower may pay dividends to Holdings and Holdings may pay dividends to
Parent to permit Holdings or Parent to (i) pay corporate overhead expenses
attributable to the business of the Borrower and incurred in the ordinary course
of business (including without limitation, directors’ and shareholders’ fees and
expenses) not to exceed $5,000,000 in any fiscal year plus any bona fide
indemnification claims made by directors or officers of Holdings or Parent that
are not covered by insurance and that are attributable to the business of the
Borrower, (ii) pay any taxes that are due and payable by Holdings or Parent and
the Borrower (without duplication) as part of a consolidated group, in each case
to the extent attributable to the business of the Borrower and its Restricted
Subsidiaries and (iii) pay expenses in connection with the Transactions and the
public offering or any subsequent equity offering of Parent’s common stock;

(d) the Borrower may make cash payments solely in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options,
restricted stock units or other securities convertible into or exchangeable for
Capital Stock of the Borrower, Parent or Holdings; provided that any such cash
payment shall not be for the purpose of evading the limitations of this
Section 8.06;

 

107



--------------------------------------------------------------------------------

(e) the Borrower may pay dividends to Holdings and Holdings may pay dividends to
Parent to permit Parent to repurchase Capital Stock of Parent pursuant to equity
agreements with customers of the Borrower; provided that the aggregate amount of
all such repurchases under this Section 8.06(e) shall not exceed $2,000,000;

(f) any Restricted Subsidiary may make Restricted Payments proportionally to the
holders of its Capital Stock; and

(g) the Borrower may declare and make Restricted Payments to Holdings (and
Holdings may make Restricted Payments to Parent); provided that (A) such
Restricted Payment, together with all other Restricted Payments made pursuant to
this clause (g), shall not exceed an aggregate amount equal to the Available
Amount at such time and (B) except in the case of any such Restricted Payment
made in reliance solely on clause (c) of the definition of “Available Amount”,
(x) no Specified Event of Default shall have occurred and be continuing or shall
result therefrom and (y) the Consolidated Senior Secured Leverage Ratio of the
Borrower for the period of four consecutive fiscal quarters ending on the last
day of the fiscal quarter for which financial statements and certificates
required by Section 7.01(a) or (b) and Section 7.02(b) have been delivered or
are available (and calculated giving pro forma effect to such Restricted Payment
and to any other event occurring after such period as to which pro forma
recalculation is appropriate) shall not exceed 3.75 to 1.00.

For the avoidance of doubt, if a Restricted Payment would be permitted under any
provision of this Section 8.06 but for a dollar threshold limiting such
Restricted Payment, the Borrower may allocate the value of such Restricted
Payment to more than one clause of this Section 8.06 for such Restricted Payment
to be permitted hereunder.

Section 8.07. [Reserved].

Section 8.08. Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, any other Person (all of the foregoing,
“Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.02;

 

108



--------------------------------------------------------------------------------

(d) loans and advances to employees of Holdings (to the extent attributable to
the business of the Borrower), the Borrower or any Restricted Subsidiary of the
Borrower in the ordinary course of business (including for travel, entertainment
and relocation expenses and for purchases of Capital Stock of Holdings) in an
aggregate amount for the Borrower and the Restricted Subsidiaries of the
Borrower not to exceed $5,000,000 at any one time outstanding;

(e) [Reserved];

(f) Investments in fixed or capital assets useful in the business of the
Borrower and the Restricted Subsidiaries;

(g) (i) intercompany Investments by the Borrower or any of the Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor and (ii) other Investments by the Borrower or any of the
Restricted Subsidiaries in Subsidiaries, provided, that the aggregate amount of
such Investments made by Loan Parties in Subsidiaries that are not Guarantors
(valued at cost, net of all cash returns not included in the Available Amount)
made pursuant to this clause (g) shall not exceed $75,000,000 in the aggregate
outstanding at any time (without giving effect to any writedowns);

(h) intercompany Investments by the Borrower or any of the Restricted
Subsidiaries made in the ordinary course of business and consistent with past
practice in a Foreign Subsidiary which are made for the purpose of funding the
insurance requirements of Holdings (to the extent attributable to the business
of the Borrower), the Borrower and the Restricted Subsidiaries having an
aggregate fair market value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause (h) that are at that
time outstanding not to exceed 1.00% of the Borrower’s net sales and service
fees for the Borrower’s most recently ended four full quarters for which
financial statements are available immediately preceding the date on which such
Investment is made;

(i) Acquisitions by the Borrower and the Restricted Subsidiaries; provided that
with respect to each Acquisition made pursuant to this Section 8.08(i), (A) no
Specified Event of Default shall have occurred and be continuing at the time the
definitive documentation relating to such Acquisition is entered into, (B) the
Borrower shall comply and shall cause any acquired entity to comply, to the
extent required pursuant to the terms thereof, with the applicable provisions of
Section 7.09 and Section 7.10 and (C) the total cash consideration (including,
without limitation, earnouts and other contingent payment obligations to such
sellers and all assumptions of Indebtedness in connection therewith) paid by any

 

109



--------------------------------------------------------------------------------

Loan Party for any such purchase or other acquisition of an entity that does not
become a Subsidiary Guarantor or of assets that do not become Collateral solely
because such assets are owned by an entity that is not required to become a
Subsidiary Guarantor, when aggregated with the total cash consideration paid by
Loan Parties for all other such purchases and other acquisitions made by such
Loan Parties of entities that do not become Subsidiary Guarantors or of assets
that do not become Collateral as set forth above, pursuant to this
Section 8.08(i), shall not exceed $100,000,000 plus the Available Amount at such
time (any Acquisition which satisfies this Section 8.08(i), a “Permitted
Acquisition”);

(j) Investments by the Borrower or any Restricted Subsidiary in Investee Stores
either in the form of equity, loans or other extensions of credit having an
aggregate fair market value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause (j) and the aggregate
amount of Indebtedness outstanding under Section 8.02(c) that are at that time
outstanding not to exceed $20,000,000;

(k) Investments by the Borrower and any of the Restricted Subsidiaries existing
on the Closing Date and listed on Schedule 8.08;

(l) Investments by any Foreign Subsidiary in Holdings, the Borrower or any of
the Restricted Subsidiaries;

(m) Investments received by the Borrower or any Restricted Subsidiary in
connection with the bankruptcy or reorganization of, or in good faith settlement
of delinquent accounts and disputes with, customers and suppliers;

(n) Investments by the Borrower or any of the Restricted Subsidiaries in the
form of Hedge Agreements that are not speculative in nature and in the ordinary
course of business;

(o) the Borrower and the Restricted Subsidiaries may receive and own securities
and other investments acquired pursuant to transactions permitted by Section
8.05(f) or (k);

(p) the Borrower may make a loan to Holdings that could otherwise be made as a
distribution permitted under Section 8.06 (and the amount of such loan shall for
all purposes be treated as a distribution);

(q) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

 

110



--------------------------------------------------------------------------------

(r) Acquisitions by the Borrower or any Restricted Subsidiary or Investments by
the Borrower or any Restricted Subsidiary in joint ventures, in each case
financed with the proceeds of Capital Stock Net Cash Proceeds; and

(s) in addition to other Investments otherwise permitted by this Section 8.08,
other Investments by the Borrower or any of the Restricted Subsidiaries in an
aggregate amount (valued at cost) for all such Investments not to exceed
$75,000,000 during the term of this Agreement plus the Available Amount at such
time.

For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 8.08 but for a dollar threshold limiting such
Investment, the Borrower may allocate the value of such Investments to more than
one clause of this Section 8.08 for such Investment to be permitted hereunder.

Section 8.09. Optional Payments and Modifications of Certain Debt Instruments.
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to, or make any payment in violation of any
subordination terms applicable to (any of the foregoing, a “Restricted Debt
Payment”), any Indebtedness that is subordinated in right of payment to the
Loans (other than Indebtedness among any of the Borrower and its Restricted
Subsidiaries) (each of the foregoing, “Restricted Indebtedness”) (in each case,
other than (w) a Permitted Refinancing thereof, (x) an exchange of Capital Stock
of Parent or Holdings to the holders of any Restricted Indebtedness for the
cancellation of all or any portion of any such Restricted Indebtedness, (y) with
the Available Amount and (z) with Capital Stock Net Cash Proceeds; provided
that, if the Available Amount is utilized to make any Restricted Debt Payment,
except in the case of any such Restricted Debt Payment made in reliance solely
on clause (c) of the definition of “Available Amount”, (1) no Specified Event of
Default shall have occurred and be continuing or shall result therefrom and
(2) the Consolidated Senior Secured Leverage Ratio of the Borrower for the
period of four consecutive fiscal quarters ending on the last day of the fiscal
quarter for which financial statements and certificates required by Section
7.01(a) or (b) and Section 7.02(b) have been delivered or are available (and
calculated giving pro forma effect to such Restricted Debt Payment and to any
other event occurring after such period as to which pro forma recalculation is
appropriate) shall not exceed 3.75 to 1.00, or enter into any derivative or
other transaction with any Derivatives Counterparty obligating the Borrower or
any Restricted Subsidiary to make payments to such Derivatives Counterparty as a
result of any change in market value of any such Restricted Indebtedness,
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Second Lien Notes, Ratio Debt, Credit Agreement Refinancing Indebtedness,
Permitted Incremental Equivalent Debt or

 

111



--------------------------------------------------------------------------------

any Indebtedness incurred pursuant to Section 8.02(p) (in each case, (I) other
than pursuant to any Permitted Refinancing thereof, (II) other than any such
amendment, modification, waiver or other change that (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon or (ii) would not
reasonably be expected to materially increase the obligations of the obligor or
confer additional material rights on the holders of such Indebtedness in a
manner reasonably expected to be materially adverse to the interests of the
Lenders or (III) other than such amendments, modifications, waivers, consents or
other changes to any of the terms of any such Indebtedness that could otherwise
be made in accordance with the terms of the definition of Permitted Refinancing
as if a refinancing of such Indebtedness was then to occur even though no such
refinancing of such Indebtedness occurs), (c) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of the Revolving Credit Facility Agreement if such
amendment, modification, waiver or other change is not permitted under the First
Lien Intercreditor Agreement or (d) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, the
terms of any preferred equity in a manner that would (i) set the scheduled
redemption date prior to the date that is six months after the then Latest
Maturity Date or (ii) allow the holders of such preferred equity to redeem, at
their option, prior to the date that is six months after the then Latest
Maturity Date.

Section 8.10. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings (to the extent attributable to work performed on
the Borrower’s behalf), the Borrower or any of the Restricted Subsidiaries)
unless such transaction is (i) otherwise permitted under this Agreement or
(ii) upon fair and reasonable terms not materially less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, the Borrower and the Restricted Subsidiaries may:

(a) [reserved];

(b) pay customary fees to, and the out-of-pocket expenses of, the board of
directors of Holdings (to the extent attributable to the business of the
Borrower), the Borrower and the Restricted Subsidiaries, and customary
indemnities for the benefit of the members of such board of directors and the
officers of Holdings (to the extent attributable to the business of the
Borrower), the Borrower and the Restricted Subsidiaries;

(c) make payments permitted pursuant to Section 8.06;

 

112



--------------------------------------------------------------------------------

(d) enter into (i) transactions with customers in the ordinary course of
business and consistent with past practice as of the date hereof and
(ii) transactions pursuant to any other contract or agreement in effect on the
date hereof and listed on Schedule 8.10; and

(e) pay customary compensation to officers, directors, consultants, managers and
employees of Holdings, the Borrower or any of the Restricted Subsidiaries.

Section 8.11. Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of real
or personal property that has been or is to be sold or transferred by the
Borrower or any Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or any Restricted Subsidiary
(“Sale and Leaseback Transactions”) unless (a) the sale of such property is
permitted by Section 8.05 and (b) any Capital Lease Obligations and Liens
arising in connection therewith are permitted by Section 8.02 and 8.03.

Section 8.12. Changes in Fiscal Periods. Change the fiscal year of the Borrower
from the 52 or 53 week period ending on the Saturday nearest December 31 or
change the Borrower’s method of determining fiscal quarters.

Section 8.13. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of the Restricted Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, other than:

(a) this Agreement and the other Loan Documents;

(b) any agreements governing any purchase money Liens, Capital Lease Obligations
or Sale and Leaseback Transactions otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby);

(c) the Revolving Credit Facility Documents, the Second Lien Notes, any Credit
Agreement Refinancing Indebtedness referred to in clauses (a), (b) or (c) of the
definition thereof, any Permitted Incremental Equivalent Debt, any Ratio Debt
and agreements relating to Indebtedness incurred under 8.02(o), so long as the
terms thereof do not prohibit or restrict the Liens granted under the Loan
Documents (except as contemplated by the applicable Intercreditor Agreement to
which the Administrative Agent is a party);

 

113



--------------------------------------------------------------------------------

(d) imposed by law;

(e) agreements relating to the sale of a Restricted Subsidiary permitted
hereunder pending such sale (in which case any such prohibition or limitation
shall apply only to the assets of such Restricted Subsidiary);

(f) licenses or leases entered into in the ordinary course of business (in which
case any such prohibition or limitation shall only apply to rights under such
license or lease);

(g) agreements for or instruments evidencing Indebtedness existing on the
Closing Date and listed on Schedule 8.13;

(h) agreements or instruments assumed or acquired in connection with an
Acquisition permitted hereunder and not in connection with or in contemplation
thereof (in which case any such prohibition or limitation shall only apply to
the assets acquired in such Acquisition);

(i) agreements for or instruments evidencing Indebtedness permitted to be
secured under Section 8.03(j) (in which case any such prohibition or limitation
shall only apply to the assets subject to the applicable permitted Lien); and

(j) agreements relating to Indebtedness of a Foreign Subsidiary and applicable
solely to such Foreign Subsidiary or agreements relating to Indebtedness or
Capital Stock of any Restricted Subsidiary that is not a directly or indirectly
wholly-owned Subsidiary of the Borrower and applicable solely to such Restricted
Subsidiary.

Section 8.14. Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Restricted Subsidiary
of the Borrower, (b) make loans or advances to, or other Investments in, the
Borrower or any other Restricted Subsidiary of the Borrower or (c) transfer any
of its assets to the Borrower or any other Restricted Subsidiary of the
Borrower, except for such encumbrances or restrictions set forth on Schedule
8.14 or existing under or by reason of (i) any restrictions existing under the
Loan Documents, the Revolving Credit Facility Documents, the Second Lien Notes,
any Credit Agreement Refinancing Indebtedness referred to in clauses (a), (b) or
(c) of the definition thereof, any Permitted Incremental Equivalent Debt, any
Ratio Debt and agreements relating to Indebtedness incurred under 8.02(o),
(ii) any restrictions with respect to a Restricted Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or

 

114



--------------------------------------------------------------------------------

substantially all of the Capital Stock or assets of such Restricted Subsidiary
and applicable only to such Restricted Subsidiary, (iii) applicable law,
(iv) customary provisions restricting the assignment of rights under contracts,
(v) customary non-assignment provisions in leases entered into in the ordinary
course of business and consistent with past practices, (vi) purchase money
obligations for Property acquired in the ordinary course of business that impose
restrictions of the nature described in clause (c) above on the Property so
acquired, (vii) any agreement for the sale of a Restricted Subsidiary that
restricts distributions by that Restricted Subsidiary pending its sale,
(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered in the ordinary course of business, (ix) restrictions on
rights to dispose of assets subject to Liens permitted under Section 8.03(e),
8.03(f), 8.03(g), 8.03(h), 8.03(i), 8.03(j), 8.03(k), 8.03(p) or 8.03(q) and
(x) any restrictions in connection with Indebtedness or other contractual
obligations of (A) any non-wholly owned Restricted Subsidiary and applicable
solely to such Restricted Subsidiary or (B) a Foreign Subsidiary and applicable
solely to such Foreign Subsidiary.

Section 8.15. Lines of Business. Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the
Borrower and the Restricted Subsidiaries are engaged on the date of this
Agreement or that are reasonably related, ancillary or complementary thereto.

Section 8.16. Business of Holdings. With respect to Holdings, engage in any
business operations or have any material assets or Indebtedness (other than
contingent obligations incurred in connection with Borrower’s or other Loan
Parties’ Indebtedness permitted hereunder) other than (a) the direct or indirect
ownership of all outstanding equity interests of the Borrower, (b) maintaining
its corporate existence, (c) participating in tax, accounting and other
administrative activities (including preparing reports and financial
statements), (d) the performance of its obligations under the Loan Documents to
which it is a party, (e) the performance of obligations under the Revolving
Credit Facility Documents, the Second Lien Notes, Ratio Debt, Permitted First
Priority Incremental Equivalent Debt, Permitted First Priority Refinancing Debt,
Permitted Second Priority Incremental Equivalent Debt, Permitted Second Priority
Refinancing Debt, Permitted Unsecured Incremental Equivalent Debt, Permitted
Unsecured Refinancing Debt or in each case any Permitted Refinancing thereof,
and agreements relating to Indebtedness incurred under 8.02(o) to which it is a
party, (f) the Transactions, (g) the issuance of its own equity interests,
holding cash and Cash Equivalents and the making and owning and holding of
Investments, Restricted Payments and any other actions otherwise expressly
permitted to be performed by Holdings under this Agreement, (h) liabilities
(other than in respect of Indebtedness) of any kind arising in the ordinary
course of business, (i) the entering into, and performance of its obligations
under, any acquisition agreement or any letter of intent related to a
prospective acquisition, and (j) obligations and activities incidental to the
business or activities described in the foregoing clauses (a) through (i),
including without limitation providing indemnification of officers, directors,
shareholders and employees.

 

115



--------------------------------------------------------------------------------

ARTICLE 9

EVENTS OF DEFAULT

Section 9.01. Events of Default. If any of the following events shall occur and
be continuing:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise; or the
Borrower shall fail to pay any interest on any Loan or any other amount payable
hereunder or under any other Loan Document, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 7.04(a) (with respect to
Holdings and the Borrower only), Section 7.07(a), Section 7.14 or Article 8 of
this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) the Borrower or any of the Restricted Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto, after the expiry of all applicable grace periods (or, in the
case of the Revolving Credit Facility Agreement, and such default is continuing
unremedied, unwaived and not subject to forbearance for fifteen calendar days
after such amount becomes due, after the expiry of all applicable grace
periods); or (ii) default in making any payment of any interest on any such
Indebtedness

 

116



--------------------------------------------------------------------------------

beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created (or, in the case of the Revolving
Credit Facility Agreement, and such default is continuing unremedied, unwaived
and not subject to forbearance for fifteen calendar days after such amount
becomes due, after the expiry of all applicable grace periods); or (iii) except
in the case of the Revolving Credit Facility Agreement, default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable (other than in the case of this clause (iii), with respect to
Indebtedness consisting of obligations in respect of Hedge Agreements,
termination events or equivalent events pursuant to the terms of such Hedge
Agreements and not as a result of any default thereunder by the Borrower or any
of its Restricted Subsidiaries); provided that this clause (iii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder or (iv) in the case of the Revolving Credit
Facility Agreement, there occurs an event of default thereunder that results in
the acceleration of at least $25,000,000 of the Indebtedness thereunder prior to
its express or stated maturity; provided, that such default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) is unremedied and
is not waived by the holders of such Indebtedness prior to acceleration of all
of the Loans pursuant to this Section 9.01; provided further that a default,
event or condition described in clause (i), (ii), (iii) or (iv) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii), (iii) or (iv) of this paragraph (e) shall have occurred and
be continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $25,000,000; or

(f) (i) Holdings, the Borrower or any of the Restricted Subsidiaries (other than
Immaterial Subsidiaries) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial

 

117



--------------------------------------------------------------------------------

part of its assets, or Holdings, the Borrower or any of the Restricted
Subsidiaries (other than Immaterial Subsidiaries) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Holdings, the Borrower or any of the Restricted Subsidiaries (other than
Immaterial Subsidiaries) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings, the Borrower or any of the Restricted Subsidiaries
(other than Immaterial Subsidiaries) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) Holdings, the Borrower or any of the Restricted Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g) an ERISA Event shall have occurred that, when taken alone or together with
all other such ERISA Events, has resulted or could reasonably be expected to
result in a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against Holdings, the
Borrower or any of the Restricted Subsidiaries involving in the aggregate
liability (except to the extent covered by insurance as to which the relevant
insurance company has not denied coverage) of $25,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 45 days from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under this Agreement) to be in full force and effect, or
any Loan Party or any Affiliate of any Loan Party shall so assert, or any Lien
purported to be created by any of the Security Documents shall cease to be
enforceable with respect to a material portion of the Collateral purported to be
covered thereby and of the same effect and priority purported to be created
thereby, or any Loan Party shall so assert; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than pursuant to the terms hereof
or thereof, including as a result of any transaction not prohibited under this
Agreement), to be in full force and effect or any Loan Party or any Affiliate of
any Loan Party shall so assert; or

 

118



--------------------------------------------------------------------------------

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as in effect on the date hereof
(the “Exchange Act”)), excluding the Permitted Investors, shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 35% of the outstanding
Capital Stock of Holdings measured by voting power rather than number of shares;
(ii) the board of directors of Holdings shall cease to consist of a majority of
Continuing Directors; (iii) Holdings shall cease to own and control, of record
and beneficially, directly, 100% of each class of outstanding Capital Stock of
the Borrower; (iv) Parent shall cease to own indirectly 100% of each class of
outstanding Capital Stock of the Borrower; or (v) a Specified Change of Control
shall occur; or

(l) in the case of any Indebtedness that is purported to be subordinated to the
Loans or other Obligations hereunder, such Indebtedness or the guarantees
thereof shall cease, for any reason, to be validly subordinated in right of
payment to the Obligations or the obligations of the Subsidiary Guarantors under
the Guarantee and Collateral Agreement, as the case may be, as provided in the
applicable agreement or indenture governing such Indebtedness, as applicable, or
any Loan Party or the trustee or agent in respect of such Indebtedness, as
applicable, or the holders of at least 25% of the aggregate principal amount of
such Indebtedness shall so assert; or

(m) any Intercreditor Agreement shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any Indebtedness subject thereto (or any agent or trustee therefor),
in each case other than in accordance with its terms;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts accrued or owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, the following
actions may be taken: with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts accrued or owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by Holdings and the
Borrower.

 

119



--------------------------------------------------------------------------------

Section 9.02. Application of Funds. Subject to the terms of any applicable
Intercreditor Agreement, after the exercise of remedies provided for in
Section 9.01, any amounts received on account of the Obligations shall be
applied by the Administrative Agent in accordance with Section 6.05 of the
Guarantee and Collateral Agreement.

ARTICLE 10

THE AGENTS

Section 10.01. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Administrative Agent is
hereby expressly authorized to (i) execute any and all documents (including the
Intercreditor Agreements and releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and
(ii) negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent, regardless of whether a
Default or an Event of Default has occurred and is continuing. Each Lender
further acknowledges that it has received a copy of each Intercreditor Agreement
and hereby authorizes the Administrative Agent to enter into or execute a
joinder to the same, and agrees to be bound by its terms. Each of the Lenders
hereby agrees that Credit Suisse AG, in its various capacities thereunder, may
take such actions on its behalf as is contemplated by the terms of any
Intercreditor Agreement. Each Lender hereby (i) acknowledges that Credit Suisse
AG may act under one or more Intercreditor Agreements in multiple capacities as
the Administrative Agent, the Collateral Agent and the administrative agent and
the collateral agent pursuant to other Indebtedness subject thereto and
(ii) waives any conflict of interest, now contemplated or arising hereafter, in
connection therewith and agrees not to assert against Credit Suisse AG or any of
its Related Persons any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto.

 

120



--------------------------------------------------------------------------------

Section 10.02. Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care. The exculpatory provisions of this Article shall apply to any
such agent and attorney and shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as agent
or attorney.

Section 10.03. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder or for the satisfaction of any condition set forth in
Article 6 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party. No Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any Debtor Relief Law.

Section 10.04. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons

 

121



--------------------------------------------------------------------------------

and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by such Agent. The
Administrative Agent may deem and treat the payee of any Loan Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

Section 10.05. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall promptly give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

Section 10.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into

 

122



--------------------------------------------------------------------------------

this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 10.07. Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder. For purposes of this Section
10.07, a Lender’s Aggregate Exposure Percentage shall be determined based upon
its share of the Aggregate Exposure at the time.

Section 10.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.

 

123



--------------------------------------------------------------------------------

With respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

Section 10.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon ten days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9.01(a) or
Section 9.01(f) with respect to Holdings or the Borrower shall have occurred and
be continuing) be subject to approval by the Borrower (which approval shall not
be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is ten days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders and, if
applicable, the Borrower appoint a successor agent as provided for above. Each
of the Syndication Agent and the Documentation Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent or
Documentation Agent, as the case may be, hereunder, whereupon the duties,
rights, obligations and responsibilities of the Syndication Agent or
Documentation Agent, as the case may be, hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by the Syndication Agent or Documentation Agent, as the case may be,
the Administrative Agent or any Lender. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Article 10
and of Section 11.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

Section 10.10. Agents Generally. Except as expressly set forth herein, no Agent
shall have any duties or responsibilities hereunder in its capacity as such.

 

124



--------------------------------------------------------------------------------

Section 10.11. The Lead Arrangers. The Lead Arrangers, in their capacity as
such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement and other Loan Documents.

Section 10.12. The Syndication Agent and Documentation Agent. None of the
Syndication Agent or the Documentation Agent, in their respective capacities as
such, shall have any duties or responsibilities, or shall incur any liability,
under this Agreement and other Loan Documents.

Section 10.13. Obligations under Specified Hedge Agreements. Except as otherwise
expressly set forth herein or in the Guarantee and Collateral Agreement, no
Qualified Counterparty that obtains the benefits of any Guarantee Obligation
pursuant to the Guarantee and Collateral Agreement or any Collateral by virtue
of the provisions hereof or of any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article 10 to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, obligations with respect of any Specified Hedge Agreement unless the
Administrative Agent has received written notice of such obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Qualified Counterparty.

Section 10.14. Intercreditor and Subordination Agreements. Each Lender
(a) understands, acknowledges and agrees that Liens have already been or will be
created on the Collateral pursuant to the Second Lien Notes Documents and the
Revolving Credit Facility Documents and may otherwise be created on the
Collateral as permitted hereunder, which Liens shall be subject to the terms and
conditions of the applicable Intercreditor Agreements or such other
intercreditor arrangement or subordination arrangement otherwise contemplated
hereunder, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of any Intercreditor Agreement or such other
intercreditor arrangement or subordination arrangement contemplated hereunder,
(c) hereby agrees that, in the event of any direct conflict between the
provisions of any Intercreditor Agreement or such other intercreditor
arrangement or subordination arrangement on the one hand and the Loan Documents
on the other hand, the provisions of the applicable Intercreditor Agreement or
such other intercreditor arrangement or subordination arrangement shall govern
to the extent of such conflict and (d) hereby authorizes and instructs the
Administrative Agent to enter into each Intercreditor Agreement or such other
intercreditor arrangement or subordination arrangement (and any amendments,
amendments and restatements, restatements

 

125



--------------------------------------------------------------------------------

or waivers of or supplements to or other modifications to such agreement) in
connection with the incurrence by any Loan Party of the Revolving Credit
Facility, any Second Lien Notes Document, Ratio Debt, Permitted Incremental
Equivalent Debt, Credit Agreement Refinancing Indebtedness, or other
Indebtedness contemplated herein to be subordinated to the Obligations, or in
each case any Permitted Refinancing thereof, in order to permit such
Indebtedness to be secured by a valid, perfected Liens on the Collateral with
the priority contemplated hereby or to provide for the subordination thereof to
the Obligations as contemplated hereby.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Amendments and Waivers. Neither this Agreement nor any other Loan
Document nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.01. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or decrease the principal amount or
extend the final scheduled date of maturity of any Loan owing to such Lender,
extend the scheduled date of any amortization payment in respect of any Term
Loan owing to such Lender, reduce the stated rate of any interest or fee payable
to such Lender hereunder (except that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of any mandatory
reduction of Commitments shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or impose any additional restrictions on such Lender’s
ability to assign any of

 

126



--------------------------------------------------------------------------------

its rights or obligations under any Loan Document in each case without the
written consent of each Lender directly and adversely affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section
11.01 without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders or Majority Facility Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
or amend, modify or waive Section 4.09(a) or (b), in each case without the
written consent of all Lenders; or (iv) amend, modify or waive any provision of
Article 10 without the written consent of each Agent adversely affected thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and other definitions related to such new
Class; provided that the consent of the Required Lenders shall not be required
to make any such changes necessary to be made in connection with any borrowing
of Incremental Term Loans or any Incremental Revolving Commitments.

Notwithstanding anything to the contrary contained in this Section 11.01, the
Borrower and the Administrative Agent may, without the input or consent of any
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Section 10.14, Section 12.01 (including, without
limitation, in the case of any Incremental Revolving Commitment, to provide for
provisions relating to the making of revolving loans, and swingline loans and
the issuance of letters of credit, provisions with respect to “defaulting
lenders” and other customary provisions generally applicable to revolving credit
facilities), Section 12.02 and Section 12.03.

Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Laws shall be commenced by or against the Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent

 

127



--------------------------------------------------------------------------------

to vote on behalf of such Affiliated Lender with respect to the Loans held by
such Affiliated Lender in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Affiliated Lender to
vote, in which case such Affiliated Lender shall vote with respect to the Loans
held by it as the Administrative Agent directs; provided that such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion (and not
in accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender in its
capacity as such than the proposed treatment of similar Obligations held by
Lenders that are not Affiliates of the Borrower. Each Affiliated Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliated Lender and in the name of
such Affiliated Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this paragraph.

In addition, notwithstanding the foregoing, if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any provision of the Loan Documents, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five Business Days after notice
thereof.

Section 11.02. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to the Borrower, to it at 875 E. Wisconsin Avenue, Milwaukee, WI 53202,
Attention of Edward G. Kitz (Fax No. (414) 231-7979); with a copy to Kirkland &
Ellis LLP: 300 N. LaSalle, Chicago, IL 60654, Attention: Christopher Butler,
P.C. (Fax No. (312) 862-2200);

(b) if to the Administrative Agent, to Credit Suisse AG, Attention of: Sean
Portrait, Eleven Madison Avenue, New York, NY 10010, Fax No. 212-322-2291,
Email: agency.loanops@credit-suisse.com; and

 

128



--------------------------------------------------------------------------------

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
1.01(c) or in the Assignment and Assumption pursuant to which such Lender shall
have become a party hereto

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 11.02 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 11.02.
As agreed to among the Borrower and the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by electronic mail to the electronic mail address of a representative
of the applicable Person provided from time to time by such Person.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, and will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 7, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 4.04, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).

 

129



--------------------------------------------------------------------------------

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material nonpublic information with respect to the
Borrower or its securities for purposes of United States federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PERSONS WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PERSONS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PERSONS HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its electronic mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have

 

130



--------------------------------------------------------------------------------

been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s electronic mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

Section 11.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 11.04. Survival of Agreement. All representations and warranties made
hereunder, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder and shall continue
in full force and effect so long as any Commitments remain in effect or any Loan
or other amount (excluding contingent indemnification obligations or obligations
under or in respect of Specified Hedge Agreements) shall not have been paid in
full.

Section 11.05. Payment of Expenses. The Borrower agrees (a) to pay or reimburse
each Agent for all its reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
of, and any waiver, amendment, supplement or modification to, this Agreement and
the other Loan Documents and any other documents prepared in connection herewith
or therewith (whether or not the transactions hereby or thereby contemplated
shall be consummated), the syndication of the Facilities and the consummation
and administration of the transactions contemplated hereby and thereby,
including the reasonable fees, disbursements and other charges of one lead
counsel (together with special and local counsel, limited to one in each
jurisdiction) to the Agents and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as such Agent shall deem appropriate, (b) to pay or reimburse each Lender and
each

 

131



--------------------------------------------------------------------------------

Agent for all its reasonable documented out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents,
including, without limitation, the fees, disbursements and other charges of one
lead counsel in the aggregate for all Indemnitees (together with special and
local counsel in the aggregate for all Indemnitees, limited to one in each
jurisdiction) to the Agents (and in the case of an actual or perceived conflict
of interest, one additional counsel for each relevant jurisdiction for similarly
situated parties) and one lead counsel (together with special and local counsel,
limited to one in each jurisdiction) to the Lenders (and in the case of an
actual or perceived conflict of interest, one additional counsel for each
relevant jurisdiction for similarly situated parties), and (c) to pay,
indemnify, and hold each Lender and each Agent and their respective affiliates,
successors and assigns and the officers, directors, employees, agents, advisors,
representatives, controlling persons, trustees and members of each of the
foregoing (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, actual losses, damages, penalties, actions, judgments,
suits, reasonable costs, reasonable expenses or reasonable disbursements of any
kind or nature whatsoever with respect to any claims or litigation or other
proceeding (regardless of whether such Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Holdings,
the Borrower or any of their respective Affiliates or equity holders) in
connection with the execution, delivery, enforcement, performance or
administration of this Agreement, the other Loan Documents and any such other
documents, the transactions contemplated hereby or thereby (including the
syndication of the Facilities), including any of the foregoing relating to the
use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the Borrower or any of its
subsidiaries or their respective operations or any of the Properties and the
reasonable fees, disbursements and other charges of one lead counsel (together
with special and local counsel, limited to one in each jurisdiction) for all
Indemnitees (and in the case of an actual or perceived conflict of interest, one
additional counsel for each relevant jurisdiction for similarly situated
parties) in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(c), collectively, the “Indemnified Liabilities”), provided that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities (i) to the extent determined in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Related Parties or
(ii) arising out of, or in connection with, any proceeding that does not involve
an act or omission by the Borrower or any of its Affiliates and that is brought
by an Indemnitee against another Indemnitee (other than any proceeding brought
against any Agent in its capacity as, or in the fulfillment of its role as, an
Agent or another similar role under any Facility).

 

132



--------------------------------------------------------------------------------

Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee, except to the
extent any of the foregoing are determined in a final non-appealable judgment of
a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee or any of its Related
Parties. All amounts due under this Section 11.05 shall be payable not later
than 30 days after written demand is submitted to the Borrower therefor.
Statements payable by the Borrower pursuant to this Section 11.05, shall be
delivered to the Borrower at the address of the Borrower set forth in Section
11.02, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. To the extent
permitted by applicable law, (i) the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee and (ii) no Indemnitee shall assert,
and hereby waives, any claim against the Borrower, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any transaction
contemplated hereby, any Loan or the use of the proceeds thereof; provided that
the Borrower shall indemnify and reimburse any Indemnitee for any special,
indirect, consequential or punitive damages that such Indemnitee may be liable
for to the extent otherwise reimbursable pursuant to this Section 11.05. The
agreements in this Section 11.05 shall survive repayment of the Loans and all
other amounts payable hereunder. This Section 11.05 shall not apply with respect
to taxes other than taxes that represent losses, claims, damage, etc. arising
from any nontax claim.

Section 11.06. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) and paragraph
(j) below, any Lender may assign to one or more assignees (other than a natural
person) (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

 

133



--------------------------------------------------------------------------------

(A) the Borrower, provided that no consent of the Borrower shall be required for
an (x) assignment during the primary syndication of the Facilities to persons
previously identified by the Lead Arrangers to, and agreed to by, the Borrower,
(y) assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if a
Specified Event of Default has occurred and is continuing, any other Person or
(z) assignment by the Administrative Agent (or its affiliates); provided further
that notwithstanding the foregoing, the Borrower’s consent (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment to a
Competitor; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delay).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall (x) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (y) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);

 

134



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent and the Borrower an administrative questionnaire (in which
the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material nonpublic information
about the Loan Parties and their Affiliates or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all requisite tax forms under Section 4.11;

(D) in the case of an assignment to a related CLO, the assigning Lender shall
retain the sole right to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 11.01
and (2) directly affects such CLO;

(E) if to Holdings, the Borrower or any Subsidiary of the Borrower, the
additional limitations in Section 11.06(g); and

(F) if to any Affiliated Lender, to the additional limitations in Section
11.06(h).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.10,
4.11, 4.12 and 11.05, subject to such Lender’s continued compliance with any
applicable requirements contained in such Sections). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 11.06 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

135



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at its address referred to in Section 11.02 a copy of
each Assignment and Assumption delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and the principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, each
other Loan Party, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, together with any tax forms required herein, the Administrative Agent
(A) promptly shall accept such Assignment and Assumption and (B) record the
information contained therein in the Register on the effective date determined
pursuant thereto. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Subject to paragraph (j) below, any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement;
provided further that no Lender may sell participations to a Competitor. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the

 

136



--------------------------------------------------------------------------------

Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 11.01 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.10, 4.11, and 4.12
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.07(b)
as though it were a Lender, provided that such Participant shall be subject to
Section 11.07(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.10 or 4.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.11 unless such Participant complies with Section
4.11(f).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register in the
United States on which it enters the name and address of each Participant and
the principal amounts and stated interest of each Participant’s interest in the
Commitments, Loans or other obligations under any Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that the Loans are in registered form under Treas. Reg. § 5f.103-1(c). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

137



--------------------------------------------------------------------------------

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Loan Notes to any Lender requiring Loan Notes to facilitate
transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.06(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

(g) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of Term Loans to Holdings, the
Borrower or any of its Subsidiaries on a non-pro rata basis through (x) Dutch
Auctions open to all Lenders on a pro rata basis in accordance with the Auction
Procedures or (y) open market purchases, subject to the following limitations:

(i) [reserved];

(ii) no Default or Event of Default shall have occurred and be continuing at the
time of any such assignment or would result therefrom;

(iii) immediately upon such acquisition (or immediately upon contribution or
assignment thereto from an Affiliated Lender to Holdings or the Borrower as
contemplated by Section 11.06(h)(iii)), such Term Loans and all rights and
obligations as a Lender related thereto shall for all purposes (including under
this Agreement, the other Loan Documents and otherwise) be deemed to be
automatically, irrevocably and permanently prepaid, terminated, extinguished,
cancelled and of no further force and effect and none of Holdings, the Borrower
or any Subsidiary shall obtain or have any rights as a Lender hereunder or under
the other Loan Documents by virtue of such acquisition, capital contribution or
assignment;

 

138



--------------------------------------------------------------------------------

(iv) no proceeds of any loans made under an Incremental Revolving Commitment may
be used to effect such purchase or assignment;

(v) Holdings, the Borrower and its Subsidiaries will not have the right to
receive, and will not receive, information provided solely to Lenders by the
Administrative Agent or any Lender and will not be permitted to, and will not,
attend or participate in meetings or conference calls attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
Borrowings, notices or prepayments and other administrative notices;

(vi) notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”), any
non-cash gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by or contributed to Holdings, the
Borrower or any of its Subsidiaries shall be excluded from the determination of
Consolidated Net Income and Consolidated EBITDA; and

(vii) the cancellation of Term Loans as provided in clause (iii) above shall not
constitute a voluntary or mandatory prepayment for purposes of Section 4.02 or
4.03, but the face amount of Term Loans cancelled as provided for in clause
(iii) above shall be applied on a pro rata basis to the remaining scheduled
installments of principal due in respect of the applicable Class of Term Loans.

(h) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of Term Loans to any Affiliated
Lender on a non-pro rata basis through (x) Dutch Auctions open to all Lenders on
a pro rata basis in accordance with the Auction Procedures or (y) open market
purchases, subject to the following limitations:

(i) Affiliated Lenders will not have the right to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to, and will not, attend or participate in meetings or
conference calls attended solely by the Lenders and the Administrative Agent,
other than the right to receive notices of Borrowings, notices or prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders;

 

139



--------------------------------------------------------------------------------

(ii) notwithstanding anything in Section 11.01 or the definition of “Required
Lenders” or any similar term to the contrary, for purposes of determining
whether the “Required Lenders” or similar term have (A) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any plan of reorganization
or any departure by any Loan Party therefrom, (B) otherwise acted on any matter
related to any Loan Document or (C) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, all Term Loans held by any
Affiliated Lender shall be deemed to have voted in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders for all purposes of calculating whether the Required Lenders
or similar term have taken any actions; and each Affiliated Lender hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to any Debtor Relief Law is not deemed to have been so
voted, then such vote will be (x) deemed not to be in good faith and
(y) “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or similar
provision under such other debtor relief law) such that the vote is not counted
in determining whether the applicable class has accepted or rejected such plan
in accordance with Section 1126(c) of the Bankruptcy Code (or similar provision
under such debtor relief law) and each Affiliated Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliated Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (ii);

(iii) notwithstanding anything to the contrary herein, an Affiliated Lender may
make one or more capital contributions or assignments of Term Loans that it
acquires in accordance with this Section 11.06(h) to Holdings or the Borrower
solely in exchange for debt or equity interest of Holdings permitted hereunder;
and

(iv) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders (including, for the avoidance of doubt, Affiliate Debt Funds)
may not exceed 25% of the then aggregate outstanding principal amount of all
Term Loans and any assignments that cause the Affiliated Lenders in the
aggregate to exceed such percentage shall be deemed void ab initio and the
Register shall be modified to reflect a reversal of such assignment.

 

140



--------------------------------------------------------------------------------

Each Affiliated Lender that is an assignee shall identify itself as such in the
applicable Assignment and Assumption. In no event shall the Administrative Agent
be obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender or an Affiliate Debt Fund nor shall the Administrative Agent
be obligated to monitor the number of Affiliated Lenders or Affiliate Debt Funds
or the aggregate amount of Term Loans held by Affiliated Lenders or Affiliate
Debt Funds.

(i) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment, and the outstanding balance of its Term Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Assumption, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrower or any Subsidiary or the performance or observance by Holdings, the
Borrower or any Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto, (iii) such assignee represents and warrants that it is an eligible
assignee for purposes hereof and is legally authorized to enter into such
Assignment and Assumption and that it is not a Competitor (or, if it is a
Competitor, the Borrower has consented to such assignment), (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 5.01 or delivered
pursuant to Section 7.01 and such other documents (including all Intercreditor
Agreements) and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption, (v) such
assignee will independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under this Agreement, (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

 

141



--------------------------------------------------------------------------------

(j) In no event shall the Administrative Agent (i) be obligated to ascertain,
monitor or inquire as to whether any Person is a Competitor or (ii) have any
liability with respect to any assignment or participation of Loans to any
Competitor.

Section 11.07. Adjustments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9.01(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding such a participation described above in a Loan
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrower to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.

(b) Upon the occurrence and during the continuance of an Event of Default under
Section 9.01(a), in addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, upon any amount to the extent due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final, other than payroll or trust
accounts), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

142



--------------------------------------------------------------------------------

Section 11.08. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

Section 11.09. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 11.10. Integration. This Agreement, the other Loan Documents and any
separate letter providing for fees payable to the Administrative Agent represent
the entire agreement of the Borrower, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

Section 11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT (INCLUDING ANY INCREMENTAL AMENDMENT, ANY
EXTENSION AMENDMENT AND ANY REFINANCING AMENDMENT) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 11.12. Submission to Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

143



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 11.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to it arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Agents and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 11.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 11.01) to take any action requested by the Borrower having
the effect of releasing or subordinating its Liens in any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 11.01, (ii) under the circumstances described in

 

144



--------------------------------------------------------------------------------

paragraph (b) below, (iii) in the case of any Indebtedness or other obligation
permitted by the terms hereof to be secured on a senior basis to the Liens
securing the Obligations, subordinate the Liens securing the Obligations to the
Liens securing such other Indebtedness or other obligation or (iv) to the extent
a Subsidiary is no longer required to be a Guarantor.

(b) At such time as the Loans and the other obligations under the Loan Documents
(other than contingent indemnification obligations or obligations under or in
respect of Specified Hedge Agreements) shall have been paid in full, and the
Commitments have been terminated, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
promptly terminate, all without delivery of any instrument or performance of any
act by any Person.

Section 11.15. Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by or on behalf of the
Sponsor or Equity Investor or any Loan Party or any of their Subsidiaries or any
of such Person’s attorneys, agents or accountants pursuant to this Agreement;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Agent, any other Lender, any
affiliate of any Agent or Lender or any Approved Fund that are made aware of the
provisions of this Section prior to disclosure, (b) to any pledgee referred to
in Section 11.06(f) or any actual or prospective Transferee or Hedge Agreement
counterparty or any “other professional advisor” referred to in clause (c)
below, in each case, that agrees to comply with the provisions of this Section
prior to disclosure, (c) to its Affiliates and to its and their respective
employees, legal counsel, directors, agents, attorneys, accountants or
professional advisors that are made aware of provisions of this Section prior to
disclosure (with such Agent or Lender to be responsible for any breach of this
Section by such Persons), (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or administrative agency or
other Governmental Authority or in any pending legal or administrative
proceeding or as may otherwise be required pursuant to any Requirement of Law or
compulsory legal process, (f) to the extent that such information becomes
publicly available other than by reason of disclosure by such Agent or Lender in
violation of this Section 11.15, (g) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (h) to assignees
or participants or potential assignees or participants who agree to be bound by
the terms of this Section 11.15 or substantially similar confidentiality
provisions, (i) for the purpose of a “due diligence” defense, (j) which has been
or hereafter is obtained by such Agent or Lender from a third

 

145



--------------------------------------------------------------------------------

party that such Agent or Lender does not know to have violated, or to have
obtained such information in violation of, any obligation to the Borrower or the
Borrower’s Affiliates with respect to such information, (k) which is
independently developed by such Agent or Lender or its representatives without
use of or reference to the confidential information or (l) in connection with
the exercise of any remedy hereunder or under any other Loan Document.
Notwithstanding the foregoing, each Agent and each Lender agrees to not disclose
any non-public information provided to it by or on behalf of the Sponsor or
Equity Investor or any Loan Party or any of their Subsidiaries or any of such
Person’s attorneys, agents or accountants pursuant to this Agreement to any
Competitor.

Section 11.16. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.16.

Section 11.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
11.17 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

146



--------------------------------------------------------------------------------

Section 11.18. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 11.19. PATRIOT Act. Each Agent and each Lender hereby notifies each of
the Borrower and Holdings that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“PATRIOT Act”), and the Agents’ and Lenders’ policies and practices, it may be
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name, address and tax identification
number of each Loan Party and other information that will allow such Agent or
Lender to identify each Loan Party in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act and is
effective as to each Agent and each Lender (to the extent applicable).

ARTICLE 12

ADDITIONAL CREDITS

Section 12.01. Incremental Facilities. (a) The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy of such notice
to each of the Lenders), request (i) an increase to an existing tranche, and/or
the addition of one or more additional tranches, of first-lien term loans (the
“Incremental Term Loans”) or (ii) the addition of a revolving credit facility
(or an increase in the commitments thereof, if applicable) (each, an
“Incremental Revolving Commitment”); provided that unless the proceeds of any
such Incremental Term Loans or Incremental Revolving Commitments will be used to
finance a Limited Condition Acquisition, at the time that any such Incremental
Term Loan or Incremental Revolving Commitment is made or effected (and after
giving effect thereto), no Specified Event of Default shall exist.

(b) Each tranche of Incremental Term Loans and each Incremental Revolving
Commitment shall be in an aggregate principal amount that is not less than
$10,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability). The incurrence of Incremental
Term Loans or Incremental Revolving Commitments shall be permitted so long as,
at the time of incurrence thereof, the Consolidated Senior Secured Leverage
Ratio of the Borrower does not exceed 3.25:1.00 and the Consolidated Leverage
Ratio of the Borrower does not exceed 5.00:1.00, in each case calculated on a
pro forma basis for a period of four consecutive fiscal quarters ending on the
last day of the fiscal quarter for which financial statements are available
immediately preceding the fiscal quarter in which such Indebtedness is incurred
(assuming for purposes of any such calculation that any commitments in respect
of any of the foregoing are fully drawn).

 

147



--------------------------------------------------------------------------------

(c) The Incremental Term Loans (i) shall rank pari passu in right of payment and
of security with the other Loans outstanding hereunder, (ii) shall not mature
earlier than the Tranche B Term Loan Maturity Date and shall not have a Weighted
Average Life to Maturity that is shorter than the remaining Weighted Average
Life to Maturity of the Tranche B Term Loans, (iii) shall have interest rates,
rate floors, upfront fees, original issue discounts, premiums and amortization
schedules (subject to clause (ii) above) and, subject to Section 4.02 and 4.09,
optional and mandatory prepayments (including call protection and prepayment
premiums) determined by the Borrower and the lenders thereof and (iv) may have
other terms and conditions (subject to clauses (i) and (ii) above) different
from those of the other Term Loans outstanding hereunder which are market terms
(as determined in good faith by the Borrower) as may be agreed between the
Borrower and the lenders providing such Incremental Term Loans.

(d) Each notice from the Borrower pursuant to this Section 12.01 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Incremental Revolving Commitments. Incremental Term Loans may be made, and
Incremental Revolving Commitments may be provided, by any existing Lender (it
being understood that no existing Lender will have an obligation to make a
portion of any Incremental Term Loan, and no existing Lender will have any
obligation to provide a portion of any Incremental Revolving Commitments and the
Borrower shall have no obligation to offer any such existing Lender the
opportunity to participate in the provision of any such loans or commitments) or
by any Additional Lender; provided that the Administrative Agent shall have
consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Incremental
Revolving Commitment if such consent would be required under Section 11.06 for
an assignment of Loans or Commitments, as applicable, to such Lender or
Additional Lender.

(e) Commitments in respect of Incremental Term Loans and Incremental Revolving
Commitments shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. The effectiveness of any

 

148



--------------------------------------------------------------------------------

Incremental Amendment shall be subject to the satisfaction on the date thereof
(each, an “Incremental Facility Closing Date”) of each of the conditions set
forth in such Incremental Amendment. The Borrower may use the proceeds of the
Incremental Term Loans and the Incremental Revolving Commitments for any purpose
not prohibited by this Agreement.

(f) In the event that the All-in Yield for any Incremental Term Loans is more
than 0.50% per annum greater than the All-in Yield for the Tranche B Term Loans,
then the Applicable Margin for the Tranche B Term Loans shall be increased to
the extent necessary so that the All-in Yield for such Incremental Term Loans
shall not be more than 0.50% per annum greater than the All-in Yield for the
Tranche B Term Loans. For purposes of this clause (f), if any Incremental Term
Loan includes an interest rate “floor” greater than the Eurodollar or Base Rate
“floors” applicable to the Tranche B Term Loans, such differential between the
floors shall be equated to the applicable All-in Yield for purposes of
determining whether an increase to the Applicable Margin for the Tranche B Term
Loans shall be required, but only to the extent an increase in the Eurodollar or
Base Rate “floors” for the Tranche B Term Loans would cause an increase in the
interest rate then in effect for the Tranche B Term Loans, and in such case, the
Eurodollar and Base Rate “floors” (but not the Applicable Margin) applicable to
the Tranche B Term Loans shall be increased to the extent of such differential
between the interest rate floors (but only to the extent necessary to achieve
the 0.50% differential described above).

(g) This Section 12.01 shall supersede any provisions in Section 4.09 or 11.01
to the contrary.

Section 12.02. Amend and Extend Transactions. (a) At any time after the Closing
Date, the Borrower and any Lender may agree, by notice to the Administrative
Agent (each such notice, an “Extension Notice”), to extend (an “Extension”) the
Maturity Date of such Lender’s Term Loans of a Class (which term, for purposes
of this provision, shall also include any term loans outstanding hereunder
pursuant to a previous Amend and Extend Transaction or any Refinancing Term Loan
Facility, or any tranche of Incremental Term Loans) to the extended maturity
date specified in such Extension Notice and Extension Amendment (each tranche of
Term Loans so extended as well as the original Term Loans not so extended, being
deemed a separate Class; any Extended Term Loans shall constitute a separate
Class of Term Loans from the Class of Term Loans from which they were converted;
any Class of Term Loans the maturity of which shall have been extended pursuant
to this Section 12.02, “Extended Term Loans”); provided that (i) the Borrower
shall have offered to all Lenders under the applicable Class the opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions to each such Lender (each such offer, an “Extension Offer”), (ii) all
terms and conditions governing the Extended Term

 

149



--------------------------------------------------------------------------------

Loans other than scheduled amortization, and subject to clause (iv) below, shall
be determined by the Borrower and set forth in the applicable Extension Offer),
(iii) the final maturity date of any Extended Term Loans shall be no earlier
than the then Latest Maturity Date applicable to the original Term Loans at the
time of Extension, (iv) any Extended Term Loans may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments or commitment reductions
hereunder, as specified in the applicable Extension Offer, (v) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans under the
applicable Facility not extended pursuant to such Extension Offer, (vi) if the
aggregate principal amount of Term Loans (calculated on the face amount thereof)
in respect of which Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Term Loans offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
of such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (vii) all
documentation in respect of such Extension Offer (including any Extension Notice
and any amendment to this Agreement implementing the terms of such Extension
Offer (each such amendment, an “Extension Amendment”)) shall be consistent with
the foregoing and (viii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower. In connection with any such Extension,
the Borrower and the Administrative Agent, with the approval of the extending
Lenders of the applicable Extension Series, may effect such amendments
(including any Extension Amendment) to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to implement the terms of any such
Extension Offer, including any amendments necessary to establish new Classes,
tranches or sub-tranches in respect of the Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches (including to preserve the
pro rata treatment of the extended and non-extended tranches), in each case on
terms not inconsistent with this Section 12.02.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 12.02, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 4.02 or Section 4.03 and
(ii) any Extension Offer is required to be in a minimum amount of $10,000,000
(or such lesser amount as then available), provided that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Term Loans of any or all applicable tranches
accept the applicable Extension Offer.

 

150



--------------------------------------------------------------------------------

(c) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
mutually establish procedures with the Administrative Agent to accomplish the
purposes of this Section 12.02.

(d) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series to a
given Lender was incorrectly determined as a result of manifest administrative
error, then the Administrative Agent, the Borrower and such affected Lender may
(and hereby are authorized to), in their sole discretion and without the consent
of any other Lender, enter into an amendment to this Agreement and the other
Loan Documents (each, a “Corrective Extension Amendment”) within 15 days
following the determination of such error, as the case may be, which Corrective
Extension Amendment shall (i) provide for the conversion and extension of Term
Loans under the existing Term Loan Class in such amount as is required to cause
such Lender to hold Extended Term Loans of the applicable Extension Series into
which such other Term Loans were initially converted in the amount such Lender
would have held had such administrative error not occurred and had such Lender
received the minimum allocation of the applicable Loans to which it was entitled
under the terms of such Extension Amendment, in the absence of such error,
(ii) be subject to the satisfaction of such conditions as the Administrative
Agent, the Borrower and such Lender may agree (including conditions of the type
required to be satisfied for the effectiveness of an Extension Amendment
described in Section 12.02(a)), and (iii) effect such other amendments of the
type (with appropriate reference and nomenclature changes) described in the
ultimate sentence of Section 12.02(a).

(e) This Section 12.02 shall supersede any provisions in Section 4.09 or Section
11.01 to the contrary.

Section 12.03. Refinancing Amendments. (a) At any time after the Closing Date,
the Borrower may obtain, from any Lender or any Additional Lender, Credit
Agreement Refinancing Indebtedness in the form of Refinancing Term Loans or
Refinancing Term Loan Commitments in respect of all or any portion of any Class
of Term Loans then outstanding under this Agreement (which for purpose of this
clause (a) will be deemed to include any then outstanding Refinancing Term
Loans) pursuant to a Refinancing Amendment; provided that (x) such Credit
Agreement Refinancing Indebtedness (A) will rank pari passu in right of payment
and of security with the other Loans and Commitments hereunder, (B) will have
such pricing (including interest rates, rate

 

151



--------------------------------------------------------------------------------

floors, fees, original issue discounts and premiums) and, subject to
Section 4.02 and 4.09, optional and mandatory prepayment terms as may be agreed
by the Borrower and the Lenders thereof, (C) will have a maturity date that is
not prior to the maturity date of, and will have a Weighted Average Life to
Maturity that is not shorter than, the Class of Term Loans being refinanced and
(D) will have terms and conditions that are otherwise agreed to between the
Borrower and the Lenders providing such Credit Agreement Refinancing
Indebtedness and (y) the Administrative Agent shall have consented (not to be
unreasonably withheld) to such Lender’s or Additional Lender’s providing such
Credit Agreement Refinancing Indebtedness if such consent would be required
under Section 11.06 for an assignment of Loans or Commitments, as applicable, to
such Lender or Additional Lender. The effectiveness of any Refinancing Amendment
shall be subject to satisfaction, on the date thereof (each, a “Refinancing
Amendment Closing Date”), of each of the conditions set forth in such
Refinancing Amendment. Each Class of Credit Agreement Refinancing Indebtedness
incurred under this Section 12.03 shall be in an aggregate principal amount that
is (x) not less than $10,000,000 and (y) an integral multiple of $1,000,000 in
excess thereof (or such lesser amount of Indebtedness being refinanced as is
then outstanding). The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Refinancing Term Loans and/or
Refinancing Term Loan Commitments). Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 12.03.

(b) This Section 12.03 shall supersede any provisions in Section 4.09 or Section
11.01 to the contrary.

[signature pages follow]

 

152



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ROUNDY’S SUPERMARKETS, INC. By:  

/s/ Edward G. Kitz        

 

Name: Edward G. Kitz

Title: Group Vice President—Legal,

Risk & Treasury, Corporate Secretary

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS   BRANCH, as Administrative Agent, Collateral
Agent and a Lender By:  

/s/ Robert Hetu

 

Name: Robert Hetu

Title: Authorized Signatory

By:  

/s/ Patrick Freytag

 

Name: Patrick Freytag

Title: Authorized Signatory

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

EXISTING SURVEYS

Existing Surveys:

 

Location #

  

Property Location

   County    State   

Owner

  

Existing Survey

8103   

Water Street

Stevens Point

(.6 acres land behind 3256

Church Street store)

   Portage    WI    Roundy’s Supermarkets, Inc.*    April 12, 2001 and last
revised June 3, 2002 as B & C Project No. 20020265-019 8108   

1919 East Calumet Street Appleton

(.77 acres land adjacent to store)

   Calumet    WI    Roundy’s Supermarkets, Inc.*    May 4, 2001 and last revised
July 11, 2002 as B&C Project No. 20020265-003 8127   

256 South Lake Street

Philips

   Price    WI    Roundy’s Supermarkets, Inc.*    May 15, 2002 and last revised
May 29, 2002 B&C Project No. 20020265-12 8904   

2220 Minnesota Avenue

Stevens Point

(distribution center)

   Portage    WI    Roundy’s Supermarkets, Inc.*    April 12, 2001 and last
revised June 3, 2002 as B & C Project No. 20020265-0017 8905   

2332 Minnesota Avenue

Stevens Point

   Portage    WI    Roundy’s Supermarkets, Inc.*    April 12, 2001 and last
revised June 3, 2002 as B&C Project No. 20020265-0017 8912   

2828 Wayne Street

Stevens Point

(distribution center)

   Portage    WI    Roundy’s Supermarkets, Inc.*    May 7, 2001 and last revised
June 4, 2002 B&C Project No. 20020265-0018 3301   

3501 Dixon Street

Stevens Point (3,164 acres

land adjacent to distribution center)

   Portage    WI    Roundy’s Supermarkets, Inc.*    May 2, 2001 and last revised
June 3, 2002 B&C Project No. 20020265-020 5500   

Vacant Parcels

Kenosha (commissary)

   Kenosha    WI    Jondex Corp.   

October 28, 2004 by Roland F.

Sarko

8855   

1104 Lagoon Avenue & 116

West Lake Street

Minneapolis

   Hennepin    MN    Roundy’s Supermarkets, Inc.   

September 30, 2010 by RLK

Incorporated Project No. 2010189L

6370   

4095 & 4097 N. Oakland

Avenue

Shorewood

   Milwaukee    WI    Roundy’s Supermarkets, Inc.    December 13, 2007 by R.A.
Smith National Survey No. 15770-GRB



--------------------------------------------------------------------------------

Existing Title Policies:

 

Location #

  

Property Location

   County    State   

Owner

  

Commitment Information

8103   

Water Street

Stevens Point

(.6 acres land behind 3256 Church Street store)

   Portage    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343876 dated April 16, 2012 in the amount of
$100,000 8108   

1919 East Calumet Street

Appleton

   Calumet    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343878 dated April 16, 2012 in the amount of
$150,000 8127   

256 South Lake Street

Philips

   Price    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty Company
Loan Policy No. M-9302-2343877 dated April 16, 2012 in the amount of $1,500,000
8904   

2220 Minnesota Avenue

Stevens Point

   Portage    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343874 dated April 16, 2012 in the amount of
$500,000 8905   

2332 Minnesota Avenue

Stevens Point

   Portage    WI    Roundy’s Supermarkets, Inc.*    8912   

2828 Wayne Street

Stevens Point

   Portage    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343875 dated April 16, 2012 in the amount of
$11,000,000 3301   

3501 Dixon Street

Stevens Point

   Portage    WI    Roundy’s Supermarkets, Inc.*    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343884 dated April 16, 2012 in the amount of
$7,100,000 5500   

Vacant Parcels

Kenosha (commissary)

   Kenosha    WI    Jondex Corp.    Stewart Title Guaranty Company Loan Policy
No. M-9302-2343881 dated April 16, 2012 in the amount of $1,042,000 8855   

1104 Lagoon Avenue &

116 West Lake Street

Minneapolis

   Hennepin    MN    Roundy’s Supermarkets, Inc.    Stewart Title Guaranty
Company Loan Policy No. M-9302-2319392 dated April 13, 2012 in the amount of
$6,000,000 6370   

4095 & 4097 N. Oakland

Avenue

Shorewood

   Milwaukee    WI    Roundy’s Supermarkets, Inc.    Stewart Title Guaranty
Company Loan Policy No. M-9302-2343882 dated April 27, 2012 in the amount of
$325,000

 

* Title to property transfers to Roundy’s Supermarkets, Inc. as a result of the
merger of The Copps Corporation (merging Company) into Roundy’s (surviving
entity) on 12/29/2007

 

Note:  The exact name of the current record owner for location numbers 8103,
8108, 8127, 8904, 8905, 8912, and 3501 is The Copps Corporation.



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

REAL PROPERTY

 

Location #

  

Property Location

   County    State   

Owner

8103   

Water Street, Stevens Point (.6 acres land

behind 3256 Church Street store)

   Portage    WI    Roundy’s Supermarkets, Inc. 8108   

1919 East Calumet Street, Appleton

(.77 acres land adjacent to store)

   Calumet    WI    Roundy’s Supermarkets, Inc. 8127    256 South Lake Street,
Philips    Price    WI    Roundy’s Supermarkets, Inc. 8855   

1104 Lagoon Avenue, Minneapolis

(Rainbow store)

   Hennepin    MN    Roundy’s Supermarkets, Inc. 8904   

2220 Minnesota Avenue, Stevens Point

(Listed for Sale)

   Portage    WI    Roundy’s Supermarkets, Inc. 8905   

2332 Minnesota Avenue, Stevens Point

(1.2 acres land adjacent to DC)

   Portage    WI    Roundy’s Supermarkets, Inc. 8912   

2828 Wayne Street

Stevens Point (DC)

   Portage    WI    Roundy’s Supermarkets, Inc. 3501   

3501 Dixon Street, Stevens Point

(3.164 acres land adjacent to DC)

   Portage    WI    Roundy’s Supermarkets, Inc. 5500   

Vacant Parcels

Kenosha (commissary)

   Kenosha    WI    Jondex Corp. 6370   

4095 & 4097 North Oakland Avenue,

Shorewood

(1.2 acres land used as parking lot)

   Milwaukee    WI    Roundy’s Supermarkets, Inc.

 

Note:  The exact name of the current record owner for location numbers 8103,
8108, 8127, 8904, 8905, 8912, and 3501 is The Copps Corporation.



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

COMMITMENTS

 

Lender Name

   Term Loan Facility
Commitments  

Credit Suisse AG, Cayman Islands Branch

   $ 460,000,000.00      

 

 

 

Total

   $ 460,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 5.15

SUBSIDIARIES

 

NAME

  

JURISDICTION
OF
INCORPORATION

  

PERCENTAGE OF

CAPITAL STOCK/UNITS

OWNED (and who it is

owned by)

   RESTRICTED
OR
UNRESTRICTED Badger Assurance Ltd.    Bermuda   

100% (Roundy’s

Supermarkets, Inc.)

   Unrestricted IRP, LLC    Wisconsin    100% (Roundy’s Illinois, LLC)   
Restricted I.T.A., Inc.    Wisconsin   

100% (Roundy’s

Supermarkets, Inc.)

   Restricted Jondex Corp.    Wisconsin   

100% (Roundy’s

Supermarkets, Inc.)

   Restricted Kee Trans, Inc.    Wisconsin   

100% (Roundy’s

Supermarkets, Inc.)

   Restricted Mega Marts, LLC    Wisconsin   

100% = 5,800,000 Units

(Roundy’s Supermarkets, Inc.)

   Restricted RBF, LLC    Wisconsin   

100% = 100 Units (Jondex

Corp.)

   Restricted Roundy’s Illinois, LLC    Wisconsin   

100% = 100 Units (Roundy’s

Supermarkets, Inc.)

   Restricted Shop-Rite, LLC    Wisconsin   

100% = 892 Units (Roundy’s

Supermarkets, Inc.)

   Restricted Ultra Mart Foods, LLC    Wisconsin   

100% = 100 Units (Roundy’s

Supermarkets, Inc.)

   Restricted



--------------------------------------------------------------------------------

SCHEDULE 5.19(a)

UCC FILING JURISDICTIONS

Uniform Commercial Code Filings

FILING LOCATIONS

 

Debtor

  

Jurisdiction

  

Filing Office

Roundy’s Supermarkets, Inc.    Wisconsin    Wisconsin Department of Financial
Institutions Roundy’s Acquisition Corp.    Delaware    Secretary of State of the
State of Delaware Roundy’s, Inc.    Delaware    Secretary of State of the State
of Delaware IRP, LLC    Wisconsin    Wisconsin Department of Financial
Institutions I.T.A., Inc.    Wisconsin    Wisconsin Department of Financial
Institutions Jondex Corp.    Wisconsin    Wisconsin Department of Financial
Institutions Kee Trans, Inc.    Wisconsin    Wisconsin Department of Financial
Institutions Mega Marts, LLC    Wisconsin    Wisconsin Department of Financial
Institutions RBF, LLC    Wisconsin    Wisconsin Department of Financial
Institutions Roundy’s Illinois, LLC    Wisconsin    Wisconsin Department of
Financial Institutions Shop-Rite, LLC    Wisconsin    Wisconsin Department of
Financial Institutions Ultra Mart Foods, LLC    Wisconsin    Wisconsin
Department of Financial Institutions



--------------------------------------------------------------------------------

SCHEDULE 5.19(b)

MORTGAGE FILING JURISDICTIONS

 

Location #

  

Property Location

   County    State   

Filing office for Mortgage

(County Clerk’s Office)

8103   

Water Street, Stevens Point

(.6 acres land behind 3256 Church Street store)

   Portage    WI    Portage County, Wisconsin 8108   

1919 East Calumet Street, Appleton

(.77 acres land adjacent to store)

   Calumet    WI    Calumet County, Wisconsin 8127    256 South Lake Street,
Philips    Price    WI    Price County, Wisconsin 8855   

1104 Lagoon Avenue & 116 West Lake

Street, Minneapolis (Rainbow store)

   Hennepin    MN    Hennepin County, Minnesota 8904   

2220 Minnesota Avenue, Stevens Point

(Listed for Sale)

   Portage    WI    Portage County, Wisconsin 8905   

2332 Minnesota Avenue, Stevens Point

(1.2 acres land adjacent to DC)

   Portage    WI    Portage County, Wisconsin 8912    2828 Wayne Street, Stevens
Point (DC)    Portage    WI    Portage County, Wisconsin 3501   

3501 Dixon Street, Stevens Point

(3.164 acres land adjacent to DC)

   Portage    WI    Portage County, Wisconsin 5500    Vacant Parcels, Kenosha
(commissary)    Kenosha    WI    Kenosha County, Wisconsin 6370   

4095 & 4097 North Oakland Avenue,

Shorewood (1.2 acres land used as

parking lot)

   Milwaukee    WI    Milwaukee County, Wisconsin



--------------------------------------------------------------------------------

SCHEDULE 8.02

EXISTING INDEBTEDNESS

Capital Leases

 

Store Location

  

Landlord

   Term      Rent Years
1-5     Rent Years
6-10      Rent Years
11-17.5      Rent Years
17.5-20  

Plover

   Rice Enterprises      1/1/2013 - 12/31/2032       $ 653,300.00      $
653,300.00       $ 653,300.00       $ 653,300.00   

Stevens Point

   RBR Joint Venture      8/6/98 - 8/6/18       $ 363,240.00      $ 375,092.00
      $ 394,854.00       $ 405,907.00   

Appleton-West

   WAC, LLC      12/16/97 - 12/15/17       $ 480,000.00      $ 480,000.00      
$ 500,000.00       $ 500,000.00   

Madison-Shopko

   Koeller Road Partners, LLP      5/18/99 - 5/17/19       $ 458,250.00      $
458,250.00       $ 471,500.00       $ 471,500.00   

Cottage Grove

  

Grove-Rainbow Limited

Partnership

     7/12/96 - 7/11/16       $ 606,624.50      $ 606,624.50       $ 606,624.50
      $ 606,624.50   

Minneapolis – Brighton

  

Inland Ryan,

LLC

     9/19/97 - 9/18/17       $ 593,202.50      $ 634,887.00       $ 666,952.00
      $ 699,017.00   

Chaska

  

Aurora

Investments,

LLC

     6/20/97 - 6/30/17       $ 550,000.00      $ 614,900.00       $ 688,600.00
      $ 771,100.00   

Coon Rapids

  

Inland Ryan,

LLC

     8/14/98 - 8/31/18       $ 628,474.00      $ 670,158.50       $ 711,483.00
      $ 753,527.50   

Bloomington

  

Fieldmoor

Holdings, LLC

     10/16/98 - 10/18/27       $ 891,407.00      $ 920,000.00       $ 938,400.00
      $ 957,168.00   

Maple Grove

  

Inland Ryan,

LLC

     9/11/98 - 9/30/18       $


 

$

 

 769,560.00


(1 rent year

785,592.50

(2-5 rent years

  


) 

  

) 

  $ 827,277.00       $ 868,961.50       $ 910,646.00   

Inver Grove Heights

  

York Tower

Lowes, LLC

     11/1/00 - 10/31/20       $ 488,806.52      $ 525,687.52       $ 593,775.52
      $ 630,656.52   

Shorewood, Illinois

  

Columbia Retail

Shorewood Crossing, LLC

     4/12/01 - 4/30/26       $ 824,712.48      $ 824,712.48       $ 857,701.00
      $ 857,701.00   

Long-Term Debt

Milwaukee Economic Development Corporation

 

Term

 

Interest Rate

 

Original Balance

 

Outstanding 1/20/12

4/20/04 to 5/1/19

  3%   $3,000,000.00   $1,646,711.90



--------------------------------------------------------------------------------

SCHEDULE 8.03

EXISTING LIENS

 

JURISDICTION

  

FILING TYPE/

SEARCHED THRU

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL
DESCRIPTION

Department of Financial Institutions, WI   

UCC

11/22/13

Through

02/06/14

  

140001634822

02/05/2014

   Roundy’s Supermarkets, Inc.    Wisconsin Lift Truck Corp   
Specific equipment.



--------------------------------------------------------------------------------

SCHEDULE 8.08

INVESTMENTS

Partnership & LLC Investments:

None

Stock Investments:

None

Securities Accounts:

 

SECURITIES INTERMEDIARY & ADDRESS

  

ACCOUNT NAME

  

ACCOUNT NO.

J.P. Morgan Securities, LLC

383 Madison Avenue, Floor 3

New York, NY 10179-0001

  

Money Market Mutual Funds (Roundy’s Supermarkets)

 

*Overnight cash deposit/investments; drawn out each morning

   499774



--------------------------------------------------------------------------------

SCHEDULE 8.10

TRANSACTIONS WITH AFFILIATES

None.



--------------------------------------------------------------------------------

SCHEDULE 8.13

NEGATIVE PLEDGE AGREEMENTS

1. See Capital Leases on Schedule 8.02.



--------------------------------------------------------------------------------

SCHEDULE 8.14

RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS

Restrictions contained in the Securities Purchase Agreement, dated June 6, 2002,
by and among Holdings and Willis Stein & Partners III, L.P., Willis Stein &
Partners III-C, L.P., Willis Stein & Partners Dutch III-A, L.P., Willis Stein &
Partners Dutch III-B, L.P., each a Delaware limited partnership, as amended,
restated, supplemented or otherwise modified from time to time in a manner not
materially adverse to the Agent and the Lenders.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

   2.    Assignee[s]:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]]    a.   
Assignee [is] [is not] a Competitor.    b.    Assignee [is] [is not] an
Affiliated Lender. 3.    Borrower:    Roundy’s Supermarkets, Inc. 4.   
Administrative Agent:    Credit Suisse AG, as the administrative agent under the
Credit Agreement 5.    Credit Agreement:    Term Loan Credit Agreement dated as
of March 3, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Roundy’s
Supermarkets, Inc. (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
the Administrative Agent.

 

6. Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate
Amount of
Commitment/Loans
for all
Lenders8      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number          $         $           %                $         $           %
               $         $           %      

 

[7. Trade Date:             ]10

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Tranche B
Term Loan,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

[signature page follows]



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: CREDIT SUISSE AG, CAYMAN ISLANDS   BRANCH, as
Administrative Agent By:  

 

  Title: By:  

 

  Title: Consented to: ROUNDY’S SUPERMARKETS, INC. By:  

 

  Title:

 

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).



--------------------------------------------------------------------------------

Annex 1

to

Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document, or (iv) the
performance or observance by Holdings, the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee, (viii) it is not a Competitor, unless specified in this Assignment and
Assumption and (ix) it is not an Affiliated Lender, unless specified in this
Assignment and Assumption; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding



--------------------------------------------------------------------------------

the Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

AUCTION PROCEDURES

This outline is intended to summarize certain basic terms and procedures with
respect to Auctions pursuant to and in accordance with the terms and conditions
of Sections 11.06(g) and 11.06(h) of the credit agreement, of which this Exhibit
B is a part (the “Credit Agreement”). It is not intended to be a definitive list
of all of the terms and conditions of an Auction and all such terms and
conditions shall be set forth in the applicable Auction Procedures set for each
Auction (the “Offer Documents”). None of the Administrative Agent, the Auction
Manager, any other Agent or any of their respective affiliates makes any
recommendation pursuant to the Offer Documents as to whether or not any Lender
should sell by assignment any of its Term Loans pursuant to the Offer Documents
(including, for the avoidance of doubt, by participating in the Auction as a
Lender) or whether or not Holdings, the Borrower, any of its Subsidiaries or any
Affiliated Lender should purchase by assignment any Term Loans from any Lender
pursuant to any Auction. Each Lender should make its own decision as to whether
to sell by assignment any of its Term Loans and, if so, the principal amount of
and price to be sought for such Term Loans. In addition, each Lender should
consult its own attorney, business advisor or tax advisor as to legal, business,
tax and related matters concerning any Auction and the Offer Documents.
Capitalized terms not otherwise defined in this Exhibit have the meanings
assigned to them in the Credit Agreement.

For avoidance of doubt, the provisions of Section 11.06(h) shall also apply to
all non-pro rata assignments of Term Loans made to Affiliated Lenders, and the
provisions of Section 11.06(g) shall also apply to all non-pro rata assignments
of Term Loans made to Holdings, the Borrower or any of its Subsidiaries.

Summary. Affiliated Lenders, Holdings, the Borrower and its Subsidiaries may
purchase (by assignment) Term Loans on a non-pro rata basis by conducting one or
more auctions (each, an “Auction”) pursuant to the procedures described herein;
provided, that no more than one Auction may be ongoing at any one time and no
more than eight Auctions may be made in any period of four consecutive fiscal
quarters of the Borrower.

Notice Procedures. In connection with each Auction, Holdings, the Borrower, the
applicable Subsidiary or the applicable Affiliated Lender (as applicable) (the
“Offeror”) will provide notification to the Auction Manager (for distribution to
the Lenders) of the Term Loans that will be the subject of the Auction by
delivering to the Auction Manager a written notice (an “Auction Notice”). Each
Auction Notice shall contain (i) the maximum principal amount of Term Loans the
Offeror is willing to purchase (by assignment) in the Auction (the “Auction
Amount”), which shall be no less than $5,000,000 or an integral multiple of
$100,000 in excess of thereof; (ii) the range of discounts to par (the “Discount
Range”), expressed as a range of prices per $1,000, at which the Offeror would
be willing to purchase Term Loans in the Auction; and (iii) the date on which
the Auction will conclude, on which date Return Bids (as defined below) will be
due at the time provided in the Auction Notice (such time, the “Expiration
Time”), as such date and time may be extended upon notice by the Offeror to the
Auction Manager before the original Expiration Time, as more fully set forth in
the Auction Notice.

Reply Procedures. In connection with any Auction, each Lender holding Term Loans
wishing to participate in such Auction shall, prior to the Expiration Time,
provide the Auction Manager with a notice of participation in form reasonably
satisfactory to the Auction Manager (the “Return Bid”, to be included in the
Offer Documents) which shall specify (i) a discount to par that must be
expressed as a price per $1,000 of Term Loans (the “Reply Price”) within the
Discount Range and (ii) the principal amount of Term Loans, in an amount not
less than $1,000,000, that such Lender is willing to offer for sale at its Reply
Price (the “Reply Amount”); provided, that each Lender may submit a Reply Amount
that is less



--------------------------------------------------------------------------------

than the minimum amount and incremental amount requirements described above only
if the Reply Amount comprises the entire amount of the Term Loans held by such
Lender at such time. A Lender may only submit one Return Bid per Auction, but
each Return Bid may contain up to three component bids, each of which may result
in a separate Qualifying Bid (as defined below) and each of which will not be
contingent on any other component bid submitted by such Lender resulting in a
Qualifying Bid. In addition to the Return Bid, a participating Lender must
execute and deliver, to be held by the Auction Manager, an Assignment and
Acceptance in the form included in the Offer Documents which shall be in form
and substance consistent with Exhibit A to the Credit Agreement or otherwise
satisfactory to the Auction Manager, the Administrative Agent and the Borrower
(the “Auction Assignment and Acceptance”). The Offeror will not purchase any
Term Loans at a price that is outside of the applicable Discount Range, nor will
any Return Bids (including any component bids specified therein) submitted at a
price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price (as defined below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Offeror, will
calculate the lowest purchase price (the “Applicable Threshold Price”) for the
Auction within the Discount Range for the Auction that will allow the Offeror to
complete the Auction by purchasing the full Auction Amount (or such lesser
amount of Term Loans for which the Offeror has received Qualifying Bids). The
Offeror shall purchase (by assignment) Term Loans from each Lender whose Return
Bid is within the Discount Range and contains a Reply Price that is equal to or
less than the Applicable Threshold Price (each, a “Qualifying Bid”). The
principal amounts of Term Loans included in Qualifying Bids received at a Reply
Price lower than the Applicable Threshold Price will be purchased at a purchase
price equal to the applicable Reply Price and shall not be subject to proration.
If a Lender has submitted a Return Bid containing multiple component bids at
different Reply Prices, then all Term Loans of such Lender offered in any such
component bid that constitutes a Qualifying Bid with a Reply Price lower than
the Applicable Threshold Price shall also be purchased at a purchase price in
cash equal to the applicable Reply Price and shall not be subject to proration.

Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Auction equal
to the Applicable Threshold Price would exceed the remaining portion of the
Auction Amount (after deducting all Term Loans purchased below the Applicable
Threshold Price), the Offeror shall purchase the Term Loans for which the
Qualifying Bids submitted were at the Applicable Threshold Price ratably based
on the respective principal amounts offered and in an aggregate amount up to the
amount necessary to complete the purchase of the Auction Amount. For the
avoidance of doubt, no Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.

Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the next Business Day after the date that the
Return Bids were due. The Auction Manager will insert the amount of Term Loans
to be assigned and the applicable settlement date determined by the Auction
Manager in consultation with the Offeror onto each applicable Auction Assignment
and Acceptance received in connection with a Qualifying Bid. Upon written
request of the submitting Lender, the Auction Manager will promptly return any
Auction Assignment and Acceptance received in connection with a Return Bid that
is not a Qualifying Bid.

Additional Procedures. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled; provided that a Lender may modify a Return Bid at any time prior to
the Expiration Time solely to reduce the Reply Price included in



--------------------------------------------------------------------------------

such Return Bid. However, an Auction shall become void if the Offeror fails to
satisfy one or more of the conditions to the purchase of Term Loans set forth in
Section 11.06(g) or 11.06(h) of the Credit Agreement, as applicable, or to
otherwise comply with any of the provisions of such Sections 11.06(g) or
11.06(h). The purchase price for all Term Loans purchased in an Auction shall be
paid in cash by the Offeror directly to the respective assigning Lender on a
settlement date as determined by the Auction Manager in consultation with the
Offeror (which shall be no later than ten (10) Business Days after the date
Return Bids are due), along with accrued and unpaid interest (if any) on the
applicable Term Loans up to the settlement date. The Offeror shall execute each
applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Offeror, and the Auction Manager’s
determination will be final and binding absent manifest error. The Auction
Manager’s interpretation of the terms and conditions of the Offer Document, in
consultation with the Offeror, will be final and binding absent manifest error.

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Loan Parties, or
any of their affiliates contained in the Offer Documents or otherwise or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

Immediately upon the consummation of an Auction pursuant to Section 11.06(g) of
the Credit Agreement, the Term Loans subject to such Auction and all rights and
obligations as a Lender related to such Term Loans shall for all purposes
(including under the Credit Agreement, the other Loan Documents and otherwise)
be deemed to be irrevocably prepaid, terminated, extinguished, cancelled and of
no further force and effect, and neither Holdings ,the Borrower nor any of its
Subsidiaries shall obtain nor have any rights as a Lender under the Credit
Agreement or under the other Loan Documents by virtue of the acquisition of any
Term Loans subject to such Auction.

This Exhibit B shall not require Holdings, the Borrower, any of its Subsidiaries
or any Affiliated Lender to initiate any Auction, nor shall any Lender be
obligated to participate in any Auction.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

Dated:            , 20        

Reference is made to that certain Term Loan Credit Agreement dated as of
March 3, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among ROUNDY’S
SUPERMARKETS, INC., a Wisconsin corporation (the “Borrower”), the several banks,
financial institutions and other entities from time to time parties thereto (the
“Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
and collateral agent (in any such capacity, together with its successors in such
capacity, the “Administrative Agent”). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit
Agreement.

The Borrower hereby gives irrevocable notice, pursuant to Section 4.01 of the
Credit Agreement, of its request for the Borrowing to be made on [PROPOSED DATE
OF BORROWING] (the “Borrowing Date”) in the aggregate principal amount of
$[AMOUNT OF BORROWING], to be made as a [Base Rate Loans][Eurodollar Loan with
initial Interest Period of [LENGTH OF INTEREST PERIOD]]. The Borrowing is to be
a [Tranche B Term Loan Borrowing][Incremental Term Loan Borrowing][Refinancing
Term Loan Borrowing][Incremental Revolving Commitment borrowing].

The account to be credited with the proceeds of the Borrowing is:

Bank: JPMorgan Chase

ABA #: 021000021

Account Name: Roundy’s Supermarkets, Inc.

A/C #: 550002011

In order to induce the Lenders to make the Loan requested hereby, the Borrower
hereby represents and warrants as of the date of this Borrowing Request that:

(i) all of the conditions precedent contained in Section 6.01 of the Credit
Agreement have been satisfied on and as of the Borrowing Date, before and after
giving effect to the Borrowing and to the application of the proceeds therefrom;

(ii) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects on
and as of the Borrowing Date as if made on and as of the Borrowing Date, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date; and

(iii) no Default or Event of Default has occurred and is continuing on the
Borrowing Date or after giving effect to the extensions of credit requested to
be made on the Borrowing Date.

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered by its duly authorized representative as of the date
first written above.

 

ROUNDY’S SUPERMARKETS, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[See Executed Version]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF MORTGAGE

OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

from

                                                         , Mortgagor

to

CREDIT SUISSE AG, as Administrative and Collateral Agent, Mortgagee

DATED AS OF                             , 2014

After recording, please return to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

ATTN: Real Estate Department

Property:

County of [    ]

State of [    ]

 

 

THIS INSTRUMENT IS FOR COMMERCIAL PURPOSES AND

CONTAINS

AFTER-ACQUIRED PROPERTY PROVISIONS. THIS

INSTRUMENT ALSO SECURES FUTURE ADVANCES.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          PAGE  

BACKGROUND

     1   

GRANTING CLAUSES

     2   

TERMS AND CONDITIONS

     7   

1.

  Warranty of Title      7   

2.

  Payment of Obligations      8   

3.

  Requirements      8   

4.

  Payment of Taxes and Other Impositions      9   

5.

  Insurance      10   

6.

  Restrictions on Liens and Encumbrances      13   

7.

  Transfer Restrictions      13   

8.

  Maintenance; No Alteration; Inspection; Utilities      13   

9.

  Condemnation/Eminent Domain      14   

10.

  Restoration      15   

11.

  Leases      15   

12.

  Further Assurances      15   

13.

  Mortgagee’s Right to Perform      15   

14.

  Indemnification      16   

15.

  Events of Default      16   

16.

  Remedies      17   

17.

  Proceeds      20   

18.

  Right of Mortgagee to Credit Sale      21   

19.

  Appointment of Receiver      21   

20.

  Extension, Release, etc.      22   

21.

  Security Agreement under Uniform Commercial Code      22   

22.

  Assignment of Rents      24   

23.

  Trust Funds      25   

24.

  Additional Rights      25   

25.

  Notices      26   

26.

  No Oral Modification      26   

27.

  Partial Invalidity      26   

28.

  Mortgagor’s Waiver of Rights      26   

29.

  Remedies Not Exclusive      27   

30.

  Multiple Security      28   

31.

  Successors and Assigns      29   

32.

  No Waivers, etc      29   

33.

  GOVERNING LAW, ETC.      30   



--------------------------------------------------------------------------------

34.

  Certain Definitions      30   

35.

  Receipt of Copy      30   

36.

  Intercreditor Agreement      31   

SCHEDULE A

     34   



--------------------------------------------------------------------------------

THIS OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING dated as of             , 2014 is made by             , a
            corporation (“Mortgagor”), whose address is             ,
            ,             , to CREDIT SUISSE AG, as Administrative Agent and
Collateral Agent for the Lenders referred to below (in such capacity, together
with its successors and assigns, “Mortgagee”), whose address is Eleven Madison
Avenue, New York, NY 10010, Attention: Sean Portrait. References to this
“Mortgage” shall mean this instrument and any and all renewals, modifications,
amendments, supplements, extensions, consolidations, substitutions, spreaders
and replacements of this instrument.

Background

A. Roundy’s Supermarkets, Inc. (the “Borrower”) is a party to that certain Term
Loan Credit Agreement dated as of March 3, 2014 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with the several banks and other financial institutions from time to time
parties thereto (the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Documentation Agent, JPMorgan Chase Bank, N.A., as Syndication
Agent, Credit Suisse Securities (USA) LLC, J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and BMO Capital Markets Corp. as
Joint Lead Arrangers and Joint Bookrunners and Mortgagee. The terms of the
Credit Agreement are incorporated by reference in this Mortgage as if the terms
thereof were fully set forth herein.

Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. References in this Mortgage to the “Default
Rate” shall mean the interest rate provided for in subsection 4.06(c) of the
Credit Agreement plus 2% (two percent).

B. Mortgagor is the owner of the parcel(s) of real property described on
Schedule A attached hereto (such real property, together with all of the
buildings, improvements, structures and fixtures now or subsequently located
thereon (the “Improvements”), being collectively referred to as the “Real
Estate”).

C. Pursuant to the terms and conditions of the Credit Agreement, inter alia,
(1) the Term Lenders have agreed to make certain Term Loans to the Borrower in
an aggregate principal amount not to exceed Four Hundred Sixty Million Dollars
($460,000,000) and (2) the Borrower may request Incremental Term Loans or
Incremental Revolving Commitments. The maximum aggregate principal amount of the
Loans and the L/C Obligations outstanding at any one time under the Credit
Agreement and secured by this Mortgage shall not exceed One Billion Dollars
($1,000,000,000).

 

1



--------------------------------------------------------------------------------

D. Pursuant to the Credit Agreement, in order to secure the Obligations,
(i) Mortgagor was required to enter into that certain Guarantee and Collateral
Agreement dated as of March 3, 2014 in favor of Mortgagee (as the same may be
amended, confirmed, modified or supplemented from time to time, the “Guarantee”)
and (ii) Mortgagor is required to secure its obligations under the Guarantee by
executing and delivering this Mortgage to Mortgagee for the ratable benefit of
the Lenders. Mortgagor, a wholly owned subsidiary of the Borrower, will receive
substantial direct and indirect benefit from the extensions of credit made to
the Borrower under the Credit Agreement.

Granting Clauses

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure the following
(collectively, the “Obligations”):

(a) the unpaid principal of and interest on (including interest accruing after
the maturity of the Loans and Post-Petition Interest) the Loans and all other
obligations and liabilities of the Borrower or any other Loan Party to any Agent
or to any Lender (or, in the case of Specified Hedge Agreements, any Qualified
Counterparty), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, any other Loan Document, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided
that (i) obligations of the Borrower or any Guarantor under any Specified Hedge
Agreement are included in the definition of Obligations solely for purposes of
providing security and guarantees therefor and for no other purposes and shall
be secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (ii) any release of Collateral or Guarantors effected in the manner
permitted by the Credit Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements in their capacity as such; provided
further, “Obligations” shall not include, with respect to any Guarantor that is
not a Qualified ECP Guarantor, Excluded Swap Obligations of such Guarantor;

(b) the payment of all other obligations and liabilities of Mortgagor, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection

 

2



--------------------------------------------------------------------------------

with, the Guarantee, this Mortgage, and any other document securing payment of
such liabilities and obligations (the “Security Documents”) and any amendments,
supplements, extensions, renewals, restatements, replacements or modifications
of any of the foregoing (the Credit Agreement, the Hedge Agreements, the
Guarantee, this Mortgage and the other Security Documents and all other
documents and instruments from time to time evidencing, securing or guaranteeing
the payment and performance of the foregoing liabilities and obligations, as any
of the same may be amended, supplemented, extended, renewed, restated, replaced
or modified from time to time, are collectively referred to as the “Loan
Documents”), in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to
Mortgagee or to the Lenders that are required to be paid by Mortgagor or
Borrower pursuant to the terms of the Credit Agreement, this Mortgage or any
other Loan Document); and

(c) the performance of all covenants, agreements, obligations and liabilities of
Mortgagor under, in connection with, or pursuant to the provisions of the Loan
Documents;

MORTGAGOR DOES HEREBY GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, PLEDGE AND
WARRANT TO MORTGAGEE, WITH POWER OF SALE AND RIGHT OF ENTRY AS HEREINAFTER
PROVIDED, A LIEN UPON AND A CONTINUING SECURITY INTEREST IN, AND HEREBY
MORTGAGES, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE:

(A) the Real Estate;

(B) all the estate, right, title, interest, claim or demand whatsoever of
Mortgagor, in possession or expectancy, in, to under or derived from the lots,
pieces, tracts or parcel or parcels of land of the Real Estate or any part
thereof;

(C) all right, title, estate and interest of Mortgagor in, to and under all
easements, rights of way, gores of land, streets, ways, alleys, passages, sewer
rights, waters, water courses, water and riparian rights, development rights,
air rights, mineral rights, crop, timber, agricultural, horticultural, oil, gas
and all estates, rights, titles, interests, privileges, licenses, tenements,
hereditaments and appurtenances belonging, relating or appertaining to the Real
Estate, and any reversions, remainders, rents, issues, profits, royalties and
revenue thereof and all land lying in the bed of any street, road or avenue, in
front of or adjoining the Real Estate to the center line thereof;

 

3



--------------------------------------------------------------------------------

(D) all estate, right, title and interest of the Mortgagor in, to, under or
derived from all buildings, structures, facilities and other improvements of
every kind and description now or hereafter located on or attached to the land,
including all plant, equipment, apparatus, machinery, parking areas, roads,
driveways, walks, fences, walls, beams, recreation facilities, drainage
facilities, lighting facilities and other site improvements, water, sanitary and
storm sewer, drainage, electricity, steam, gas, telephone, telecommunications
and other utility equipment and facilities, plumbing, lighting, heating,
ventilating, air conditioning, refrigerating, incinerating, compacting, fire
protection and sprinkler, surveillance and security, vacuum cleaning, public
address, communications and telecommunications equipment and systems, screens,
awnings, floor coverings, partitions, elevators, escalators, motors, electrical,
computer and other wiring, machinery, pipes, fittings and racking and shelving;
and all estate, right, title and interest of the Mortgagor in, to, under or
derived from all other items of fixtures, equipment and personal property of
every kind and description, in each case now or hereafter located on the land or
affixed (actually or constructively) to the buildings and other improvements
located on the land which by the nature of their location thereon or affixation
thereto are real property under applicable law, including all materials intended
for the construction, reconstruction, repair, replacement, alteration, addition
or improvement of or to such buildings, equipment, fixtures, structures and
improvements, all of which materials shall be deemed to be part of the Mortgaged
Property (to the extent of the Mortgagor’s rights therein) immediately upon
delivery thereof on the land and to be part of the improvements immediately upon
their incorporation therein;

(E) all right, title, estate and interest of Mortgagor in, to, under or derived
from all of the fixtures, chattels, business machines, machinery, apparatus,
equipment, furnishings, fittings and articles of personal property of every kind
and nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts and accessories) currently owned or subsequently acquired by
Mortgagor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (D) being
referred to as the “Equipment”);

 

4



--------------------------------------------------------------------------------

(F) all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor;

(G) subject to the terms of Section 22 hereof, all right, title and interest of
Mortgagor in, to and under or derived from all leases, subleases, underlettings,
concession agreements, management agreements, licenses and other agreements
relating to the use or occupancy of the Real Estate or the Equipment or any part
thereof, now existing or subsequently entered into by Mortgagor and whether
written or oral and all guarantees of any of the foregoing (collectively, as any
of the foregoing may be amended, restated, extended, renewed or modified from
time to time, the “Leases”), and all rights, title and interest of Mortgagor in
respect of cash and securities deposited thereunder and the right to receive and
collect the revenues, income, rents, issues and profits thereof, together with
all other rents, royalties, issues, profits, revenue, income and other benefits
arising from the use and enjoyment of the Mortgaged Property (as defined below)
(collectively, the “Rents”);

(H) all trade names, trade marks, logos, copyrights, good will and books and
records relating to or used in connection with the operation of the Real Estate
or the Equipment or any part thereof including tenant files relating to all
Leases, if any, and computer materials and records; all general intangibles
related to the operation of the Improvements now existing or hereafter arising;

(I) all unearned premiums and dividends under insurance policies now or
subsequently obtained by Mortgagor relating to the Real Estate or Equipment and
Mortgagor’s interest in and to, under or derived from all proceeds of any such
insurance policies (including title insurance policies) including the right to
collect and receive such proceeds, subject to the provisions relating to
insurance generally set forth below; and all awards and other compensation,
including the interest payable thereon and the right to collect and receive the
same, made to the present or any subsequent owner of the Real Estate or
Equipment for the taking by eminent domain, condemnation or otherwise, of all or
any part of the Real Estate or any easement or other right therein;

(J) all right, title and interest of Mortgagor in and to, under or derived from
(i) all contracts from time to time executed by Mortgagor or any manager or
agent on its behalf relating to the ownership, construction, maintenance,
repair, operation, occupancy, sale or financing of the Real Estate or Equipment
or any part thereof and all agreements relating to the purchase or lease of any
portion of

 

5



--------------------------------------------------------------------------------

the Real Estate or any property which is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment and all guarantees and warranties relating to the Real Estate and
Equipment and all supply and service contracts for water, sanitary and storm
sewer, drainage, electricity, steam, gas, telephone and other utilities related
to the Real Estate (collectively, the “Contracts”), (ii) all consents, licenses,
building permits, certificates of occupancy, variances and other governmental
approvals relating to construction, completion, occupancy, use or operation of
the Real Estate or any part thereof (collectively, the “Permits”) and (iii) all
drawings, plans, specifications and similar or related items relating to the
Real Estate (collectively, the “Plans”);

(K) any and all monies now or subsequently on deposit for the payment of real
estate taxes or special assessments against the Real Estate or for the payment
of premiums on insurance policies covering the foregoing property or otherwise
on deposit with or held by Mortgagee as provided in this Mortgage;

(L) all proceeds, both cash and noncash, of the foregoing; and

(M) all greater, additional or other estate right, title and interest of the
Mortgagor in, to, under or derived from the Premises (as defined below)
hereafter acquired by the Mortgagor, and all right, title, and interest of the
Mortgagor in, to, or under or derived from all extensions, improvements,
betterments, substitutions and replacements of, and additions and appurtenances
to, any of the Premises hereafter acquired by or released to the Mortgagor or
constructed or located on, or attached to, the Premises, in each case,
immediately upon such acquisition, release, construction, location or
attachment; all estate, right, title and interest of the Mortgagor in, to, under
or derived from any other property and rights which are, by the provisions of
the Loan Documents, required to be subjected to the Lien hereof; and all estate,
right, title and interest of the Mortgagor in, to, under or derived from all
other property and rights which are by any instrument or otherwise subjected to
the Lien hereof by the Mortgagor;

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses
(A) through (F) are collectively referred to as the “Premises”, and those
described in the foregoing clauses (A) through (M) are collectively referred to
as the “Mortgaged Property”).

TO HAVE AND TO HOLD the Mortgaged Property and the rights, title, estate,
interests and privileges hereby mortgaged unto Mortgagee, its successors and
assigns for the uses and purposes set forth, until the Credit Agreement is
terminated pursuant to the terms thereof.

 

6



--------------------------------------------------------------------------------

Terms and Conditions

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

1. Warranty of Title. (a) Mortgagor represents and warrants that (i) Mortgagor
has good and marketable title to the Premises, subject only to the matters that
are set forth in Schedule B of the title insurance policy or policies being
issued to Mortgagee to insure the lien of this Mortgage and the Liens expressly
permitted under Section 8.03 of the Credit Agreement (collectively, the
“Permitted Exceptions”); (ii) Mortgagor is the owner of, or has a valid
leasehold interest in, the Equipment and all other items constituting the
Mortgaged Property, in each case free and clear of all Liens other than the
Permitted Exceptions (including any rights of any lessor of the Equipment);
(iii) the Permitted Exceptions do not materially interfere with the use,
enjoyment or operation of the Mortgaged Property or, to Mortgagor’s knowledge,
materially and adversely affect the value thereof; (iv) to Mortgagor’s
knowledge, the improvements located on the land do not materially interfere with
any of the Permitted Exceptions; (v) the execution, delivery and performance by
the Mortgagor of this Mortgage are within the Mortgagor’s organizational power,
have been duly authorized by all necessary company action, require no consent or
approval of, registration or filing with, or other action by, any governmental
authority (except for consents and approvals which have been obtained and the
recording or filing of this Mortgage and UCC financing statements, if any), to
Mortgagor’s knowledge do not violate any applicable law or regulation, do not
violation the organizational documents or by-laws of the Mortgagor or any order
of any governmental authority, will not violate in any material respect or
result in a material default under any material agreement or other instrument
binding upon the Mortgagor or its assets, or give rise to a right thereunder to
require any payment to be made by the Mortgagor, and will not result in the
creation or imposition of any Lien on any asset of the Mortgagor (other than the
Lien of this Mortgage on the Mortgaged Property); and (vi) this Mortgage
constitutes a valid, binding and enforceable agreement of the Mortgagor,
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.

(b) Mortgagor shall cause the warranties in subsection (a) of this Section to be
true and correct in all material respects; and forever preserve, protect,
warrant and defend (i) its estate, right, title and interest in and to the
Mortgaged Property, (ii) the validity, enforceability and priority of the Lien
of this Mortgage on the Mortgaged Property, and (iii) the right, title and
interest of the Mortgagee hereunder or relating hereto, in each case, against
all other Liens and claims whatsoever, subject only to the Permitted Exceptions.

 

7



--------------------------------------------------------------------------------

(c) Mortgagor, at its sole cost and expense, shall (i) promptly correct any
defect or error which may be discovered in this Mortgage or any financing
statement or other document relating hereto; and (ii) promptly execute,
acknowledge, deliver, record and re-record, register and re-register, and file
and re-file this Mortgage and any financing statements or other documents which
may be required from time to time (all in form and substance reasonably
satisfactory to the Mortgagee) in order to effectuate, complete, perfect,
continue or preserve (A) the Lien of this Mortgage as a first Lien on the
Mortgaged Property, whether now owned or hereafter acquired, subject only to the
Permitted Exceptions, or (B) any right, power or privilege granted or intended
to be granted to the Mortgagee hereunder or otherwise accomplish the purposes of
this Mortgage. To the fullest extent permitted by applicable law, the Mortgagor
hereby authorizes the Mortgagee to execute and file financing statements or
continuation statements without the Mortgagor’s signature appearing thereon. The
Mortgagor shall pay within ten (10) days of written demand the actual and
reasonable costs of, or incidental to, any recording or filing of any financing
or continuation statement, or amendment thereto, concerning the Mortgaged
Property.

2. Payment of Obligations. Mortgagor shall pay and perform the Obligations at
the times and places and in the manner specified in the Credit Agreement,
Guarantee, this Mortgage, and the other Loan Documents.

3. Requirements. (a) Mortgagor shall promptly comply with, or cause to be
complied with, or conform, as appropriate, in all material respects, to all
present and future laws, statutes, codes, acts, ordinances, orders, judgments,
decrees, rules, regulations and requirements, and irrespective of the nature of
the work to be done, of each of the United States of America, any State and any
municipality, local government or other political subdivision thereof and any
agency, department, bureau, board, commission or other instrumentality of any of
them, now existing or subsequently created (collectively, “Governmental
Authority”) which has jurisdiction over the Mortgaged Property and all
covenants, restrictions and conditions now or later of record which may be
applicable to any of the Mortgaged Property, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or
reconstruction of any of the Mortgaged Property, except to the extent that
failure to comply or conform, therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect. All present and future laws,
statutes, codes, ordinances, orders, judgments, decrees, rules, regulations and
requirements of every Governmental Authority applicable to Mortgagor or to any
of the Mortgaged Property and all covenants, restrictions, and conditions which
now or later may be applicable to any of the Mortgaged Property are collectively
referred to as the “Legal Requirements”. Mortgagor shall have the right, after
notice

 

8



--------------------------------------------------------------------------------

given reasonably in advance to Mortgagee, to contest in good faith by
appropriate legal proceedings, the validity or application of, or alleged
non-compliance with, any Legal Requirement, except to the extent any such
contest relates to any matter or Legal Requirement set forth in Section 3(b)
below, in which case Mortgagee’s prior written consent shall be required. The
execution, delivery and performance of this Mortgage will not contravene any
provision of, or constitute a default under, any Legal Requirements, in any
material respect.

(b) Except to the extent such occurrence is a Permitted Exception or otherwise
exists on the date hereof, from and after the date of this Mortgage, Mortgagor
shall not by act or omission permit any building or other improvement on any
premises not subject to the lien of this Mortgage to rely on the Premises or any
part thereof or any interest therein to fulfill any Legal Requirement (except if
otherwise required by Legal Requirement) in any manner that would have a
material adverse effect on the Mortgaged Property. Mortgagor shall not by act or
omission impair the integrity of any of the Real Estate so as to constitute an
illegal subdivision or to prohibit the Premises and Improvements from being
conveyed as one zoning or tax lot. Mortgagor represents that the Premises are
not part of a larger tract of land owned by Mortgagor or its affiliates or
otherwise considered as part of one zoning or tax lot, or, if they are, that any
authorization or variance required for the subdivision of such larger tract
which a sale of the Premises would entail has been obtained from all appropriate
Governmental Authorities so that the Premises and Improvements constitute one
zoning or tax lot capable of being conveyed as such. Any act or omission by
Mortgagor which would result in a violation of any of the provisions of this
subsection shall be void.

4. Payment of Taxes and Other Impositions. (a) Prior to delinquency, Mortgagor
shall pay and discharge (unless contested in good faith as set forth in
Section 4(c) herein) all taxes of every kind and nature imposed upon or assessed
against or which may become a lien on any of the Mortgaged Property (including,
without limitation, all real and personal property, income, franchise,
withholding, transfer, gains, profits and gross receipts taxes), all charges for
any easement or agreement maintained for the benefit of any of the Mortgaged
Property, all general and special assessments, levies, permits, inspection and
license fees, all water, gas, electricity, steam and sewer rents and charges,
vault taxes, excises, rates and charges and all other public and governmental
charges even if unforeseen or extraordinary, imposed upon or assessed against or
which may become a lien on any of the Mortgaged Property, or arising in respect
of the occupancy, use or possession or activity conducted on the Mortgaged
Property, or all lawful claims for labor, materials and supplies that, which at
any time, if unpaid, may become a Lien on the Mortgaged Property, together with
any penalties or interest on any of the foregoing (all of the foregoing are
collectively referred to as the “Impositions”). Mortgagor shall at any time upon
request,

 

9



--------------------------------------------------------------------------------

deliver to Mortgagee (i) original or copies of receipted bills and cancelled
checks evidencing payment of such Imposition if it is a real estate tax or other
public charge and (ii) evidence reasonably acceptable to Mortgagee showing the
payment of any other such Imposition. If by law any Imposition, at Mortgagor’s
option, may be paid in installments (whether or not interest shall accrue on the
unpaid balance of such Imposition), Mortgagor may elect to pay such Imposition
in such installments and shall be responsible for the payment of such
installments with interest, if any.

(b) Nothing herein shall affect any right or remedy of Mortgagee under this
Mortgage or otherwise, without demand but with simultaneous notice to Mortgagor,
to pay, upon the occurrence and during the continuation of any Event of Default,
any Imposition after the date such Imposition shall have become due. Any sums
paid by Mortgagee in discharge of any Impositions shall be payable on demand by
Mortgagor to Mortgagee together with interest at the Default Rate as set forth
above.

(c) Mortgagor shall have the right before any delinquency occurs to contest or
object in good faith to the amount or validity of any Imposition by appropriate
legal proceedings, but such right shall not be deemed or construed in any way as
relieving, modifying, or extending Mortgagor’s covenant to pay any such
Imposition at the time and in the manner provided in this Section unless (i) the
legal proceedings would not reasonably be expected to result in the sale,
forfeiture or loss of the Mortgaged Property, or any material part thereof, to
satisfy such Imposition prior to final determination of such proceedings and
(ii) Mortgagor shall (A) establish reserves in conformity with GAAP with respect
thereto on Mortgagor’s books or (B) furnish a good and sufficient bond or surety
as required in connection with any such proceeding.

5. Insurance. (a) Mortgagor shall maintain or cause to be maintained

(i) property insurance covering the Improvements and Equipment (and any
replacements or substitutions thereof) against loss or damage by fire,
lightning, windstorm, tornado, water damage, flood, earthquake and by such other
further risks and hazards as now are or subsequently may be covered by an “all
risk” policy or a fire policy covering “special” causes of loss, and the per
occurrence limits shall be automatically reinstated after each loss, except to
the extent that any annual aggregate limit would be exceeded;

 

10



--------------------------------------------------------------------------------

(ii) commercial general liability insurance under a policy or policies (which
requirement may be partially satisfied by umbrella/excess coverage) including
the “broad form CGL endorsement” (or which incorporates the language of such
endorsement), covering all claims for personal injury, bodily injury or death,
or property damage occurring on, in or about the Premises in an amount not less
than $10,000,000 combined single limit with respect to injury and property
damage relating to any one occurrence plus such excess limits (in amounts
commercially reasonable for Mortgagor’s use of the Premises) as Mortgagee shall
reasonably request from time to time (and Mortgagor shall have thirty (30) days
after receipt of notice to obtain any increase in coverage required under this
Section);

(iii) insurance against rent loss, extra expense or business interruption in
amounts reasonably satisfactory to Mortgagee, but not less than one year’s rents
or gross earnings;

(iv) if any portion of the Equipment or Improvements (or any replacements or
substitutes thereof) are located in an area identified as a special flood hazard
area by the Federal Emergency Management Agency or other applicable agency,
flood insurance in an amount which is available and reasonably satisfactory to
Mortgagee, but in no event less than the maximum limit of coverage available
under the National Flood Insurance Act of 1968, as amended; and

(v) such other insurance in such amounts as Mortgagee may reasonably request
from time to time against loss or damage by any other risk commonly insured
against by persons occupying or using like properties in the locality or
localities in which the Real Estate is situated.

(b) Each insurance policy (other than flood insurance) shall (x) provide that it
shall not be cancelled, non-renewed or materially amended without 30-days’ prior
written notice to Mortgagee, and (y) with respect to all property insurance,
provide for deductibles in an amount reasonably satisfactory to Mortgagee and
contain a “Replacement Cost Endorsement” or similar clause providing for
replacement cost coverage (except to the extent sublimited) without any
deduction made for depreciation and with no co-insurance penalty (or attaching
an agreed amount endorsement satisfactory to Mortgagee), with loss payable
solely to Mortgagee as its interest may appear, without contribution, under a
mortgagee clause reasonably acceptable to Mortgagee. Liability insurance
policies shall name Mortgagee as an additional insured and contain a waiver of
subrogation against Mortgagee. Mortgagor shall issue a letter to the insurance
company providing that any proceeds which are payable to Mortgagee shall be paid
by check payable to the order of Mortgagee only and requiring the endorsement of
Mortgagee.

 

11



--------------------------------------------------------------------------------

(c) Mortgagor shall deliver to Mortgagee an original of each insurance policy
required to be maintained, or a certificate of such insurance reasonably
acceptable to Mortgagee, together with a copy of the declaration page (or a copy
of the binder if no declaration page is available) for each such policy.
Mortgagor shall (i) pay as they become due all premiums for such insurance and
(ii) not later than seven (7) days prior to the expiration of each policy to be
furnished pursuant to the provisions of this Section, deliver to Mortgagee a
certificate or binder of such insurance confirming renewal of same.

(d) If Mortgagor is in default of its obligations to insure or deliver any such
proof of coverage, then Mortgagee, at its option and without notice, may effect
such insurance from year to year, and pay the premium or premiums therefor, and
Mortgagor shall pay to Mortgagee on demand such premium or premiums so paid by
Mortgagee with interest from the time of payment at the Default Rate.

(e) Mortgagor promptly shall comply with and conform in all material respects to
(i) all provisions of each such insurance policy, and (ii) all conditions of the
insurers applicable to Mortgagor or to any of the Mortgaged Property or to the
use, manner of use, occupancy, possession, operation, maintenance, alteration or
repair of any of the Mortgaged Property, which are required by the insurers to
be complied with in order to maintain such insurance policy in full force and
effect. Mortgagor shall not use or permit the use of the Mortgaged Property in
any manner which would permit any insurer to cancel any insurance policy or void
coverage required to be maintained by this Mortgage. The execution, delivery and
performance of this Mortgage will not contravene any provision of, or constitute
a default under, any insurance policies.

(f) Provided no Event of Default (as defined in the Credit Agreement) has
occurred and is continuing (or if any such Event of Default has occurred and is
continuing, unless Mortgagee consents thereto), Mortgagor may settle and adjust
any insurance claim without the prior consent of Mortgagee; provided such
adjustment is carried out in a competent and timely manner, and Mortgagor is
hereby authorized to collect and receipt for the insurance proceeds; provided,
however, that Mortgagor shall, promptly after any such damage, repair all such
damage (to the extent such repairs are commercially reasonable) regardless of
whether any insurance proceeds have been received or whether such proceeds, if
received, are sufficient to pay for the costs of repair.

 

12



--------------------------------------------------------------------------------

(g) Mortgagor may maintain insurance required under this Mortgage by means of
one or more blanket insurance policies maintained by Mortgagor; provided,
however, that (A) any such policy shall specify, or Mortgagor shall furnish to
Mortgagee a written statement from the insurer so specifying, the maximum amount
of the total insurance afforded by such blanket policy that is allocated to the
Premises and the other Mortgaged Property and any sublimits in such blanket
policy applicable to the Premises and the other Mortgaged Property and (B) the
protection afforded under any such blanket policy shall be no less than that
which would have been afforded under a separate policy or policies relating only
to the Mortgaged Property.

6. Restrictions on Liens and Encumbrances. Except for the lien of this Mortgage
and the Permitted Exceptions, and except as expressly permitted under the Credit
Agreement, Mortgagor shall not further mortgage, nor otherwise encumber the
Mortgaged Property nor create or suffer to exist any lien, charge, pledge,
security interest or encumbrance (including any conditional sale or other title
retention agreement) on the Mortgaged Property or any interest therein, or any
part thereof, whether superior or subordinate to the lien of this Mortgage,
whether recourse or non-recourse, whether voluntarily or involuntarily created
and whether directly or indirectly a Lien thereon. Mortgagor shall have the
right to contest or object in good faith to the amount or validity of any Lien
by appropriate legal proceedings, but such right shall not be deemed or
construed in any way as relieving, modifying, or extending Mortgagor’s covenant
to pay any such Lien at the time and in the manner provided in this Section
unless (i) the legal proceedings would not reasonably be expected to result in
the sale, forfeiture or loss of the Mortgaged Property, or any material part
thereof, to satisfy such Lien prior to final determination of such proceedings
and (ii) Mortgagor shall (A) establish reserves in conformity with GAAP with
respect thereto on Mortgagor’s books or (B) furnish a good and sufficient bond
or surety as required in connection with any such proceeding.

7. Transfer Restrictions. Except as expressly permitted under the Credit
Agreement, Mortgagor shall not sell, transfer, convey or assign all or any
portion of, or any interest in, the Mortgaged Property.

8. Maintenance; No Alteration; Inspection; Utilities. (a) Mortgagor shall
maintain or cause to be maintained all the Premises in good condition and
repair, ordinary wear and tear and damage caused by casualty and condemnation
not required to be repaired herein excepted, and shall not commit or suffer any
waste of the Premises. Subject to Section 5(f) of this Mortgage, Mortgagor shall
repair, restore, replace or rebuild promptly any part of the Premises which may
be damaged or destroyed by any casualty whatsoever (to the extent such actions
are commercially reasonable). The Premises shall not be demolished or materially
altered, nor any material additions built, without the prior written consent of
Mortgagee, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

13



--------------------------------------------------------------------------------

(b) Mortgagee and any persons authorized by Mortgagee shall have the right
(subject to Section 7.06 of the Credit Agreement) during regular business hours
and upon reasonable prior notice, to enter and inspect the Premises and all work
done, labor performed and materials furnished in and about the Premises and to
inspect and make copies of all books, contracts and records of Mortgagor
relating to the Mortgaged Property.

(c) Mortgagor represents and warrants that (i) the Premises is served by all
necessary water, sanitary and storm sewer, drainage, electric, steam, gas,
telephone and other utility facilities, which facilities have capabilities
sufficient to serve the current use and operation of the Premises; and (ii) the
Premises has legal access to all streets or roads necessary for the use and
operation of the Premises, including as appropriate access over properly
granted, perpetual, private easements, rights of way or servitudes that are
specifically included in the Mortgaged Property.

(d) Mortgagor shall pay or cause to be paid prior to delinquency (unless
contested in good faith as set forth in Section 4(c) herein) all utility charges
which are incurred for gas, electricity, water or sewer services furnished to
the Premises and all other assessments or charges of a similar nature, whether
public or private, affecting the Premises or any portion thereof, whether or not
such assessments or charges are Liens thereon.

9. Condemnation/Eminent Domain. Mortgagor represents and warrants that as of the
date hereof, there is no condemnation affecting the Mortgaged Property, and to
the knowledge of Mortgagor, no such condemnation is proposed or threatened.
Promptly upon obtaining knowledge of the institution of any proceedings for the
condemnation of the Mortgaged Property, or any portion thereof, Mortgagor will
notify Mortgagee of the pendency of such proceedings. Provided no Event of
Default shall have occurred and be continuing, Mortgagor shall, at its expense,
diligently prosecute any proceeding relating to such condemnation, settle or
compromise any claims in connection therewith and receive any awards or proceeds
thereof, subject to Section 4.03(b) of the Credit Agreement, provided that
Mortgagor shall promptly repair and restore the Mortgaged Property to
substantially the same condition as prior to such condemnation (to the extent it
is commercially reasonable to do so), regardless of whether any award shall have
been received or whether such award is sufficient to pay for the costs of such
repair and restoration, except to the extent constituting Net Cash Proceeds and
applied pursuant to Section 4.03(b) of the Credit Agreement.

 

14



--------------------------------------------------------------------------------

10. Restoration. Except to the extent constituting Net Cash Proceeds and applied
pursuant to Section 4.03(b) of the Credit Agreement, and subject to Sections
5(f) and 9 above, Mortgagor shall use all insurance proceeds and all
condemnation proceeds and awards to promptly restore (to the extent it is
commercially reasonable to do so) the Mortgaged Property to substantially the
same condition as prior to such casualty or condemnation (giving effect to the
remaining configuration of the Premises after such condemnation) and in material
compliance with all Legal Requirements. Notwithstanding anything herein to the
contrary, so long as no Event of Default has occurred and is continuing, subject
to Section 4.03(b) of the Credit Agreement, Mortgagor shall have the right
retain any insurance proceeds or condemnation awards that remain after
completion of any such repairs or restorations.

11. Leases. (a) Mortgagor shall not (i) execute a collateral assignment or
pledge of any Lease relating to all or any portion of the Mortgaged Property
other than in favor of Mortgagee, or (ii) except as expressly permitted under
the Credit Agreement, without the prior written consent of Mortgagee (which
shall not be unreasonably delayed, conditioned or withheld), execute or permit
to exist any Lease of any of the Mortgaged Property.

(b) As to any Lease now in existence or subsequently consented to by Mortgagee,
except as expressly permitted under the Credit Agreement, including without
limitation, the licenses, leases and subleases permitted under Section 8.05(e)
of the Credit Agreement, Mortgagor shall not supplement, alter, revise, modify
or amend such Lease in any material respect or permit any such action to be
taken nor shall Mortgagor accept the payment of rent more than thirty (30) days
in advance of its due date (except for security deposits and estimated payments
of percentage rent, if any) without the prior written consent of Mortgagee
(which shall not be unreasonably delayed, conditioned or withheld).

12. Further Assurances. To further assure Mortgagee’s rights under this
Mortgage, Mortgagor agrees upon demand of Mortgagee to do any act or execute any
additional documents (including, but not limited to, security agreements on any
personalty included or to be included in the Mortgaged Property and a separate
assignment of each Lease in recordable form) as may be reasonably required by
Mortgagee to confirm the lien of this Mortgage and all other rights or benefits
conferred on Mortgagee hereby.

13. Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor, Mortgagee, without waiving or releasing
Mortgagor from any obligation or default under this Mortgage, may, at

 

15



--------------------------------------------------------------------------------

any time (but shall be under no obligation to) upon simultaneous notice to
Mortgagor (without notice to Mortgagor if any Event of Default has occurred and
is continuing), pay or perform the same (including entering upon the Premises to
exercise any such right, power or remedy), and the amount or cost thereof, with
interest at the Default Rate, shall immediately be due from Mortgagor to
Mortgagee and the same shall be secured by this Mortgage and shall be a lien on
the Mortgaged Property prior to any right, title to, interest in or claim upon
the Mortgaged Property attaching subsequent to the lien of this Mortgage. No
payment or advance of money by Mortgagee under this Section shall be deemed or
construed to cure Mortgagor’s default or waive any right or remedy of Mortgagee.

14. Indemnification. Without limitation of its indemnification obligations under
the Credit Agreement, Mortgagor shall indemnify, hold harmless and defend each
of the Mortgagee and each Lender and each of their respective directors,
officers, agents and employees (such persons collectively with the Mortgagee,
the “Indemnitees”) from and against, and shall pay on demand, any and all
claims, actions, obligations, losses, liabilities, costs and damages, including
defense costs, investigative fees and costs, and legal fees (“Claims”), incurred
by or asserted against the Mortgagee or any other Indemnitee arising out of, in
connection with, or as a result of (a) the Mortgagee’s exercise of any of its
rights and remedies; (b) any accident, injury to or death of persons or loss of
or damage to property occurring in, on or about the Premises or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, street or ways; (c) any failure on the part of Mortgagor to perform or
comply with any of the terms of this Mortgage; (d) the performance of any labor
or services or the furnishing of any materials or other property in respect of
the Premises or any part thereof; (e) any environmental liability; or (f) any
other conduct or misconduct of the Mortgagor, any lessee or other occupant of
any of the Premises, or any of their respective agents, contractors,
subcontractors, servants, employees, licensees or invitees, in each case, except
(i) to the extent that such Claim is found, in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from anyIndemnitee’s gross
negligence, bad faith or willful misconduct or (ii) arising out of, or in
connection with, any proceeding that does not involve an act or omission by the
Borrower or any of its Affiliates and that is brought by an Indemnitee against
another Indemnitee. Any amount payable under this Section 14 will be payable
within ten (10) days of written demand and be deemed an Obligation and will bear
interest at the Default Rate. The obligations of the Mortgagor under this
Section 14 shall survive the termination of this Mortgage.

15. Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default hereunder (each, a “Designated Event of
Default”):

 

16



--------------------------------------------------------------------------------

(a) an Event of Default shall occur and be continuing under the Credit
Agreement;

(b) a failure (i) to keep in force insurance required by this Mortgage, or
(ii) to comply with and conform in all material respects to all provisions and
requirements of the insurance policies and the insurers thereunder which would
affect Mortgagor’s ability to keep in force the insurance required by this
Mortgage or to collect any proceeds therefrom, or (iii) to comply with any other
material provisions of this Mortgage regarding insurance; or

(c) a failure of Mortgagor to duly perform and observe, or a violation or breach
of, any other terms, covenants, provisions or conditions of Sections 6 or 7 of
this Mortgage.

All notice and cure periods provided in the Credit Agreement and other Loan
Documents shall run concurrently with any notice or cure periods provided under
applicable law.

16. Remedies. Upon the occurrence and during the continuation of any Event of
Default, in addition to any other rights and remedies Mortgagee may have
pursuant to the Loan Documents, or as provided by law, and without limitation,
(a) if such event is an Event of Default specified in clause (i) or (ii) of
Section 9.01(f) of the Credit Agreement with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under the Credit Agreement
and the other Loan Documents shall immediately become due and payable, and if
such event is any other Event of Default, either or both of the following
actions may be taken: with the consent of the Required Lenders, Mortgagee may,
or upon the request of the Required Lenders, Mortgagee shall, by notice to
Borrower declare the Loans under the Credit Agreement (with accrued interest
thereon) and all other amounts accrued or owing under the Credit Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section, presentment, demand, protest and all other notices (other than any
notices expressly required by the terms of the Loan Documents) of any kind are
hereby expressly waived. In addition, upon the occurrence and during the
continuation of any Event of Default, Mortgagee may immediately take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Mortgagor and in and to the Mortgaged Property, including,
but not limited to, the following actions, each of which may be pursued
concurrently or otherwise, at such time and in such manner as Mortgagee may
determine, in its sole discretion, without impairing or otherwise affecting the
other rights and remedies of Mortgagee, whether or not the maturity of the
Obligations has been accelerated:

 

17



--------------------------------------------------------------------------------

(i) Mortgagee may, to the extent permitted by applicable law, (A) institute and
maintain an action of mortgage foreclosure against all or any part of the
Mortgaged Property or the complete or partial sale of the Mortgaged Property
under the power of sale hereunder or under any applicable provision of law,
(B) institute and maintain an action on the Guarantee or any other Loan
Document, (C) sell all or part of the Mortgaged Property (Mortgagor expressly
granting to Mortgagee the power of sale), and all estate, right, title,
interest, claim and demand of the Mortgagor therein and thereto, and all rights
of redemption thereof, at one or more sales, as an entirety or in parcels, with
such elements of real or personal property, at such time and place and upon such
terms as the Mortgagee may deem expedient or as may be required under applicable
law, and in the event of a sale hereunder or under any applicable provision of
law of less than all of the Mortgaged Property, this Mortgage shall continue as
a Lien on the remaining Mortgaged Property, or (D) take such other action at law
or in equity for the enforcement of this Mortgage or any of the Loan Documents
as the law may allow, including the right to exercise any statutory power of
sale. Mortgagee may proceed in any such action to final judgment and execution
thereon for all sums due hereunder, together with interest thereon at the
Default Rate and all costs of suit, including, without limitation, reasonable
attorneys’ fees and disbursements. Interest at the Default Rate shall be due on
any judgment obtained by Mortgagee from the date of judgment until actual
payment is made of the full amount of the judgment. Mortgagor agrees that in
addition to all other rights of Mortgagee hereunder and without waiving or
modifying any of its rights, Mortgagee may to the maximum extent permitted by
law, foreclose and at its sole option utilize the provisions of § [[846.101 and]
846.103, Wis Stats.], or its successor or any other statute which allows
Mortgagee to obtain the Mortgaged Property by using a shortened redemption
period.

(ii) Mortgagee may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Mortgaged Property or any
other collateral as security for the Obligations enter into and upon the
Mortgaged Property and each and every part thereof and exclude Mortgagor and its
agents and employees therefrom without liability for trespass, damage or
otherwise (Mortgagor hereby agreeing to surrender possession of the Mortgaged
Property to Mortgagee upon demand at any such time) and use, operate, manage,
maintain and control the Mortgaged Property and every part

 

18



--------------------------------------------------------------------------------

thereof. Following such entry and taking of possession, Mortgagee shall be
entitled, without limitation, (x) to lease all or any part or parts of the
Mortgaged Property for such periods of time and upon such conditions as
Mortgagee may, in its discretion, deem proper, (y) to enforce, cancel or modify
any Lease and (z) generally to execute, do and perform any other act, deed,
matter or thing concerning the Mortgaged Property as Mortgagee shall deem
appropriate as fully as Mortgagor might do.

(iii) To the fullest extent permitted by applicable law, without entry upon the
Property, the Mortgagee or a receiver (as required by law and whichever is the
Person exercising the rights under this clause) or, at such Person’s option, in
the name of the Mortgagor, to collect, receive, sue for and recover all Rents
and proceeds of or derived from the Mortgaged Property, and after deducting
therefrom all costs, expenses and liabilities of every character incurred by the
Person exercising the rights under this clause in collecting the same and in
using, operating, managing, preserving and controlling the Mortgaged Property
and otherwise in exercising the rights under this Section or any other rights
hereunder, including all amounts necessary to pay Impositions and other claims,
Rents, insurance premiums and other costs, expenses and liabilities relating to
the Premises, as well as compensation for the services of such Person and its
managers, employees, contractors, agents or other representatives, to apply the
remainder as provided in the Guarantee.

(iv) Mortgagee may take any action with respect to any Mortgaged Property
permitted under the UCC.

(b) The holder of this Mortgage, in any action to foreclose it, shall be
entitled to the appointment of a receiver. In case of a foreclosure sale, the
Real Estate may be sold, at Mortgagee’s election, in one parcel or in more than
one parcel and Mortgagee is specifically empowered (without being required to do
so, and in its sole and absolute discretion) to cause successive sales of
portions of the Mortgaged Property to be held.

(c) Subject to mandatory provisions of applicable law, any sale shall operate to
divest all of the estate, right, title, interest, claim and demand whatsoever,
whether at law or in equity, of Mortgagor in and to the Mortgaged Property sold,
and shall be a perpetual bar both at law and in equity against Mortgagor and any
and all Persons claiming such Mortgaged Property or any interest therein by,
through or under the Mortgagor. If Mortgagor or any Person claiming by, through
or under the Mortgagor shall transfer or fail to surrender possession of the
Mortgaged

 

19



--------------------------------------------------------------------------------

Property, after the exercise by Mortgagee of Mortgagee’s remedies or after any
sale of the Mortgaged Property pursuant hereto, then the Mortgagor or such
Person shall be deemed a tenant at sufferance of the purchaser at such sale,
subject to eviction by means of summary process for possession of land, or
subject to any other right or remedy available hereunder or under applicable
law.

(d) If a sale hereunder shall be commenced by Mortgagee, Mortgagee may at any
time before the sale abandon the sale, and may institute suit for the collection
of the Obligations or for the foreclosure of this Mortgage; or if Mortgagee
should institute a suit for collection of the Obligations or the foreclosure of
this Mortgage, Mortgagee may at any time before the entry of final judgment in
said suit dismiss the same and sell the Mortgaged Property in accordance with
the provisions of this Mortgage.

(e) In the event any portion of the Mortgaged Property is subject to the
provisions of the UCC, Mortgagee shall have the same authority, rights and
obligation with respect to such property as to all other Mortgaged Property or,
Mortgagee at its option may proceed directly with respect to the Mortgaged
Property subject to the provisions of the UCC. In the event Mortgagee elects to
sell that portion of the Mortgaged Property which is subject to the UCC,
Mortgagee may elect to sell such property separately subject to the provisions
of the UCC, or Mortgagee may sell all Mortgaged Property pursuant to the
provisions of this Mortgage relating to sales of real property. Twenty (20) days
prior written notice will be deemed commercially reasonable notice for sales
held by Mortgagee pursuant to the UCC. Mortgagee may sell real and personal
property separately and in any order or lots or coordinate the sales in any
manner deemed advisable by Mortgagee. If Mortgagee is proceeding to sell
property subject to the UCC, any sale held by Mortgagee may be held in
conjunction with or separate from sales held by Mortgagee.

(f) In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, Mortgagee shall be entitled to enjoin
such breach and obtain specific performance of any covenant, agreement, term or
condition and Mortgagee shall have the right to invoke any equitable right or
remedy as though other remedies were not provided for in this Mortgage.

17. Proceeds. Except as otherwise provided herein or required under applicable
law, if an Event of Default shall have occurred and be continuing, the proceeds
of any sale of, or other realization upon, all or any part of the Mortgaged
Property hereunder, whether made pursuant to the power of sale hereunder, any
judicial proceeding or any judgment or decree of foreclosure or sale or
otherwise shall be applied and paid as follows:

 

20



--------------------------------------------------------------------------------

(a) First: to pay the payment of all expenses of such sale, including
compensation of Mortgagee or such other Person conducting such sale, and the
cost of title searches, foreclosure certificates and attorneys’ fees and
expenses incurred by such Person, together with interest on any such expenses
paid by such Person at the Default Rate from the date paid by such Person
through the date repaid to such Person;

(b) Second: to the payment of the expenses and other amounts payable under
Sections 13 and 16, if any; and

(c) Third: to the Collateral Agent to be held, applied and disbursed in
accordance with the Guarantee.

18. Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage, whether made under the power of sale or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Mortgagee may bid for and acquire the Mortgaged Property or any part thereof. In
lieu of paying cash therefor, Mortgagee may make settlement for the purchase
price by crediting upon the Obligations or other sums secured by this Mortgage
the net sales price after deducting therefrom the expenses of sale and the cost
of the action and any other sums which Mortgagee is authorized to deduct under
this Mortgage. In such event, this Mortgage, the Credit Agreement, the Guarantee
and other Loan Documents evidencing expenditures secured hereby may be presented
to the person or persons conducting the sale in order that the amount so used or
applied may be credited upon the Obligations as having been paid.

19. Appointment of Receiver. If an Event of Default shall have occurred and be
continuing, Mortgagee as a matter of right but upon advance written notice to
Mortgagor, , and without regard to the adequacy or inadequacy of the Mortgaged
Property or any other collateral as security for the Obligations or the interest
of Mortgagor therein, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers or other manager of the
Mortgaged Property, and Mortgagor hereby irrevocably consents to such
appointment. Any such receiver or receivers shall have all the usual powers and
duties of receivers in like or similar cases and all the powers and duties of
Mortgagee in case of entry as provided in this Mortgage, including, without
limitation and to the extent permitted by law, the right to enter into leases of
all or any part of the Mortgaged Property, and shall continue as such and
exercise all such powers until the date of confirmation of sale of the Mortgaged
Property unless such receivership is sooner terminated.

 

21



--------------------------------------------------------------------------------

20. Extension, Release, etc. (a) Without affecting the lien, charge or priority
of this Mortgage upon any portion of the Mortgaged Property not then or
theretofore released as security for the full amount of the Obligations,
Mortgagee may, from time to time and without notice, agree to (i) release any
person liable for the Obligations, (ii) extend the maturity or alter any of the
terms of the indebtedness evidenced by the Credit Agreement and the other Loan
Documents and guaranteed under the Guarantee or any other guaranty thereof,
(iii) grant other indulgences, (iv) release or reconvey, or cause to be released
or reconveyed at any time at Mortgagee’s option any parcel, portion or all of
the Mortgaged Property, (v) take or release any other or additional security for
any obligation herein mentioned, or (vi) make compositions or other arrangements
with debtors in relation thereto. If at any time this Mortgage shall secure less
than all of the principal amount of the Obligations, it is expressly agreed that
any repayments of the principal amount of the Obligations shall not reduce the
amount of the lien of this Mortgage until the lien amount shall equal the
principal amount of the Obligations outstanding.

(b) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect the lien of this Mortgage or any liens, rights, powers or remedies
of Mortgagee hereunder, and such liens, rights, powers and remedies shall
continue unimpaired until the Obligations have been fully paid and performed.

(c) If Mortgagee shall have the right to foreclose this Mortgage, Mortgagor
authorizes Mortgagee at its option to foreclose the lien of this Mortgage
subject to the rights of any tenants of the Mortgaged Property. The failure to
make any such tenants parties defendant to any such foreclosure proceeding and
to foreclose their rights will not be asserted by Mortgagor as a defense to any
proceeding instituted by Mortgagee to collect the Obligations or to foreclose
the lien of this Mortgage.

(d) Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the Mortgaged Property or any estate therein shall become
vested in the same person or entity, this Mortgage shall not merge in such title
but shall continue as a valid lien on the Mortgaged Property for the amount
secured hereby.

21. Security Agreement under Uniform Commercial Code. (a) It is the intention of
the parties hereto that this Mortgage shall constitute a pledge and Security
Agreement within the meaning of the Uniform Commercial Code (the “Code”) of the
State of [Wisconsin] and Mortgagor hereby grants a security interest (and any
proceeds thereof) in equipment and personal property, including goods or items
of equipment or personal property which are or are to become fixtures. If an
Event of Default shall occur and be continuing under this

 

22



--------------------------------------------------------------------------------

Mortgage, then in addition to having any other right or remedy available at law
or in equity (and available under the Guarantee), Mortgagee shall have the
option of either (i) proceeding under the Code and exercising such rights and
remedies as may be provided to a secured party by the Code with respect to all
or any portion of the Mortgaged Property which is personal property (including,
without limitation, taking possession of and selling such property) or
(ii) treating such property as real property and proceeding with respect to both
the real and personal property constituting the Mortgaged Property in accordance
with Mortgagee’s rights, powers and remedies with respect to the real property
(in which event the default provisions of the Code shall not apply). If
Mortgagee shall elect to proceed under the Code, then twenty (20) days’ notice
of sale of the personal property shall be deemed reasonable notice and the
reasonable expenses of retaking, holding, preparing for sale, selling and the
like incurred by Mortgagee shall include, but not be limited to, reasonable
attorneys’ fees and legal expenses. At Mortgagee’s request, Mortgagor shall
assemble the personal property and make it available to Mortgagee at a place
designated by Mortgagee which is reasonably convenient to both parties. If any
Event of Default has occurred and is continuing, Mortgagee shall be the
Mortgagor’s true and lawful attorney, with full power of substitution, with
respect to any and all matters pertaining to the equipment and personal property
(and any proceeds thereof) with full power and authority to give instructions
with respect to the collection and remittance of payments, to endorse checks, to
enforce the rights and remedies of the Mortgagor and to execute on behalf of the
Mortgagor and in Mortgagor’s name any instruction, agreement or other writing
required therefor. Mortgagor acknowledges and agrees that a disposition of the
personal property in accordance with Mortgagee’s rights and remedies in respect
to the Mortgaged Property as heretofore provided is a commercially reasonable
disposition thereof. Notwithstanding the foregoing, to the extent that the
Mortgaged Property includes [Collateral] (as defined in the Guarantee), the
provisions of the Guarantee shall govern with respect to such property.

(b) Mortgagor and Mortgagee agree, to the extent permitted by law, that: (i) all
of the goods and items of personal property described within the definition of
the word “Equipment” are or are to become fixtures on the Real Estate (other
than leased Equipment); (ii) this Mortgage upon recording or registration in the
real estate records of the proper office shall constitute a financing statement
filed as a “fixture filing” within the meaning of Sections 9-334, 9-501, 9-502
and 9-603 of the Code; (iii) Mortgagor is the record owner of the Real Estate;
and (iv) the addresses of Mortgagor and Mortgagee are as set forth on the first
page of this Mortgage and the organizational identification number of Mortgagor
is [ ].

 

23



--------------------------------------------------------------------------------

(c) Mortgagor, upon written request by Mortgagee from time to time, shall
execute, acknowledge and deliver to Mortgagee one or more separate security
agreements, in form reasonably satisfactory to Mortgagee, covering all or any
part of the Mortgaged Property and will further execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, any financing
statement, affidavit, continuation statement or certificate or other document as
Mortgagee may reasonably request in order to perfect, preserve, maintain,
continue or extend the security interest under and the priority of this Mortgage
and such security instrument. Mortgagor further agrees to pay to Mortgagee
within ten (10) days of written demand all reasonable costs and expenses
incurred by Mortgagee in connection with the preparation, execution, recording,
filing and re-filing of any such document and all reasonable costs and expenses
of any record searches for financing statements Mortgagee shall reasonably
require. If Mortgagor shall fail to furnish any financing or continuation
statement within 10 days after written request by Mortgagee, then pursuant to
the provisions of the Code, Mortgagor hereby appoints Mortgagee its
attorney-in-fact and authorizes Mortgagee, without the signature of Mortgagor,
to execute and file any such financing and continuation statements, all acts of
such attorney being hereby ratified and confirmed; and such power, being coupled
with an interest, shall be irrevocable until all Liens granted pursuant to the
Security Documents terminate pursuant to the Loan Documents. The filing of any
financing or continuation statements in the records relating to personal
property or chattels shall not be construed as in any way impairing the right of
Mortgagee to proceed against any personal property encumbered by this Mortgage
as real property, as set forth above.

22. Assignment of Rents. Mortgagor hereby assigns to Mortgagee the Rents as
further security for the payment and performance of the Obligations, and
Mortgagor grants to Mortgagee the right to enter the Mortgaged Property for the
purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the Rents on account of the Obligations. The foregoing
assignment and grant is present, absolute and irrevocable and shall continue in
effect until all of the Commitments (as defined in the Credit Agreement) have
been terminated and the Obligations are paid and performed in full (excluding
contingent indemnification obligations or obligations under or in respect of
Specified Hedge Agreements), but Mortgagee hereby waives the right to enter the
Mortgaged Property for the purpose of collecting the Rents and Mortgagor shall
be entitled to collect, receive, use and retain the Rents until the occurrence
and during the continuation of an Event of Default under this Mortgage; such
right of Mortgagor to collect, receive, use and retain the Rents may be revoked
by Mortgagee upon the occurrence and during the continuation of any Event of
Default under this Mortgage and Mortgagee or a receiver shall have the absolute,
immediate and continuing right to collect and receive the Rents now or
hereafter, including during any period of redemption, accruing with respect to
the Premises; in the event of such revocation, Mortgagor shall pay over to
Mortgagee, or to any

 

24



--------------------------------------------------------------------------------

receiver appointed to collect the Rents and any lease security deposits.
Mortgagor shall not accept prepayments of installments of Rent to become due for
a period of more than one month in advance (except for security deposits and
estimated payments of percentage rent, if any). Mortgagor shall promptly
execute, acknowledge, deliver, record, register and file such additional general
assignment of the Leases or specific assignment of any Lease as may be
reasonably necessary or required by applicable law from time to time in order to
effectuate, complete, perfect, continue or preserve the assignments of the
Leases and the Rents hereunder. None of the acceptance hereof, the exercise of
the rights and remedies hereunder or any other action on the part of Mortgagee
or any Person exercising the rights of Mortgagee hereunder shall be construed to
be an assumption by Mortgagee or any such Person of, or to otherwise make
Mortgagee or such Person liable or responsible for, any of the obligations of
Mortgagor under or with respect to the Leases or for any Rent, security deposit
or other amount delivered to Mortgagor, provided that Mortgagee or any such
Person exercising the rights of Mortgagee hereunder shall be accountable for any
Rents, security deposits or other amounts actually received by Mortgagee or such
Person, as the case may be. None of the acceptance hereof, the exercise of the
rights and remedies hereunder or any other action on the part of Mortgagee or
any Person exercising the rights of Mortgagee hereunder shall be construed to
obligate Mortgagee or any such Person to take any action under or with respect
to the Leases or with respect to the Premises, to incur any expense or perform
or discharge any duty or obligation under or with respect to the Leases or with
respect to the Premises, to appear in or defend any action or proceeding
relating to the Leases or the Premises, to constitute Mortgagee as a
mortgagee-in-possession, or to be liable in any way for any injury or damage to
person or property sustained by any Person in or about the Premises other than
to the extent caused by the willful misconduct, bad faith or gross negligence of
Mortgagee or any Person exercising the rights of Mortgagee hereunder.

23. Trust Funds. If required by applicable law, all lease security deposits of
the Real Estate shall be treated as trust funds not to be commingled with any
other funds of Mortgagor. Within 10 days after request by Mortgagee, Mortgagor
shall furnish Mortgagee satisfactory evidence of compliance with this
subsection, together with a statement of all lease security deposits by lessees
and copies of all Leases not previously delivered to Mortgagee, which statement
shall be certified by Mortgagor.

24. Additional Rights. The holder of any subordinate lien on the Mortgaged
Property shall have no right to terminate any Lease whether or not such Lease is
subordinate to this Mortgage nor shall any holder of any subordinate lien join
any tenant under any Lease in any action to foreclose the lien or modify,
interfere with, disturb or terminate the rights of any tenant under any Lease.
By recordation of this Mortgage all subordinate lienholders are subject to and
notified of this provision, and any action taken by any such lienholder

 

25



--------------------------------------------------------------------------------

contrary to this provision shall be null and void. Upon the occurrence and
during the continuation of any Event of Default, Mortgagee may, in its sole
discretion and without regard to the adequacy of its security under this
Mortgage, apply all or any part of any amounts on deposit with Mortgagee under
this Mortgage against all or any part of the Obligations. Any such application
shall not be construed to cure or waive any Default or Event of Default or
invalidate any act taken by Mortgagee on account of such Default or Event of
Default.

25. Notices. All notices, requests, demands and other communications hereunder
shall be given in accordance with the provisions of Section 11.02 of the Credit
Agreement to Mortgagor and to Mortgagee as specified therein.

26. No Oral Modification. This Mortgage may not be amended, supplemented or
otherwise modified except in accordance with the provisions of Section 11.01 of
the Credit Agreement. Any agreement made by Mortgagor and Mortgagee after the
date of this Mortgage relating to this Mortgage shall be superior to the rights
of the holder of any intervening or subordinate lien or encumbrance.

27. Partial Invalidity. In the event any one or more of the provisions contained
in this Mortgage shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Mortgage or in any
provisions of the Obligations or Loan Documents, the obligations of Mortgagor
and of any other obligor in respect of the Obligations or Loan Documents shall
be subject to the limitation that Mortgagee shall not charge, take or receive,
nor shall Mortgagor or any other obligor be obligated to pay to Mortgagee, any
amounts constituting interest in excess of the maximum rate permitted by law to
be charged by Mortgagee.

28. Mortgagor’s Waiver of Rights. To the fullest extent permitted by law,
Mortgagor irrevocably waives any right, defense and the benefit of all laws now
existing or that may subsequently be enacted providing for (i) any appraisement
before sale of any portion of the Mortgaged Property, (ii) any extension of the
time for the enforcement of the collection of the Obligations or the creation or
extension of a period of redemption from any sale made in collecting such debt,
(iii) exemption of the Mortgaged Property from attachment, levy or sale under
execution or exemption from civil process, (iv) impairment of any right of
subrogation or reimbursement, (v) any requirement that at any time any action
must be taken against any other Person, any portion of the Mortgaged Property or
any other asset of the Mortgagor or any other Person, (vi) any provision barring
or limiting the right of the Mortgagee to sell any Mortgaged Property after any
other sale of any other Mortgaged Property or any other action

 

26



--------------------------------------------------------------------------------

against the Mortgagor or any other Person, (vii) any provision barring or
limiting the recovery by the Mortgagee of a deficiency after any sale of the
Mortgaged Property, (viii) any other provision of applicable law which might
defeat, limit or adversely affect any right or remedy of the Mortgagee or the
holders of the Obligations under or with respect to this Mortgage or any other
Loan Document as it relates to any Mortgaged Property, or (ix) the right of the
Mortgagee to foreclose this Mortgage in its own name on behalf of all the
Secured Parties by judicial action as the real party in interest without the
necessity of joining any other Secured Party. To the full extent Mortgagor may
do so, Mortgagor agrees that Mortgagor will not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, exemption, extension or
redemption, or requiring foreclosure of this Mortgage before exercising any
other remedy granted hereunder and Mortgagor, for Mortgagor and its successors
and assigns, and for any and all persons ever claiming any interest in the
Mortgaged Property, to the extent permitted by law, hereby waives and releases
all rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of the secured indebtedness and
marshalling in the event of foreclosure of the liens hereby created.

29. Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment and
performance of the Obligations and to exercise all rights and powers under this
Mortgage or under any of the other Loan Documents or other agreement between
Mortgagee and Mortgagor or any laws now or hereafter in force, notwithstanding
some or all of the Obligations may now or hereafter be otherwise secured,
whether by mortgage, security agreement, pledge, lien, assignment or otherwise.
Neither the acceptance of this Mortgage nor its enforcement, shall prejudice or
in any manner affect Mortgagee’s right to realize upon or enforce any other
security now or hereafter held by Mortgagee, it being agreed that Mortgagee
shall be entitled to enforce this Mortgage and any other security now or
hereafter held by Mortgagee in such order and manner as Mortgagee may determine
in its absolute discretion. No remedy herein conferred upon or reserved to
Mortgagee is intended to be exclusive of any other remedy herein or by law
provided or permitted, but each shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute. Every power or remedy given by any of the Loan Documents
to Mortgagee or to which it may otherwise be entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Mortgagee. In no event shall Mortgagee, in the exercise of the
remedies provided in this Mortgage (including, without limitation, in connection
with the assignment of Rents to Mortgagee, or the appointment of a receiver and
the entry of such receiver on to all or any part of the Mortgaged Property), be
deemed a “mortgagee in possession,” and Mortgagee shall not in any way be made
liable for any act, either of commission or omission, in

 

27



--------------------------------------------------------------------------------

connection with the exercise of such remedies, except to the extent resulting
from the gross negligence or willful misconduct of Mortgagee, any other
Indemnitee, or any contractor of Mortgagee or any Indemnitee. No failure to
exercise or delay in exercising any remedy or right hereunder, under any other
Loan Document or under applicable law shall be construed as a waiver of any
Event of Default hereunder or under any other Loan Document. The acceptance by
Mortgagee or the Secured Parties of any payment less than the amount of the
Obligations in question shall be deemed to be an acceptance on account only and
shall not be construed as a waiver of any Event Default hereunder or under any
other Loan Document with respect thereto. If Mortgagee has proceeded to enforce
any remedy or right hereunder or with respect hereto by foreclosure, sale, entry
or otherwise, it may compromise, discontinue or abandon such proceeding for any
reason without notice to Mortgagor or any other Person, other than as may be
required under the Credit Agreement or the Guarantee, and, in the event that any
such proceeding shall be discontinued, abandoned or determined adversely for any
reason, Mortgagor and Mortgagee shall retain and be restored to their former
positions and rights hereunder with respect to the Mortgaged Property, subject
to the Lien hereof except to the extent any such adverse determination
specifically provides to the contrary.

30. Multiple Security. If (a) the Premises shall consist of one or more parcels,
whether or not contiguous and whether or not located in the same county, or
(b) in addition to this Mortgage, Mortgagee shall now or hereafter hold one or
more additional mortgages, liens, deeds of trust or other security (directly or
indirectly) for the Obligations upon other property in the State in which the
Premises are located (whether or not such property is owned by Mortgagor or by
others) or (c) both the circumstances described in clauses (a) and (b) shall be
true, then to the fullest extent permitted by law, Mortgagee may, at its
election, commence or consolidate in a single foreclosure action all foreclosure
proceedings against all such collateral securing the Obligations (including the
Mortgaged Property), which action may be brought or consolidated in the courts
of any county in which any of such collateral is located. Mortgagor acknowledges
that the right to maintain a consolidated foreclosure action is a specific
inducement to Mortgagee to extend the Loans, and Mortgagor expressly and
irrevocably waives any objections to the commencement or consolidation of the
foreclosure proceedings in a single action and any objections to the laying of
venue or based on the grounds of forum non conveniens which it may now or
hereafter have. Mortgagor further agrees that if Mortgagee shall be prosecuting
one or more foreclosure or other proceedings against a portion of the Mortgaged
Property or against any collateral other than the Mortgaged Property, which
collateral directly or indirectly secures the Obligations, or if Mortgagee shall
have obtained a judgment of foreclosure and sale or similar judgment against
such collateral, then, whether or not such proceedings are being maintained or
judgments were obtained in or outside the State in which the Premises are
located, Mortgagee may commence or continue foreclosure proceedings and exercise
its

 

28



--------------------------------------------------------------------------------

other remedies granted in this Mortgage against all or any part of the Mortgaged
Property and Mortgagor waives any objections to the commencement or continuation
of a foreclosure of this Mortgage or exercise of any other remedies hereunder
based on such other proceedings or judgments, and waives any right to seek to
dismiss, stay, remove, transfer or consolidate either any action under this
Mortgage or such other proceedings on such basis. Neither the commencement nor
continuation of proceedings to foreclose this Mortgage nor the exercise of any
other rights hereunder nor the recovery of any judgment by Mortgagee in any such
proceedings shall prejudice, limit or preclude Mortgagee’s right to commence or
continue one or more foreclosure or other proceedings or obtain a judgment
against any other collateral (either in or outside the State in which the
Premises are located) which directly or indirectly secures the Obligations, and
Mortgagor expressly waives any objections to the commencement of, continuation
of, or entry of a judgment in such other proceedings or exercise of any remedies
in such proceedings based upon any action or judgment connected to this
Mortgage, and Mortgagor also waives any right to seek to dismiss, stay, remove,
transfer or consolidate either such other proceedings or any action under this
Mortgage on such basis. It is expressly understood and agreed that to the
fullest extent permitted by law, Mortgagee may, at its election, cause the sale
of all collateral which is the subject of a single foreclosure action at either
a single sale or at multiple sales conducted simultaneously and take such other
measures as are appropriate in order to effect the agreement of the parties to
dispose of and administer all collateral securing the Obligations (directly or
indirectly) in the most economical and least time-consuming manner.

31. Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee and its
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee at any time if in its sole discretion it deems
such waiver advisable. All such covenants of Mortgagor shall run with the land
and bind Mortgagor, the successors and assigns of Mortgagor (and each of them)
with respect to the Mortgaged Property and all subsequent owners, encumbrancers
and tenants of the Mortgaged Property, and shall inure to the benefit of
Mortgagee, its successors and assigns. The word “Mortgagor” shall be construed
as if it read “Mortgagors” whenever the sense of this Mortgage so requires and
if there shall be more than one Mortgagor, the obligations of the Mortgagors
shall be joint and several.

32. No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and

provisions of this Mortgage shall not be deemed to be a waiver of any of the
terms and provisions hereof, and Mortgagee, notwithstanding any such failure,
shall have the right thereafter to insist upon the strict performance by
Mortgagor of any and all of the terms and

 

29



--------------------------------------------------------------------------------

provisions of this Mortgage to be performed by Mortgagor. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the security held for the obligations secured by this Mortgage without,
as to the remainder of the security, in anywise impairing or affecting the lien
of this Mortgage or the priority of such lien over any subordinate lien.

33. GOVERNING LAW, ETC. THIS MORTGAGE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PREMISES IS LOCATED, EXCEPT
THAT MORTGAGOR EXPRESSLY ACKNOWLEDGES THAT BY THEIR RESPECTIVE TERMS THE CREDIT
AGREEMENT, THE GUARANTEE AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAW, AND FOR PURPOSES OF CONSISTENCY, MORTGAGOR AGREES THAT IN
ANY IN PERSONAM PROCEEDING RELATED TO THIS MORTGAGE THE RIGHTS OF THE PARTIES TO
THIS MORTGAGE SHALL ALSO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK GOVERNING CONTRACTS MADE AND TO BE PERFORMED IN
THAT STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW.

34. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Mortgage
shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any successor administrative agent for the
Lenders,” the word “Guarantee” shall mean “the Guarantee, any Loan Document to
which Mortgagor is a party or any other evidence of indebtedness secured by this
Mortgage,” the word “person” shall include any individual, corporation,
partnership, trust, unincorporated association, government, governmental
authority, or other entity, and the words “Mortgaged Property” shall include any
portion of the Mortgaged Property or interest therein. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. The captions in this Mortgage are for
convenience or reference only and in no way limit or amplify the provisions
hereof.

35. Receipt of Copy. Mortgagor acknowledges that it has received a true copy of
this Mortgage.

 

30



--------------------------------------------------------------------------------

36. Intercreditor Agreement. In the event of any conflict between the terms of
an Intercreditor Agreement and the terms of this Mortgage, the terms of the
Intercreditor Agreement shall govern.

37. Credit Agreement. In the event of any conflict between the terms of the
Credit Agreement and the terms of this Mortgage, the terms of the Credit
Agreement shall govern

 

31



--------------------------------------------------------------------------------

This Mortgage has been duly executed by Mortgagor on             , 2014 and is
intended to be effective as of the date first above written.

 

Mortgagor:

 

By:

     

Name:

 

Title:

 

32



--------------------------------------------------------------------------------

STATE OF

   )    : ss.:

COUNTY OF

   )

On the             day of             , in the year 2014, before me, the
undersigned, personally appeared                             , personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
s/he executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, the person or entity upon behalf of which the
individual acted, executed the instrument.

 

 

Notary Public

[affix stamp and seal]

 

33



--------------------------------------------------------------------------------

Schedule A

Description of the Premises

[Attach Legal Description of all parcels]

 

34



--------------------------------------------------------------------------------

Document Number    OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING  

_________________________, as Mortgagor

 

To

 

CREDIT SUISSE AG, as Administrative and Collateral Agent, on behalf of the
Secured Parties, as Mortgagee

 

This instrument was drafted by Benjamin J. Bibler, Esq. of Davis Polk & Wardwell
LLP and                  of Whyte Hirschboeck Dudek S.C.

       Recording Area           Name and Return Address


Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Real Estate Department

            Parcel Identification Number (PIN)



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Term Loan Credit Agreement, dated as of March 3, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among ROUNDY’S SUPERMARKETS, INC., a Wisconsin
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”) and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent (in any
such capacity, together with its successors in such capacity, the
“Administrative Agent”). Capitalized terms used herein that are not defined
herein shall have the meanings ascribed to them in the Credit Agreement.
                    (the “Non-U.S. Lender”) is providing this certificate
pursuant to subsection 4.11 (f) of the Credit Agreement. The Non-U.S. Lender has
furnished the Administrative Agent and the Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. The Non-U.S. Lender hereby represents
and warrants that:

 

  I. The Non-U.S. Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by Note(s) in respect of which it is providing this
certificate;

 

  II. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Non-U.S. Lender further represents and warrants that:

 

  (a) the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

  (b) the Non-U.S. Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

 

  III. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code; and

 

  IV. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER]

By:

      Name:   Title:

Date:

   



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PROMISSORY NOTE (TRANCHE B TERM LOANS)

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$               

New York, New York

                 ,20[    ]

FOR VALUE RECEIVED, the undersigned, Roundy’s Supermarkets, Inc., a Wisconsin
corporation (the “Borrower”), hereby unconditionally promises to pay to
                (the “Lender”) or its registered assigns, in accordance with the
provisions of the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
(a)                 DOLLARS ($        ), or, if less, (b) the unpaid principal
amount of the Tranche B Term Loan of the Lender outstanding under the Credit
Agreement. The principal amount shall be paid in the amounts and on the dates
specified in Section 2.02 of the Credit Agreement. The Borrower further agrees
to pay interest in like money at such office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 4.06 of the Credit Agreement.

The holder of this note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Tranche B Term
Loan and the date and amount of each payment or prepayment of principal with
respect thereto, each conversion of all or a portion thereof to another Type,
each continuation of all or a portion thereof as the same Type and, in the case
of Eurodollar Loans, the length of each Interest Period with respect thereto.
Each such endorsement shall constitute prima facie evidence of the accuracy of
the information endorsed. The failure to make any such endorsement or any error
in any such endorsement shall not affect the obligations of the Borrower in
respect of the Tranche B Term Loan.

This note (a) is one of the Loan Notes referred to in the Credit Agreement,
dated as of March 3, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lender, the other banks and financial institutions or entities
from time to time parties thereto and Credit Suisse AG, Cayman Islands Branch,
as administrative agent and collateral agent (in any such capacity, together
with its successors in such capacity, the “Administrative Agent”), (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this note in respect thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, after notice to the Borrower from the Administrative Agent to the
extent required under the Credit Agreement, all principal and all accrued
interest then remaining unpaid on this note shall become, or may be declared to
be, immediately due and payable, all as provided in the Credit Agreement.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.06 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROUNDY’S SUPERMARKETS, INC.

By:

      Name:  

Title:



--------------------------------------------------------------------------------

Schedule A

to

Promissory Note

TRANCHE B TERM LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

  

Amount of Base
Rate Loans

  

Amount
Converted to Base
Rate Loans

  

Amount of
Principal of Base
Rate Loans Repaid

  

Amount of Base
Rate Loans
Converted to
Eurodollar Loans

  

Unpaid Principal
Balance of Base
Rate Loans

  

Notation Made By



--------------------------------------------------------------------------------

Schedule B

to

Promissory Note

TRANCHE B TERM LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR
LOANS

 

Date

  

Amount of
Eurodollar
Loans

  

Amount
Converted to
Eurodollar
Loans

  

Interest Period
and Eurodollar
Rate with
Respect

Thereto

  

Amount of
Principal of
Eurodollar
Loans Repaid

  

Amount of
Eurodollar
Loans

Converted to
Base Rate

Loans

  

Unpaid

Principal
Balance of
Eurodollar
Loans

  

Notation Made
By



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF CLOSING CERTIFICATE

[DATE]

Pursuant to subsections 6.01(f) of each of (i) the Credit Agreement, dated as of
the date first written above (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined), among ROUNDY’S SUPERMARKETS,
INC., a Wisconsin corporation (the “Borrower”), as Borrower, the several lenders
from time to time parties thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent and collateral agent (in any such
capacity, together with its successors in such capacity, the “Administrative
Agent”) and (ii) the Asset-Based Revolving Credit Agreement, dated as of the
date first written above (the “ABL Credit Agreement”), among ROUNDY’S
SUPERMARKETS, INC., a Wisconsin corporation (the “Company”), as Borrower, the
several lenders from time to time parties thereto (the “ABL Lenders”), BMO
HARRIS BANK, N.A., as documentation agent, BANK OF AMERICA, N.A, as syndication
agent, JPMORGAN CHASE BANK, N.A., as administrative agent and collateral agent
(in any such capacity, together with its successors in such capacity, the “ABL
Agent”) and as an issuing lender.

The undersigned [Secretary] of [            ] (the “Company”) hereby certifies
to the Administrative Agent, solely in his or her official capacity and not in
any individual capacity, as follows as of the date hereof:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
materially adversely affecting or threatening the continued [corporate]
existence of the Company.

2. The Company is a [corporation][limited liability company] duly
[incorporated][formed], validly existing and in good standing under the laws of
the jurisdiction of its [organization][formation]. Attached hereto as Annex 1 is
a long form of good standing as of a recent date from the jurisdiction of the
Company’s [organization][formation].

3. Attached hereto as Annex 2 is a true and complete copy of
[resolutions][consents] duly adopted by the [Board of Directors][Members] of the
Company on [INSERT DATE OF RESOLUTIONS]; such [resolutions][consents] have not
in any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect and are the only [corporate][company] proceedings of the
Company now in force relating to or affecting the matters referred to therein.

4. Attached hereto as Annex 3 is a true and complete copy of the
[By-Laws][Limited Liability Company Agreement] of the Company (including all
amendments thereto) as in effect on the date hereof .

5. Attached hereto as Annex 4 is a true and complete copy of the Certificate of
[Incorporation][Formation] of the Company (including all amendments thereto) as
in effect on the date hereof, and such certificate has not otherwise been
amended, repealed, modified or restated.



--------------------------------------------------------------------------------

6. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

 

Name

  

Office

  

Signature

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto executed this certificate as
of the date first above written.

 

 

Name: Title:

The undersigned [INSERT TITLE OF OFFICER] of the Company hereby certifies to the
Administrative Agent, solely in his or her official capacity and not in any
individual capacity, as follows as of the date hereof:

[INSERT NAME OF SECRETARY] is the duly elected and qualified [Secretary] of the
Company and the signature set forth for such officer above is such officer’s
true and genuine signature.

IN WITNESS WHEREOF, the undersigned have hereunto executed this certificate as
of the date first above written.

 

 

Name: Title:



--------------------------------------------------------------------------------

Annex 1

to

Closing Certificate

Good Standing Certificate



--------------------------------------------------------------------------------

Annex 2

to

Closing Certificate

[Resolutions][Consent]



--------------------------------------------------------------------------------

Annex 3

to

Closing Certificate

[By-Laws][Limited Liability Company Agreement]



--------------------------------------------------------------------------------

Annex 4

to

Closing Certificate

Certificate of [Incorporation][Formation]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

[            ], 2014

I, [            ], certify that I am the duly appointed, qualified and acting
chief financial officer of Roundy’s Supermarkets, Inc. (“Borrower”), and in such
capacity, that:

On the date hereof, Borrower and its Restricted Subsidiaries, taken as a whole,
immediately after giving effect to the Refinancing and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
are Solvent

[Signature page follows]



--------------------------------------------------------------------------------

ROUNDY’S SUPERMARKETS, INC. By:  

 

  Name:   Title: